Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

Dated as of December 3, 2010

 

among

 

SPT REAL ESTATE SUB II, LLC,
as the Borrower,

 

and

 

STARWOOD PROPERTY TRUST, INC.

 

and

 

THE SUBSIDIARIES OF
STARWOOD PROPERTY TRUST, INC.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

and

 

The Other Lenders Party Hereto

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

26

1.03

Accounting Terms

27

1.04

Rounding

28

1.05

Times of Day

28

 

 

 

ARTICLE II. THE COMMITMENTS AND LOANS

28

 

 

2.01

Term Loans

28

2.02

Borrowings, Conversions and Continuations of Loans

28

2.03

Prepayments

29

2.04

Termination or Reduction of Commitments

32

2.05

Collections

32

2.06

Interest

34

2.07

Fees

34

2.08

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

34

2.09

Evidence of Debt

35

2.10

Payments Generally; Administrative Agent’s Clawback

35

2.11

Sharing of Payments by Lenders

37

2.12

Extension of Maturity Date

37

2.13

Defaulting Lenders

39

2.14

Increase in Commitments

40

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

41

 

 

3.01

Taxes

41

3.02

Illegality

45

3.03

Inability to Determine Rates

46

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

46

3.05

Compensation for Losses

47

3.06

Mitigation Obligations; Replacement of Lenders

48

3.07

Survival

48

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT

48

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

51

 

 

5.01

Existence, Qualification and Power

51

5.02

Authorization; No Contravention

51

5.03

Governmental Authorization; Other Consents

52

5.04

Binding Effect

52

 

i

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

5.05

Financial Statements; No Material Adverse Effect

52

5.06

Litigation

53

5.07

No Default

53

5.08

Ownership of Property; Liens

53

5.09

Environmental Compliance

53

5.10

Insurance

53

5.11

Taxes

54

5.12

ERISA Compliance

54

5.13

Subsidiaries; Equity Interests

55

5.14

Margin Regulations; Investment Company Act

55

5.15

Disclosure

55

5.16

Compliance with Laws

56

5.17

Taxpayer Identification Number

56

5.18

Intellectual Property; Licenses, Etc.

56

5.19

Solvency

56

5.20

Casualty, Etc.

56

5.21

[Intentionally Omitted]

56

5.22

Collateral Documents

56

5.23

Anti-Money Laundering and Economic Sanctions Laws

57

5.24

REIT Status; Stock Exchange Listing

57

5.25

Eligible Assets

57

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

58

 

 

6.01

Financial Statements

58

6.02

Certificates; Other Information

59

6.03

Notices

61

6.04

Payment of Obligations

61

6.05

Preservation of Existence, Etc.

61

6.06

[Intentionally Omitted]

61

6.07

Maintenance of Insurance

62

6.08

Compliance with Laws

62

6.09

Books and Records

62

6.10

Inspection Rights

62

6.11

Use of Proceeds

62

6.12

Additional Loan Parties

62

6.13

Compliance with Environmental Laws

63

6.14

Further Assurances

63

6.15

Maintenance of REIT Status; New York Stock Exchange Listing

63

6.16

Information Regarding Collateral

64

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

64

 

 

7.01

Liens

64

7.02

Investments

64

7.03

Indebtedness

65

7.04

Fundamental Changes

65

7.05

Dispositions

66

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

7.06

Restricted Payments

67

7.07

Change in Nature of Business

67

7.08

Transactions with Affiliates

67

7.09

[Intentionally Omitted]

67

7.10

Use of Proceeds

68

7.11

Amendments, Waivers and Terminations of Certain Agreements

68

7.12

Financial Covenants

68

7.13

Accounting or Tax Changes

68

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

69

 

 

8.01

Events of Default

69

8.02

Remedies Upon Event of Default

71

8.03

Application of Funds

71

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

72

 

 

9.01

Appointment and Authority

72

9.02

Rights as a Lender

72

9.03

Exculpatory Provisions

72

9.04

Reliance by Administrative Agent

73

9.05

Delegation of Duties

73

9.06

Resignation of Administrative Agent

74

9.07

Non-Reliance on Administrative Agent and Other Lenders

74

9.08

[Intentionally Omitted]

74

9.09

Administrative Agent May File Proofs of Claim

74

9.10

Collateral and Guaranty Matters

75

 

 

 

ARTICLE X. CONTINUING GUARANTY

76

 

 

10.01

Guaranty

76

10.02

Rights of Lenders

77

10.03

Certain Waivers

77

10.04

Obligations Independent

77

10.05

Subrogation

77

10.06

Termination; Reinstatement

77

10.07

Subordination

78

10.08

Stay of Acceleration

78

10.09

Condition of the Borrower

78

10.10

Limitations on Enforcement

78

10.11

Contribution

78

 

 

 

ARTICLE XI. MISCELLANEOUS

79

 

 

11.01

Amendments, Etc.

79

11.02

Notices; Effectiveness; Electronic Communication

81

11.03

No Waiver; Cumulative Remedies; Enforcement

83

11.04

Expenses; Indemnity; Damage Waiver

83

11.05

Payments Set Aside

85

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

11.06

Successors and Assigns

85

11.07

Treatment of Certain Information; Confidentiality

89

11.08

Right of Setoff

90

11.09

Interest Rate Limitation

91

11.10

Counterparts; Integration; Effectiveness

91

11.11

Survival of Representations and Warranties

91

11.12

Severability

91

11.13

Replacement of Lenders

92

11.14

Governing Law; Jurisdiction; Etc.

93

11.15

Waiver of Jury Trial

94

11.16

No Advisory or Fiduciary Responsibility

94

11.17

Electronic Execution of Assignments and Certain Other Documents

94

11.18

USA PATRIOT Act

95

11.19

ENTIRE AGREEMENT

95

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

I

Guarantors

2.01

Commitments and Applicable Percentages

5.05

Supplement to Interim Financial Statements

5.12(d)

Pension Plans

5.13

Subsidiaries; Equity Interests

7.08

Transactions with Affiliates

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

 

A

Loan Notice

B

Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Pledge Agreement

F

Security Agreement

G

Solvency Certificate

H

United States Tax Compliance Certificate

I

Certification of Market Value of Near Cash Securities

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of December 3, 2010, among SPT REAL
ESTATE SUB II, LLC, a Delaware limited liability company (the “Borrower”),
STARWOOD PROPERTY TRUST, INC., a Maryland corporation (the “Parent”), CERTAIN
SUBSIDIARIES OF THE PARENT, as Guarantors, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent.

 

The Borrower has requested that the Lenders extend credit in the form of term
loans, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Advance Rate” means, at any time, the ratio (expressed as a percentage) at such
time of (i) Total Outstandings to (ii) the Market Value of the Eligible Assets.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitments shall be $125,195,000 on the Closing Date.

 

“Aggregate Deficit Amount” has the meaning specified in Section 10.11.

 

“Aggregate Excess Amount” has the meaning specified in Section 10.11.

 

“Agreement” means this Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Percentage” means with respect to any Lender at any time, a
percentage (carried out to the ninth decimal place) equal to (i) on the Closing
Date, a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitments and (ii) thereafter, a
fraction the numerator of which is the principal amount of such Lender’s Term
Loan at such time and the denominator of which is the aggregate principal amount
of all of the Lenders’ Term Loans.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means (i) from the Closing Date to the date on which the
Administrative Agent and the Lenders receive the report accompanying the monthly
financial statements referred to in Section 6.02(i) for the month ending
December 31, 2010, 1.35% per annum for Base Rate Loans and 2.35% for Eurodollar
Rate Loans and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Facility Debt Yield:

 

 

 

 

 

Applicable Rate

 

Pricing Level

 

Facility Debt Yield

 

Eurodollar Rate

 

Base Rate

 

1

 

> 27

%

2.35

%

1.35

%

2

 

< 27

%

2.50

%

1.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Facility Debt Yield shall become effective immediately upon the applicable
determination of the Facility Debt Yield.

 

Notwithstanding the foregoing, if at any time Pledged Asset EBITDA is deemed to
equal zero in accordance with the definition thereof, then Pricing Level 2 shall
apply and shall remain in effect until the date on which the Facility Debt Yield
is determined to be greater than 27%.

 

For purposes of this definition, Facility Debt Yield as of any date will be
determined by reference to the monthly report that is most recently required to
be delivered pursuant to Section 6.02(i) unless as of such date of determination
Pledged Asset EBITDA is deemed to equal zero in accordance with the definition
thereof, in which case the Facility Debt Yield will be deemed to be less than
27% as of the applicable date of determination.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.08(b).

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended
December 31, 2009, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Parent and its consolidated Subsidiaries, including the notes thereto.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means that portion of the Term Loans or a Borrowing that bears
interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means Term Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease Obligations” means, with respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalents” means:

 

(a)           United States dollars (including such dollars as are held as
overnight bank deposits and demand deposits with banks);

 

(b)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;

 

(c)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 of Moody’s;

 

(d)           commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s;

 

(e)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits, time deposit accounts, term deposit accounts or
bankers’ acceptances maturing within one year from the date of acquisition
thereof or overnight bank deposits, in each case, issued by any bank organized
under the laws of the United States of America or any State thereof or the
District of Columbia or any U.S. branch of a foreign bank having at the date of
acquisition thereof combined capital and surplus of not less than $500.0
million; and

 

(f)            investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through
(e) above.

 

“Cash Liquidity” means, at any time with respect to the Parent and its
Subsidiaries, on a consolidated basis, the amount of Unrestricted Cash held by
such Persons at such time.

 

“Cash Sweep Reference Date” has the meaning specified in Section 2.03(b)(ii).

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender which becomes a party hereto after the date of this
Agreement, the date such Lender becomes a party hereto), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           prior to an internalization of management by the Parent, neither
the Manager nor any Affiliate of the Manager is the manager of the Parent;

 

4

--------------------------------------------------------------------------------


 

(b)           after such time as the Parent is internally managed, any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934), directly or indirectly, of
a percentage of the total voting power of all classes of Equity Interests of the
Parent entitled to vote generally in the election of directors, of 20% or more;

 

(c)           change in Control of the Manager and/or Starwood Capital Group
Global, L.P. from the Person or Persons who are directly or indirectly
Controlling such entities on the date hereof; or

 

(d)           the Parent shall cease to own and control, directly or indirectly,
100% of the outstanding Equity Interests of the Borrower.

 

Notwithstanding the foregoing, the Administrative Agent and the Required Lenders
shall not be deemed to approve or to have approved any internalization of
management by the Parent as a result of this definition or any other provision
herein, other than to the extent actually approved pursuant to Section7.14.

 

“Closing Date” means the first date all the conditions precedent in Article IV
are satisfied or waived in accordance with Section 11.01.

 

“CMBS” means mortgage pass-through certificates or other securities issued
pursuant to a securitization of commercial real estate loans.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Control Agreement and each of the other agreements, instruments
or documents that creates or perfects or purports to create or perfect a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Collection Account” has the meaning specified in Section 2.05(a).

 

“Commitment” means, as to each Lender, its obligation to make a Term Loan to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased by such Lender pursuant to Section 2.14 or
otherwise adjusted from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

5

--------------------------------------------------------------------------------


 

“Contingent Liabilities” means, with respect to any Person as of any date of
determination, all of the following as of such date:  (a) liabilities and
obligations (including any Guarantees) of such Person in respect of “off-balance
sheet arrangements” (as defined in the Off-Balance Sheet Rules defined below),
(b) obligations, including Guarantees, whether or not required to be disclosed
in the footnotes to such Person’s financial statements, guaranteeing in whole or
in part any Non-Recourse Indebtedness, lease, dividend or other obligation,
excluding, however, (i) contractual indemnities (including any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets), and (ii) guarantees of non-monetary obligations which have not
yet been called on or quantified, of such Person or any other Person, and
(c) forward commitments or obligations to fund or provide proceeds with respect
to any loan or other financing which is obligatory and non-discretionary on the
part of the lender.  The amount of any Contingent Liabilities described in the
preceding clause (b) shall be deemed to be (i) with respect to a guarantee of
interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person.  “Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33-8182; 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified of 17 CFR Parts 228, 229 and 249).

 

“Contractual Obligation” means, as to any Person, any provision of any
securities issued by such Person or of any indenture, mortgage, deed of trust,
deed to secure debt, contract, undertaking, agreement, instrument or other
document to which such Person is a party or by which it or any of its property
or assets are bound or are subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means a deposit account control agreement or securities
account control agreement, as applicable, executed by a Loan Party, the
Administrative Agent and the applicable depository bank or securities
intermediary granting the Administrative Agent control over the applicable
deposit account or securities account, which agreement shall be in form and
substance satisfactory to the Administrative Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

6

--------------------------------------------------------------------------------


 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Term Loan, within
three (3) Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EA Principal Payment” has the meaning specified in Section 2.03(b)(v).

 

“EBITDA” with respect to the Parent and its Subsidiaries on a consolidated basis
for any Test Period, an amount equal to the sum of (a) Net Income (or loss)
(prior to any impact from minority interests or joint venture net income and
before deduction of any dividends on preferred stock), plus the following (but
only to the extent actually included in determination of such Net Income (or
loss)): (i) depreciation and amortization expense, (ii) Interest Expense,
(iii) income tax expense, and (iv) extraordinary or non-recurring gains and
losses, plus (b) such Person’s proportionate share of Net Income of the joint
venture investments and unconsolidated Affiliates of such Person, all with
respect to such Test Period, plus (c) amounts deducted in accordance with GAAP
in respect of other non-cash expenses in determining such Net Income for such
Person.

 

7

--------------------------------------------------------------------------------


 

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

 

“Eligible Assets” means all right, title and interest of the Borrower in and to
(i) the “Senior Loan” (as defined in the Offering Circular) acquired by the
Borrower from Bank of America on the Closing Date (or from any Person after the
Closing Date), including, the Senior Loan Agreement (as defined in the Offering
Circular), all instruments evidencing such interest and all other documents and
agreements delivered in connection therewith (including, without limitation, the
Co-Lender Agreement, the Servicing Agreement, the Custodial Agreement and the
Interim Servicing Agreement (as each such term is defined in the Offering
Circular)), and (ii) if and to the extent that the Borrower exchanges its
interest in any or all of the “Senior Loan” referenced in clause (i) above for
an Additional Certificate (as such term is defined in the Offering Circular)
pursuant to the terms of an Additional Trust Asset Transfer Agreement (as such
term is defined in the Offering Circular, each such Additional Certificate and
all other documents and agreements delivered in connection therewith (including,
without limitation, the Trust Agreement), together with, in the case of each of
clauses (i) and (ii), all collateral securing the same and all principal,
interest and other income, distributions, receipts, payments, collections,
prepayments, recoveries, proceeds (including insurance and condemnation
proceeds) and other payments or amounts of any kind paid, received, collected,
recovered or distributed on, or in connection with or in respect thereof.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii), (iii) and (v) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

8

--------------------------------------------------------------------------------


 

Borrower, any other Loan Party or any of their respective Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

9

--------------------------------------------------------------------------------

 


 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

(b)           for any interest calculation (i) on any date with respect to a
Base Rate Loan or (ii) with respect to a Eurodollar Rate Loan made on or prior
to the tenth day following the Closing Date, the rate per annum equal to (A) BBA
LIBOR, at approximately 11:00 a.m., London time determined two London Banking
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (B) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

 

“Eurodollar Rate Loan” means that portion of the Term Loans or a Borrowing that
bears interest at a rate based on clause (a) or clause (b)(ii) of the definition
of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Documents, (a) Taxes imposed
on or measured by its overall net income (however denominated), franchise Taxes
imposed on it (in lieu of net income Taxes), and any similar Taxes imposed on or
measured by the net income of such person, or gross receipts Taxes imposed in
lieu of net income taxes, by a jurisdiction (or any political subdivision
thereof) as a result of such recipient being organized or having its principal
office in such jurisdiction, or as a result of a present or former connection
between such recipient and such jurisdiction (other than any such connection
arising solely from such recipient having executed, delivered or performed its
obligations or received a payment under, any Loan Document) or, in the case of
any Lender, in having its applicable Lending Office in such jurisdiction,
(b) any

 

10

--------------------------------------------------------------------------------


 

Taxes in the nature of the branch profits tax within the meaning of Section 884
of the Code imposed by any jurisdiction described in clause (a), (c) other than
an assignee pursuant to a request by the Borrower under Section 11.13, any
United States federal withholding tax that is imposed on amounts payable to such
Person other than as a result of a Change in Law occurring after (1) the date
that such Person became a party to this Agreement, or (2) with respect to an
assignment, participation, acquisition, or designation of a new Lending Office,
the effective date of such assignment, participation, acquisition or
designation, except, in each case, to the extent and at the rate that such
Person’s predecessor was entitled to such amounts (or in the case of a
designation of a new Lending Office, to the extent that such Person was entitled
to such amounts with respect to its prior Lending Office), (d) any withholding
Tax that is attributable to such Person’s failure to comply with
Section 3.01(e) hereto, and (e) any United States federal withholding Tax that
is imposed on amounts payable to any Lender or other Person as a result of any
law in effect as of the Closing Date and any amounts that would not have been
imposed but for a failure by a Lender (or any financial institution through
which any payment is made to such Lender) (including a participant and any other
recipient of any payment hereunder) to comply with the procedures,
certifications, information reporting, disclosure, or other related requirements
of newly enacted Sections 1471-1474 of the Code and any amended or successor
version that is substantively comparable.

 

“Extension Notice” has the meaning specified in Section 2.12(a).

 

“Extension Reference Rate” has the meaning specified in clause (b)(i) of the
definition of “Reference Advance Rate.”

 

“Facility Debt Yield” means, as of any date of determination with respect to any
Measurement Period, the ratio (expressed as a percentage) of:

 

(a)           an amount equal to (i) the Pledged Asset EBITDA for such
Measurement Period, multiplied by (ii) the sum of (x) the aggregate principal
balance as of the last day of such Measurement Period of the portion of the
Senior Loan included as part of Eligible Assets under clause (i) of such defined
term plus (y) the product of the Borrower’s Certificate Percentage as of the
last day of such Measurement Period multiplied by the aggregate principal
balance as of the last day of such Measurement Period of the portion of the
Senior Loan then held by the Trust, divided by (iii) the aggregate principal
balance of the Senior Loan as of the last day of such Measurement Period, to

 

(b)           the Total Outstandings as of the last day of such Measurement
Period.

 

For purposes of this definition, (1) “Borrower’s Certificate Percentage” shall
mean as of the last day of any Measurement Period a fraction, the numerator of
which is the aggregate Certificate Balance as of the last day of such
Measurement Period of the Additional Certificates included as part of the
Eligible Assets under clause (ii) of such defined term (or, with respect to any
such Additional Certificate in which the Borrower only has a beneficial
ownership interest, the Borrower’s beneficial ownership percentage interest of
the Certificate Balance of such Additional Certificate), and the denominator of
which is the aggregate Certificate Balance as of the last day of such
Measurement Period of all Certificates, and (2) the following terms shall

 

11

--------------------------------------------------------------------------------


 

have the meanings set forth in the Offering Circular:  “Senior Loan”,
“Certificate Balance”, “Additional Certificates”, “Trust”, “Trust Asset Transfer
Agreement” and “Certificate.”

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated December 3, 2010, between the
Borrower and Bank of America.

 

“Fitch” means Fitch Ratings and its successors.

 

“Fixed Charge Coverage Ratio” means, with respect to the Parent and its
Subsidiaries on a consolidated basis for any Test Period the ratio of (i) EBITDA
for such Test Period to (ii) Fixed Charges for such Test Period.

 

“Fixed Charges” means, with respect to the Parent and its Subsidiaries on a
consolidated basis for any Test Period, the sum of (a) debt service, (b) all
preferred dividends, (c) Capital Lease Obligations paid or accrued during such
Test Period, (d) capital expenditures (if any), and (e) any amounts payable
under any Ground Lease.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

12

--------------------------------------------------------------------------------


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Grantor” means the applicable Loan Party that is party to a Collateral
Document.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Closing Date, (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor or with such consent given, (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so, (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease, and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

 

“Guarantee” means, with respect to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of the obligations for
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Swap Contract or other
obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term “Guarantee” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee (or, if less, the maximum stated
liability set forth in the instrument embodying such Guarantee); provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.

 

13

--------------------------------------------------------------------------------


 

“Guarantors” means, collectively, at any time (i) the Parent, (ii) each
Subsidiary of the Parent listed on Schedule I hereto and (iii) each other
Subsidiary of the Parent (other than the Borrower) that becomes a guarantor of
the Obligations pursuant to Section 6.12.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Increase Effective Date” has the meaning specified in Section 2.14(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) obligations in respect of money borrowed (including principal, interest,
assumption fees, prepayment fees, yield maintenance charges, penalties, exit
fees, contingent interest and other monetary obligations whether choate or
inchoate and whether by loan, the issuance and sale of debt securities or the
sale of property or assets to another Person subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets, or
otherwise);

 

(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of preferred equity or trust preferred securities;

 

(c) Capital Lease Obligations;

 

(d) reimbursement obligations under any letters of credit or acceptances
(whether or not the same have been presented for payment);

 

(e) Off—Balance Sheet Obligations;

 

(f) obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any mandatory redeemable stock issued by such Person or
any other Person (inclusive of forward equity contracts), valued at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

 

(g) as applicable, all obligations of such Person (but not the obligation of
others) in respect of any keep well arrangements, credit enhancements,
contingent or future

 

14

--------------------------------------------------------------------------------


 

funding obligations, purchase obligations, repurchase obligations, sale/buy—back
agreements, takeout commitments or forward equity commitments, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
mandatory redeemable stock));

 

(h) net obligations under any Swap Contract not entered into as a hedge against
existing indebtedness, in an amount equal to the Swap Termination Value thereof;

 

(i) all Non—Recourse Indebtedness, recourse indebtedness and all indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person;

 

(j) all indebtedness of another Person secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien (other than Liens permitted hereunder) on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment obligation; provided, that if such
Person has not assumed or become liable for the payment of such indebtedness,
then for the purposes of this definition the amount of such indebtedness shall
not exceed the market value of the property subject to such Lien;

 

(k) all Contingent Liabilities;

 

(l) all obligations of such Person incurred in connection with the acquisition
or carrying of fixed assets by such Person or obligations of such Person to pay
the deferred purchase or acquisition price of property or assets, including
contracts for the deferred purchase price of property or assets that include the
procurement of services;

 

(m) indebtedness of general partnerships of which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise); and

 

(n) obligations to fund capital commitments under any articles or certificate of
incorporation or formation, by-laws, partnership, limited liability company,
operating or trust agreement and/or other organizational, charter or governing
documents, subscription agreement or otherwise.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” means December 3, 2013.

 

15

--------------------------------------------------------------------------------


 

“Insolvency Event” means, with respect to any Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in the premises with respect
to such Person or any substantial part of its assets or property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, or ordering the winding—up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments and similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Expense” means, with respect to the Parent and its Subsidiaries on a
consolidated basis for any Test Period, the amount of total interest expense
incurred by such Person, including capitalized or accruing interest (but
excluding interest funded under a construction loan), all with respect to such
Test Period.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Loan) converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months thereafter, as selected by the
Borrower in a Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such

 

16

--------------------------------------------------------------------------------


 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

Notwithstanding the foregoing, the Interest Period shall be one Business Day for
each Borrowing of a Eurodollar Rate Loan that bears interest at a rate based on
clause (b)(ii) of the definition of “Eurodollar Rate.”

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Leverage Ratio” means, with respect to the Parent and its Subsidiaries, on a
consolidated basis, as of any date of determination, the ratio as of such date
of (i) Total Indebtedness of the Parent, to (ii) Total Assets of the Parent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any

 

17

--------------------------------------------------------------------------------


 

conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, each Note, the Fee Letter and the
Collateral Documents.

 

“Loan Notice” means a notice of (a) the initial borrowing of the Term Loans on
the Closing Date, (b) a conversion of all or a portion of the Term Loans or a
Borrowing from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Prepayment Event” means any occurrence that gives rise to a
requirement to make a prepayment under Section 2.03(b).

 

“Manager” means SPT Management, LLC, a Delaware limited liability company.

 

“Market Value” means, as of any date of determination, the market value of the
Eligible Assets  as determined by the Administrative Agent in its sole
discretion on a daily basis, using methodology and parameters determined and
applied by the Administrative Agent in its sole discretion.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower, the Parent
or the Parent and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; or (d) a material adverse effect upon
the Collateral or the validity, enforceability, perfection or priority of the
Administrative Agent’s Liens on the Collateral.

 

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to Section 2.12, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Measurement Period” means, as of any date of determination, the twelve
(12)-month period ending on the last day of the month immediately preceding such
date of determination.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is

 

18

--------------------------------------------------------------------------------


 

obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Near Cash Liquidity” means, with respect to the Parent and its Subsidiaries on
a consolidated basis, as of any date of determination, the market value of Near
Cash Securities held by the Parent and its Subsidiaries as of such date. 
“Market Value” of Near Cash Securities shall be determined on a quarterly basis
through bids obtained from independent third party broker-dealers reasonably
acceptable to the Administrative Agent.

 

“Near Cash Securities” means (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less as determined by the
applicable service, (ii) RMBS having a duration of twelve (12) months or less as
determined by the Parent (and, at the Administrative Agent’s request, the
assumptions used in such determination shall be provided to the Administrative
Agent for the Administrative Agent’s review), in each case, having a rating of
Baa3 or BBB (or the equivalent) or higher by at least one Rating Agency (it
being acknowledged that such securities may also have a lower rating from one or
more Rating Agencies) or (iii) other public or privately placed securities
approved by the Administrative Agent.

 

“Net Cash Proceeds” means, with respect to any issuance or sale by the Parent of
any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance or sale,
less (ii) the underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by the Parent in connection with such issuance or sale.

 

“Net Income” means, with respect to any Test Period, the net income of Parent
and its Subsidiaries on a consolidated basis for such Test Period as determined
in accordance with GAAP.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.14(c).

 

“Non-Recourse Indebtedness” means Indebtedness of a Person for borrowed money in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Term Loan made by such Lender, substantially in the form of
Exhibit B.

 

“Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Term Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any

 

19

--------------------------------------------------------------------------------


 

Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” has the meaning set forth in the definition of “Embargoed Person.”

 

“Off-Balance Sheet Obligations” means, with respect to any Person and any date,
to the extent not included as a liability on the balance sheet of such Person,
all of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so—called “synthetic,” tax retention or
off—balance sheet lease transaction which, upon the application of any
Insolvency Laws, would be characterized as indebtedness, (b) monetary
obligations under any sale and leaseback transaction which does not create a
liability on the balance sheet of such Person, or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the balance sheet of such Person (for
purposes of this clause (c), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

 

“Offering Circular” means that certain Offering Circular, dated November 18,
2010, relating to approximately $2,458,894,115 of Banc of America Large
Loan, Inc. Pass-Through Certificates Series 2010-HLTN.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Overadvance Amount” means, as of any date of determination, an amount equal to
the positive difference (if any) between (i) the Total Outstandings at such time
multiplied by the then effective Advance Rate and (ii) the Total Outstandings at
such time multiplied by the then Reference Advance Rate.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

20

--------------------------------------------------------------------------------

 


 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any ERISA Affiliate or any such Plan to which a Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Pledge Agreement between the Parent and the
Administrative Agent, dated as of the Closing Date, substantially in the form of
Exhibit E.

 

“Pledged Asset EBITDA” means, as of any date of determination with respect to
any Measurement Period, an amount equal to the sum of Hilton Worldwide, Inc.’s
(i) Adjusted EBITDA (as defined in the Offering Circular) plus (ii) “Corporate
Overhead” minus (iii) “Timeshare” minus (iv) “Other Income”, in each case, for
such Measurement Period and, in the case of clauses (ii), (iii) and (iv), as
reported in the monthly reporting package described in the Offering Circular;
provided, that “Pledged Asset EBITDA” shall be deemed to be equal to zero at any
time from and after the Borrower’s failure to deliver the report required under
Section 6.02(i) by the earlier of (a) the third Business Day after it receives
the applicable monthly financial statements to be furnished pursuant to the
“Hilton Loan Documents” (as defined in the Security Agreement) or (b) the
45th day following the date that monthly financial statements for the applicable
Measurement Period to be furnished pursuant to the “Hilton Loan Documents” (as
defined in the Security Agreement) are required to be delivered thereunder, in
each case until such time as the Borrower is able to determine the Pledged Asset
EBITDA and delivers the related report under Section 6.02(i).

 

“Rating Agency” means each of Fitch, Moody’s and S&P.

 

“Reference Advance Rate” means:

 

21

--------------------------------------------------------------------------------


 

(a)           prior to the Initial Maturity Date:

 

(i)            70% on the Closing Date and at any time thereafter until such
time (if any) that the Borrower is required to make a prepayment under
Section 2.03(b)(iii)(B) or Section 2.03(b)(iv);

 

(ii)           60% at any time following the occurrence of a Mandatory
Prepayment Event arising under Section 2.03(b)(iii)(B) so long as no Mandatory
Prepayment Event has theretofore arisen under Section 2.03(b)(iv);

 

(iii)          50% at any time following the occurrence of a Mandatory
Prepayment Event arising under Section 2.03(b)(iv) so long as no Mandatory
Prepayment Event has theretofore arisen under Section 2.03(b)(iii)(B); and

 

(iv)          40% at any time following the occurrence of Mandatory Prepayment
Events under both Section 2.03(b)(iii)(B) and Section 2.03(b)(iv); and

 

(b)           on and after the Initial Maturity Date:

 

(i)            on the Initial Maturity Date (and thereafter unless and until one
of the following clauses becomes applicable), a rate that is 10% lower than the
Reference Advance Rate in effect on the day prior to the Initial Maturity Date
as determined in accordance with the foregoing clauses of this definition (i.e.,
in the case where the Reference Advance Rate is 70% on the day prior to the
Initial Maturity Date, the Reference Advance Rate on the Initial Maturity Date
shall be 60%) (the Reference Advance Rate on the Initial Maturity Date being
referred to herein as the “Extension Reference Rate”);

 

(ii)           a rate that is 10% lower than the Extension Reference Rate at any
time following the occurrence of a Mandatory Prepayment Event arising under
Section 2.03(b)(iii)(B) on or after the Initial Maturity Date so long as no
Mandatory Prepayment Event has theretofore arisen under
Section 2.03(b)(iii)(B) or Section 2.03(b)(iv) (i.e., 50% in the case where the
Extension Reference Rate is 60%);

 

(iii)          a rate that is 20% lower than the Extension Reference Rate at any
time following the occurrence of a Mandatory Prepayment Event arising under
Section 2.03(b)(iv) on or after the Initial Maturity Date so long as no
Mandatory Prepayment Event has theretofore arisen under
Section 2.03(b)(iii)(B) or Section 2.03(b)(iv) (i.e., 40% in the case where the
Extension Reference Rate is 60%); and

 

(iv)          at any time following the occurrence of Mandatory Prepayment
Events arising under both Section 2.03(b)(iii)(B) and Section 2.03(b)(iv) on or
after the Initial Maturity Date, the greater of (A) 30% and (B) the rate that is
30% lower than the Extension Reference Rate (i.e., 30% in the case where the
Extension Reference Rate is 60%).

 

22

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a Person satisfying the conditions and limitations set forth in
Section 856(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 856(a) of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching of any
Hazardous Material into the Environment, or into, from or through any building,
structure or facility.

 

“Relevant Payment” has the meaning specified in Section 10.11.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the Total Outstandings; provided that the portion
of the Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, general counsel, treasurer, assistant
treasurer or controller of a Loan Party and solely for purposes of the delivery
of incumbency certificates pursuant to Article IV, the secretary or any
assistant secretary of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“RMBS” means mortgage pass-through certificates or other securities issued
pursuant to a securitization of residential mortgage loans.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

23

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

 

“Security Agreement” means the Security Agreement between the Borrower and the
Administrative Agent, dated as of the Closing Date, substantially in the form of
Exhibit F.

 

“Senior Debt Yield” means, as of any date of determination with respect to any
Measurement Period, the ratio (expressed as a percentage) of (i) Pledged Asset
EBITDA for such Measurement Period to (ii) the aggregate outstanding principal
balance of the “Senior Loan” (as defined in the Offering Circular) as of the
last day of such Measurement Period.

 

“Significant Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Parent (a) whose total assets at the last day of
the most recent fiscal period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 6.01 were equal to or greater than 10%
of the consolidated total assets of the Parent and its Subsidiaries at such date
or (b) whose gross revenues for the most recently completed period of four
fiscal quarters for which financial statements have been delivered pursuant to
clause (a) or (b) of Section 6.01 were equal to or greater than 10% of the
consolidated gross revenues of the Parent and its Subsidiaries for such period,
in each case, determined in accordance with GAAP (it being understood that such
calculations shall be determined in the aggregate for all Subsidiaries of the
Company subject to any of the events specified in clause (e), (f), (g) or (h) of
Section 8.01).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Parent, substantially in the form of Exhibit G.

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

“Stretch Advance Rate” means, at any time, a percentage that is 5% greater than
the then Reference Advance Rate (i.e., in the case where the Reference Advance
Rate is 60%, the Stretch Advance Rate shall be 65%).

 

24

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Tangible Net Worth” means, as of any date of determination, with respect to any
Person, all amounts which would be included under capital or shareholder’s
equity (or any like caption) on a balance sheet of such Person, minus
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) Intangible Assets and
(c) prepaid taxes and/or expenses, all on or as of such date.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01.

 

“Test Period” means the time period commencing on the first day of each calendar
quarter through and including the last day of such calendar quarter.

 

“Threshold Amount” means (i) with reference to the Borrower, $100,000 and
(ii) with reference to any other Loan Party, $25,000,000.

 

25

--------------------------------------------------------------------------------


 

“Total Assets” means, with respect to the Parent, as of any date of
determination, an amount equal to the aggregate book value of all assets owned
by the Parent on a consolidated basis and the proportionate share of assets
owned by non-consolidated Subsidiaries of the Parent, less (a) amounts owing to
the Parent or any of its Subsidiaries from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with the Parent or any Affiliate thereof, (b) Intangible
Assets and (c) prepaid taxes and expenses, all on or as of such date of
determination; provided, however, that “Total Assets” shall exclude the assets
reflected on the Parent’s consolidated balance sheet financed pursuant to the
United States’ government’s TALF program.

 

“Total Indebtedness” means, with respect to the Parent, as of any date of
determination, all Indebtedness (other than Contingent Liabilities not reflected
on Parent’s consolidated balance sheet), plus the proportionate share of all
Indebtedness (other than Contingent Liabilities not reflected on Parent’s
consolidated balance sheet) of all non-consolidated Affiliates of Parent, on or
as of such date of determination; provided, however, that “Total Indebtedness”
shall exclude the $171,349,642.62 of Indebtedness reflected on the Parent’s
consolidated balance sheet obtained in connection with the United States’
government’s TALF program.

 

“Total Outstandings” means, at any time, the aggregate outstanding principal
amount of the Term Loans then outstanding.

 

“Type” means, when used in reference to the Term Loans or any Borrowing, whether
the rate of interest on the Term Loans, or on that portion of the Term Loans
comprising such Borrowing, is determined by reference to the Base Rate or the
Eurodollar Rate.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means (i) cash and Cash Equivalents (other than prepaid
rents and security deposits made under tenant leases) held by the Parent or any
of its Subsidiaries that are not subject to any Lien (excluding statutory liens
in favor of any depositary bank where such cash is maintained), minus
(ii) amounts included in the foregoing clause (i) that are with an entity other
than the Parent or any of its Subsidiaries as deposits or security for
Contractual Obligations.

 

“Wholly Owned Unrestricted Subsidiary” means, as to any Person as of any date of
determination, any other Person (i) all of the Equity Interests of which (other
than directors’ qualifying shares required by law) is owned directly and/or
through other Wholly Owned Unrestricted Subsidiaries by such Person and (ii) who
is not, as of such date of determination, prohibited from becoming a guarantor
of the Obligations under the express terms of its Organization Documents or any
contract, instrument or other agreement to which such Person is a party.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and

 

26

--------------------------------------------------------------------------------


 

“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)           Changes in GAAP; Changes in Accounting Policies or Reporting
Practices.  If at any time any change in GAAP, or any change in accounting
policies or reporting practices of the Parent or any of its Subsidiaries that
are permitted by but not required under, GAAP, would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such
change(s) (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP and the accounting policies and reporting practices (as the
case may be) in effect prior to such change(s) and (ii) the Borrower shall
provide to the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change(s).

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Parent pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

ARTICLE II.  THE COMMITMENTS AND LOANS

 

2.01        Term Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a term loan (each such loan, a “Term Loan”)
to the Borrower on the Closing Date, in an aggregate amount not to exceed the
amount of such Lender’s Commitment.  The amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.  Each
Lender hereby represents and warrants that, on and as of the Closing Date, it is
a “qualified purchaser” (within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended).

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Borrowings from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans (other
than Eurodollar Rate Loans referred to in the following clause (ii)) or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Eurodollar Rate Loans made on or prior to the
10th day following the Closing Date or any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of a Borrowing
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Term Loans to be
borrowed (in the case of the initial Loan Notice), converted or continued,
(iv) the Type of Borrowing to be borrowed or to which existing

 

28

--------------------------------------------------------------------------------


 

Borrowings are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto (which shall be one, two, three or six
months).  If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Borrowing shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Term Loan, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of the initial Borrowing, each Lender shall make the amount of its Term
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Closing Date. 
Upon satisfaction of the conditions set forth in Article IV, the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Borrowings, all conversions from one
Type to the other, and all continuations of Borrowings as the same Type, there
shall not be more than six Interest Periods in effect.

 

2.03        Prepayments.

 

(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay the Term Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a

 

29

--------------------------------------------------------------------------------

 


 

principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Term Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Term Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.13, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b)           Mandatory.

 

(i)            The Borrower shall repay in full the outstanding balance of all
Term Loans on the earlier of:

 

(A)          the Maturity Date, and

 

(B)          the second Business Day following the date (if any) that the Market
Value of the Eligible Assets is equal to zero.

 

(ii)           If for any reason on any date (a “Cash Sweep Reference Date”)
either:

 

(A)          the then effective Advance Rate is greater than the then Reference
Advance Rate but less than the then Stretch Advance Rate then, all amounts then
and thereafter on deposit in the Collection Account will be applied immediately
to prepay the Term Loans; provided that such requirement to apply such amounts
(1) will not apply unless the Overadvance Amount exceeds $500,000 as of the
applicable Cash Sweep Reference Date and (2) will cease to apply once the
effective Advance Rate is no longer greater than the then Reference Advance
Rate, or

 

(B)          the Senior Debt Yield as of the last day of the then most recently
ended Measurement Period is determined to be less than 12%, then, on and after
the date of such determination of Senior Debt Yield, all amounts on deposit in
the Collection Account will be applied immediately to prepay the Term Loans; for
purposes of any determination under this clause, the Senior Debt Yield will be
determined by reference to the most recently delivered monthly report that is
required to be delivered pursuant to Section 6.02(i) with respect to the
applicable Measurement Period unless as of such date of determination Pledged
Asset EBITDA is deemed to equal zero in accordance with the definition thereof,
in which case the Senior Debt Yield will be deemed to be less than 12% as of the
applicable date of determination.

 

(iii)          If for any reason on any date:

 

30

--------------------------------------------------------------------------------


 

(A)          the effective Advance Rate is greater than the then Stretch Advance
Rate, the Borrower shall within two (2) Business Days of such occurrence prepay
the Term Loans in an aggregate amount sufficient to cause the then effective
Advance Rate to be no greater than the then Reference Advance Rate;

 

(B)          the Senior Debt Yield as of the last day of the then most recently
ended Measurement Period is determined to be less than 12%, the Borrower shall
within two (2) Business Days following the date of such determination of Senior
Debt Yield, prepay the Term Loans in an aggregate amount sufficient, immediately
after giving effect to such prepayment, to cause the effective Advance Rate to
be no greater than the then Reference Advance Rate; for purposes of any
determination under this clause, the Senior Debt Yield will be determined by
reference to the most recently delivered monthly report that is required to be
delivered pursuant to Section 6.02(i) with respect to the applicable Measurement
Period unless as of such date of determination Pledged Asset EBITDA is deemed to
equal zero in accordance with the definition thereof, in which case the Senior
Debt Yield will be deemed to be less than 12% as of the applicable date of
determination; or

 

(C)          the Facility Debt Yield as of the last day of the then most
recently ended Measurement Period is determined to be less than 24.5%, the
Borrower shall within two (2) Business Days following the date of such
determination of Facility Debt Yield, prepay the Term Loans in an aggregate
amount sufficient to cause the Facility Debt Yield, on a pro forma basis after
giving effect to such prepayment, to be at least equal to 24.5%; for purposes of
any determination under this clause, the Facility Debt Yield will be determined
by reference to the most recently delivered monthly report that is required to
be delivered pursuant to Section 6.02(i) with respect to the applicable
Measurement Period unless as of such date of determination Pledged Asset EBITDA
is deemed to equal zero in accordance with the definition thereof, in which case
the Facility Debt Yield will be deemed to be equal to 24.5% as of the applicable
date of determination.

 

(iv)          On the first date (if any) that any amount owing under or in
respect of any Eligible Asset is for any reason overdue or otherwise delinquent
for a period of sixty (60) days or more, or if the Borrower is unable for any
reason to determine (by reference to monthly financial statements required to be
furnished pursuant to the “Hilton Loan Documents” (as defined in the Security
Agreement)) the Facility Debt Yield for a period of 120 consecutive days, then
the Borrower shall within two (2) Business Days following such date prepay the
Term Loans in an aggregate amount sufficient, immediately after giving effect to
such prepayment, to cause the effective Advance Rate to be no greater than the
then Reference Advance Rate.

 

(v)           Upon receipt by the Borrower of any amount in respect of a payment
on account of the principal of an Eligible Asset (whether by virtue of an
amortization payment, a prepayment, an enforcement or otherwise) (each, an “EA
Principal Payment”), the Borrower shall within two (2) Business Days following
such date prepay

 

31

--------------------------------------------------------------------------------


 

the Term Loans in an aggregate equal to the product of (x) the amount of such EA
Principal Payment, multiplied by (y) the then Reference Advance Rate.

 

(vi)          The obligations of the Borrower to make prepayments pursuant to
the foregoing clauses of this Section 2.03(b) are independent obligations, and
no prepayment made pursuant to any clause of this Section 2.03(b) (other than a
prepayment in full of all Term Loans) shall relieve the Borrower of its
obligation to make any other prepayment that is required to be made under any
other clause hereof.  If at any time the Borrower is required to make
prepayments of the Term Loans pursuant to more than one of clauses (ii) through
(v) of this Section 2.03(b), then until such time as all such required
prepayments have been made all prepayments made by the Borrower pursuant to this
Section 2.03(b) shall be deemed as having been applied in the following order
for purposes of determining whether any such prepayment requirement has been
satisfied:

 

First, to prepayments of the Term Loans required at such time pursuant to
Section 2.03(b)(iii) (irrespective of the date that such required prepayments
are required to be paid pursuant to such Sections), until such time as all such
prepayments have been made in full;

 

Second, to prepayments of the Term Loans required at such time pursuant to
Section 2.03(b)(ii), until such time as all such prepayments have been made in
full;

 

Third, to prepayments of the Term Loans required at such time pursuant to
Section 2.03(b)(iv), until such time as all such prepayments have been made in
full; and

 

Fourth, to prepayments of the Term Loans required at such time pursuant to
Section 2.03(b)(v), until such time as all such prepayments have been made in
full.

 

2.04        Termination or Reduction of Commitments.  The Aggregate Commitments
shall automatically terminate upon the making of the Term Loans on the Closing
Date.

 

2.05        Collections.

 

(a)           Collection Account.  On or prior to the Closing Date, the Borrower
shall establish an account (the “Collection Account”) with Bank of America that
is subject to a Control Agreement.  All funds on deposit in the Collection
Account shall be collateral security for the Obligations.  The Collection
Account shall be an interest-bearing account, with all accrued interest to
become part of the balance in the Collection Account.  The Borrower agrees the
Borrower shall include all interest and earnings on any such balance as its
income (and, if the Borrower is a partnership or other pass-through entity, the
income of all partners, members or beneficiaries, as the case may be), and shall
be the owner of all funds on deposit in the Collection Account for federal and
applicable state and local tax purposes.

 

(b)           The Borrower will on the Closing Date instruct (and after the
Closing Date will continue to instruct), the applicable obligor, agent, trustee,
servicer or sub-servicer (as the case may be) with respect to the Eligible
Assets to deposit or otherwise transfer into the Collection Account all
principal, interest and other income, distributions, receipts, payments,
collections, prepayments, recoveries, proceeds (including insurance and
condemnation proceeds) and other

 

32

--------------------------------------------------------------------------------


 

payments or amounts of any kind paid, received, collected, recovered or
distributed on, or in connection with or in respect of the Eligible Assets.  The
Borrower shall not make any change in the foregoing instructions.  The Borrower
shall provide to the Administrative Agent a written report within five
(5) Business Days following each deposit or other transfer into the Collection
Account, which report identifies the amount included in such deposit or transfer
in respect of principal, interest and other sums paid in respect of Eligible
Assets.  Each such report will include the Borrower’s calculation of the amount
that Bank of America is authorized to debit and apply to the Obligations as
contemplated in clause (c) of this Section 2.05.

 

(c)           The Administrative Agent shall have the exclusive right to manage
and control all funds in the Collection Account, but the Administrative Agent
shall have no fiduciary duty with respect to such deposited funds.  With respect
to each deposit or other transfer of funds into the Collection Account, promptly
following the Administrative Agent’s receipt of the report referred to in clause
(b) above with respect to such deposit or transfer the Administrative Agent
shall:

 

(i)            cause an amount equal to any interest on the Term Loans then due
and payable to be applied to pay such Obligations;

 

(ii)           cause an amount equal to the amount of any prepayment that is
then due and payable pursuant to Section 2.03(b) to be to be applied to pay such
Obligations;

 

(iii)          cause an amount equal to any then due and payable Obligations not
described in the foregoing clauses (i) or (ii) to be applied to pay such
Obligations; and

 

(iv)          after application of funds as described in the foregoing clauses
(i) through (iii), transfer any remaining funds on deposit in the Collection
Account by wire transfer to an account designated by the Borrower, but if and
only if each of the following conditions are satisfied at the time:

 

(A)          no Default or Event of Default shall exist; and

 

(B)          the Borrower is not required to make a prepayment of the Term Loans
pursuant to Section 2.03 (irrespective of the date that such prepayments are
required to be paid pursuant to such Section).

 

(d)           Any account fees and charges may be deducted from the balance, if
any, in the Collection Account.  The Collection Account may be established and
held in such name or names as the Administrative Agent may deem appropriate,
including in the name of the Administrative Agent for the Lenders.  The Borrower
hereby constitutes and appoints the Administrative Agent and any officer or
agent of the Administrative Agent its true and lawful attorneys-in-fact with
full power of substitution to open the Collection Account and to do any and
every act that the Borrower might do on its own behalf to fulfill the terms of
this Section 2.05.  To the extent permitted by law, the Borrower hereby ratifies
all that said attorneys shall lawfully do or cause to be done by virtue hereof. 
It is understood and agreed that this power of attorney, which shall be deemed
to be a power coupled with an interest, cannot be revoked.

 

33

--------------------------------------------------------------------------------


 

2.06        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           (i)            While any Event of Default exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on the Term Loans shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.07        Fees.  In addition to certain fees described in
Section 2.12(b)(iii):

 

(a)           The Borrower shall pay to Bank of America, for its own account,
the fee in the amount and at the time specified in the Fee Letter.  Such fee
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(b)           The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.08        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  (a) All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurodollar Rate) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on the Term Loans for the day on which the
Term Loans are made, and shall not accrue on the Term Loans, or any portion
thereof, for the day on which the Term Loans or such portion is paid, provided
that if the Term Loans are repaid on the same day on which it is made it shall,
subject to Section 2.10(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(b)           If, for any reason, the Parent or the Administrative Agent or the
Required Lenders determine(s) that (i) the Facility Debt Yield as calculated by
the Loan Parties (or any of them) as of any applicable date was inaccurate and
(ii) a proper calculation of the Facility Debt Yield would have resulted in
higher pricing for such period, the Borrower shall immediately and

 

34

--------------------------------------------------------------------------------


 

retroactively be obligated to pay to the Administrative Agent for the account of
the Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent
or any Lender, as the case may be, under any other provision of this Agreement
or any other Loan Document.  The Borrower’s obligations under this paragraph
shall survive the repayment of all other Obligations hereunder.

 

2.09        Evidence of Debt.  The Term Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent demonstrable error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error.  Upon the request of
any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Term Loan in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount of its Term Loan and payments with respect thereto.

 

2.10        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s Term Loan, the Administrative Agent may
assume that such Lender has made such Term Loan

 

35

--------------------------------------------------------------------------------


 

available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its Term Loan available to the
Administrative Agent, then the applicable Lender and the Borrower jointly and
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the Term Loans
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Term Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by the Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for the Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Term Loans set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make the Term Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
its Term Loan or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its

 

36

--------------------------------------------------------------------------------


 

corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Term Loan, or to
make its payment under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for its Term Loan in any particular place or manner.

 

2.11        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on the Term Loan made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of the Term
Loans and accrued interest thereon greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Term Loans, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them,
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loan to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.12        Extension of Maturity Date.

 

(a)           Requests for Extension.  The Borrower may, by written notice to
the Administrative Agent (such notice, an “Extension Notice”) not earlier than
60 days and not later than 30 days prior to the Initial Maturity Date, request
that the Lenders extend the Maturity Date for an additional twelve (12) months
from the Initial Maturity Date.  The Administrative Agent shall distribute any
such Extension Notice promptly following its receipt thereof.

 

37

--------------------------------------------------------------------------------


 

(b)           Conditions Precedent to Effectiveness of Maturity Date Extension. 
As conditions precedent to such extension, the Borrower shall, on or prior to
the Initial Maturity Date, satisfy each of the following requirements for such
extension to become effective:

 

(i)            The Administrative Agent shall have received an Extension Notice
within the period required under subsection (a) above;

 

(ii)           On the date of such Extension Notice and both immediately before
and immediately after giving effect to such extension of the Maturity Date, no
Default or Event of Default shall have occurred and be continuing;

 

(iii)          The Borrower shall have paid to the Administrative Agent, for the
pro rata benefit of the Lenders based on their respective Applicable Percentage
as of such date, an extension fee in an amount equal to 0.25% of the Total
Outstandings as of the Initial Maturity Date (it being agreed that such fee
shall be fully earned when paid and shall not be refundable for any reason);

 

(iv)          The Administrative Agent shall have received evidence satisfactory
to it that the Senior Debt Yield, as at the date of the most recent monthly
financial statements furnished pursuant to the “Hilton Loan Documents” (as
defined in the Security Agreement), is at least 15%;

 

(v)           The Borrower shall have made a prepayment of the Term Loans in an
aggregate amount sufficient, immediately after giving effect to such prepayment,
to cause the effective Advance Rate to be no greater than the Extension
Reference Rate;

 

(vi)          The Administrative Agent shall have received a certificate of each
Loan Party dated as of the Initial Maturity Date signed by a Responsible Officer
of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such extension and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Initial Maturity Date, except
(x) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, (y) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Section 2.12, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists;

 

(vii)         The Borrower shall have delivered to the Administrative Agent a
Solvency Certificate executed on behalf of each of the Loan Parties (with
respect to the Solvency of each such Loan Party both before and after giving
effect to such extension); and

 

(viii)        The Borrower and the other Loan Parties shall have delivered to
the Administrative Agent such reaffirmations of their respective obligations
under the Loan

 

38

--------------------------------------------------------------------------------


 

Documents (after giving effect to the extension), and acknowledgments and
certifications that they have no claims, offsets or defenses with respect to the
payment or performance of any of the Obligations, including, without limitation,
reaffirmations of each of the Pledge Agreement, the Security Agreement and
Guaranty, executed by the Loan Parties party thereto.

 

2.13        Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
third, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fourth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of the Term Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) the Term Loans were
made at a time when the conditions set forth in Article IV were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of the Term Loan of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein that Lender will, to the
extent applicable, purchase that portion of outstanding Term Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender;

 

39

--------------------------------------------------------------------------------

 


 

provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.14                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Term Loans by an amount (for all such requests) not exceeding $24,805,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $5,000,000 and (ii) the Borrower may make a maximum of three (3) such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Term Loans and, if so, whether by an amount equal to,
greater than, or less than its ratable portion (based on such Lender’s
Applicable Percentage) of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Term Loans.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase, and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel (a “New Lender Joinder Agreement”).

 

(d)                                 Effective Date and Allocations.  If the
Term Loans are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, (ii) in the case of
the Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that (1) such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (2) any representation or warranty that is
already by its terms qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and

 

40

--------------------------------------------------------------------------------


 

correct in all respects as of such date after giving effect to such
qualification and (3) except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no Default
exists, (C) the then effective Advance Rate is not greater than the then
Reference Advance Rate, (D) the Senior Debt Yield, as most recently determined,
is at least 12% and (E) the Facility Debt Yield, as most recently determined, is
at least 24.5% , and (iii) any fees required to be paid under the Loan Documents
in connection with such increase shall have been paid.  The additional Term
Loans shall be made by the Lenders participating therein pursuant to the
procedures set forth in Section 2.02.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.11 or 11.01 to the contrary.

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes.  If, however, applicable Laws require
the applicable withholding agent to withhold or deduct any Indemnified Taxes
(including Other Taxes), such Tax shall be withheld or deducted in accordance
with such Laws as determined in good faith by the applicable withholding agent.

 

(ii)                                  If the applicable withholding agent shall
be required by applicable Laws to withhold or deduct any Indemnified Taxes or
Other Taxes, from any payment, then (A) the applicable withholding agent shall
withhold or make such deductions, (B) the applicable withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (C) the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or all required deductions (including deductions applicable to
additional sums payable under this Section) have been made, the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the relevant Loan Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable Laws.

 

(c)                                  Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Loan Parties shall, and do
hereby, jointly and severally, indemnify the Administrative Agent and each
Lender for any Indemnified Taxes and Other Taxes as set forth herein, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
the full amount of any such Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and

 

41

--------------------------------------------------------------------------------


 

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Loan Parties shall also,
and do hereby, jointly and severally, indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Loan Parties by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.

 

(ii)                                  To the extent required by any applicable
Law, the Administrative Agent may deduct or withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  Without limiting
the provisions of subsection (a) or (b) above, if any Governmental Authority
asserts a claim that a Loan Party or the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed or because such
Lender failed to notify the Loan Parties or the Administrative Agent of a change
in circumstances that rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), then each Lender shall, and does
hereby, indemnify and hold harmless such Loan Party and the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Loan Party or the
Administrative Agent), whether or not such Tax was correctly or legally
asserted.  A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent
demonstrable error.  Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)                                 Evidence of Payments.  As soon as
practicable, after any payment of Indemnified Taxes or Other Taxes paid by a
Loan Party to a Governmental Authority as provided in this Section 3.01, such
Loan Party shall deliver to the Administrative Agent, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                                  Status of Lenders.  Each Lender shall, at
such times as are reasonably requested by the Borrower, any other Loan Party or
the Administrative Agent, provide the Borrower, such other Loan Party and the
Administrative Agent with any documentation prescribed by Law, or reasonably
requested by the Borrower, such other Loan Party or the Administrative Agent,
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under the Loan

 

42

--------------------------------------------------------------------------------


 

Documents.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower, the other Loan Parties and
the Administrative Agent updated or other appropriate documentation (including
any new documentation reasonably requested by the applicable withholding agent)
or promptly notify the Borrower, the other Loan Parties and the Administrative
Agent of its inability to do so.  Unless the applicable withholding agent has
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Lender are not subject to withholding tax or
are subject to such Tax at a rate reduced by an applicable tax treaty, the
Borrower, the other Loan Parties, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate.

 

Without limiting the generality of the foregoing:

 

(i)                                     Each Lender that is a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower, the other Loan Parties and the Administrative Agent on or before the
date on which it becomes a party to this Agreement two properly completed and
duly signed original copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding.

 

(ii)                                  Each Lender that is not a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower, the other Loan Parties and the Administrative Agent on or before the
date on which it becomes a party to this Agreement (and from time to time
thereafter when required by Law or upon the reasonable request of the Borrower,
the other Loan Parties or the Administrative Agent) whichever of the following
is applicable:

 

(I)                                   two (2) duly completed copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

 

(II)                              two (2) duly completed copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(III)                         in the case of a Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit H (any such certificate a
“United States Tax Compliance Certificate”), or any other form approved by the
Administrative Agent, to the effect that such Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower or the Parent within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Lender’s conduct of a U.S.
trade or business and (y) two (2) duly completed copies of Internal Revenue
Service Form W-8BEN (or any successor forms),

 

43

--------------------------------------------------------------------------------


 

(IV)                          to the extent a Lender is not the beneficial owner
(for example, where the Lender is a partnership, or is a Lender that has granted
a participation), Internal Revenue Service Form W-8IMY (or any successor forms)
of the Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY (or other successor forms) or any
other required information from each beneficial owner, as applicable (provided
that, if the Lender is a partnership (and not a participating Lender) and one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

 

(V)                               any other form prescribed by applicable
requirements of U.S. federal income tax Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of Law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.

 

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
expired, obsolete or inaccurate, promptly (1) deliver to the Borrower, the other
Loan Parties and the Administrative Agent (in such number of copies as shall be
requested by the recipient) renewals, amendments or additional or successor
forms, properly completed and duly executed by such Lender (or other applicable
Person), together with any other certificate or statement of exemption required
in order to confirm or establish such Lender’s (or other applicable Person’s)
status or that such Lender (or other applicable Person) is entitled to an
exemption from or reduction in U.S. federal withholding tax or (2) notify
Administrative Agent, the Borrower and the other Loan Parties of its (or other
applicable Person’s) inability to deliver any such forms, certificates or other
evidence.

 

Notwithstanding any other provision of this subsection (e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender, as the case may be.  If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund net of
any Taxes payable by the Administrative Agent or Lender), provided that the
applicable Loan Party, upon the request of the Administrative Agent or such

 

44

--------------------------------------------------------------------------------


 

Lender, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)                                  Payments made by Administrative Agent.  For
the avoidance of doubt, any payments made by the Administrative Agent to any
Lender shall be treated as payments made by the applicable Loan Party.

 

(h)                                 Lender treated as Partnership.  If any
Lender is treated as partnership for purposes of an applicable Indemnified Tax
or Other Tax, any withholding made by such Lender shall be treated as if such
withholding had been made by the applicable Loan Party or the Administrative
Agent.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Term Loans whose interest is determined by reference to the Eurodollar
Rate, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

45

--------------------------------------------------------------------------------


 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a conversion to or continuation of Base Rate Loans in
the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement; or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any portion of such Lender’s Term Loan the
interest on which is determined by reference to the Eurodollar Rate (or, in the
case of clause (ii) above, such Lender’s Term Loan), or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered; provided, however, that
Borrower’s obligations with respect to any Taxes shall be governed solely by
Section 3.01.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitment of such Lender or the Term Loan
made by

 

46

--------------------------------------------------------------------------------


 

such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent demonstrable error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Eurodollar Rate Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Eurodollar Rate Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of a Borrowing (other than a Base Rate Loan) on a day other than the
last day of the Interest Period applicable thereto (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Term Loan) to prepay, borrow,
continue or convert any portion of the Term Loans (other than a Base Rate Loan)
on the date or in the amount notified by the Borrower; or

 

47

--------------------------------------------------------------------------------


 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain the Term
Loans or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for the Term Loans by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Term Loan hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

The effectiveness of this Agreement and obligation of each Lender to make its
Term Loan hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals, .pdf copies sent via electronic
mail or telecopies (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a

 

48

--------------------------------------------------------------------------------


 

recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)                                  [intentionally omitted];

 

(iii)                               each of the Pledge Agreement and the
Security Agreement, duly executed by the applicable Loan Party, together with:

 

(A)                               certificates or instruments representing any
Certificated Securities included in the Collateral Documents, accompanied by all
endorsements and/or powers required by such Collateral Documents,

 

(B)                               acknowledgment copies or stamped receipt
copies of proper financing statements, duly filed under the Uniform Commercial
Code of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under such Collateral Documents,
covering the Collateral described in such Collateral Documents,

 

(C)                               completed requests for information listing all
effective financing statements filed in the jurisdictions referred to in
clause (B) above that name the applicable Grantor as debtor, together with
copies of such other financing statements,

 

(D)                               the Control Agreement as referred to in
Section 2.05(a) and duly executed by each of the parties thereto, and

 

(E)                                evidence that all other actions, recordings
and filings that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under such Collateral Documents have been
taken;

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of organization
or formation;

 

(vi)                              a favorable opinion of Sidley Austin LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request;

 

49

--------------------------------------------------------------------------------


 

(vii)                           a favorable opinion of DLA Piper LLP (US),
Maryland counsel to the Parent, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Parent and the Loan Documents to which
the Parent is a party as the Administrative Agent may reasonably request;

 

(viii)                        a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(ix)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the conditions specified in subsections
(e) and (f) below have been satisfied and (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(x)                                 the absence of any action, suit,
investigation or proceeding, pending or threatened, in any court or before any
arbitrator or governmental authority that purports to materially affect any of
the Borrower, the Guarantors or any of their respective Subsidiaries, or any
transaction contemplated hereby, or that could have a material adverse effect on
any of the Borrower or the Guarantors, or any of their respective Subsidiaries,
or any transaction contemplated hereby or on the ability of any of the Borrower
or the Guarantors to perform its obligations under the Loan Documents;

 

(xi)                              a Solvency Certificate from the Loan Parties
demonstrating that each Loan Party is Solvent;

 

(xii)                           [intentionally omitted];

 

(xiii)                        a certificate from a Responsible Officer of the
Parent certifying that the Loan Parties are in compliance with each of the
covenants set forth in Section 7.12 on a pro forma basis as of September 30,
2010 after giving effect to the making of the Term Loans hereunder as if made on
the first day of the Test Period ended on such date, which certificate will
include reasonably detailed calculations demonstrating such compliance; and

 

(xiv)                       such other assurances, certificates, documents,
consents or opinions as the Administrative Agent or the Required Lenders
reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such reasonable fees, charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements

 

50

--------------------------------------------------------------------------------


 

incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(d)                                 The Lenders shall have completed a due
diligence investigation of the Parent and its Subsidiaries in scope, and with
results, satisfactory to the Lenders, and shall have been given such access to
the management, records, books of account, contracts and properties of the
Parent and its Subsidiaries and shall have received such financial, business and
other information regarding each of the foregoing Persons and businesses as they
shall have requested.

 

(e)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct as of the Closing
Date (except to the extent any such representation or warranty only speaks of a
different date).

 

(f)                                   No Default shall exist, or would result
from the making of the Term Loans or from the application of the proceeds
thereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Article IV, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that, as of the Closing Date and as of the Initial Maturity Date (if the
Initial Maturity Date has been extended pursuant to Section 2.12):

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or

 

51

--------------------------------------------------------------------------------


 

result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in each case referred to in
clause (b)(i) to the extent that such conflict or violation could not reasonably
be expected to have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) except for the filing of UCC financing statements,
the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (d) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except to the extent that
the enforceability thereof may be subject to bankruptcy, insolvency,
reorganization, receivership, conservatorship, moratorium or other similar laws
now or hereafter in effect relating to creditors’ rights in general and to
general principles of equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Parent and its Subsidiaries as of the
date thereof, including liabilities for Taxes, material commitments and
Indebtedness.

 

(b)                                 The unaudited consolidated balance sheets of
the Parent and its Subsidiaries dated September 30, 2010, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Schedule 5.05
sets forth all

 

52

--------------------------------------------------------------------------------


 

material indebtedness and other liabilities, direct or contingent, of the Parent
and its consolidated Subsidiaries as of the date of such financial statements,
including liabilities for Taxes, material commitments and Indebtedness.

 

(c)                                  Since the date of the balance sheet
included in the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of such Loan Party
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against such
Loan Party or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each Loan Party and
each of its Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

 

5.09                        Environmental Compliance.  Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Loan Parties and their respective Subsidiaries: (i) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current or intended operations or for any property owned, leased, or otherwise
operated by any of them; (iii) are, and within the period of all applicable
statutes of limitation have been, in compliance with all of their Environmental
Permits; and (iv) to the extent within the control of the Loan Parties and their
respective Subsidiaries, each of their Environmental Permits will be timely
renewed and complied with, any additional Environmental Permits that may be
required of any of them will be timely obtained and complied with, without
material expense, and compliance with any Environmental Law that is or is
expected to become applicable to any of them will be timely attained and
maintained, without material expense.

 

5.10                        Insurance.  The properties of the Parent and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Parent, in such amounts with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Parent
or the

 

53

--------------------------------------------------------------------------------


 

applicable Subsidiary operates, except in the case of Subsidiaries that are not
Loan Parties where the failure to maintain such insurance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.11                        Taxes.  The Parent and each of its Subsidiaries have
timely filed all federal, state and other material tax returns and reports
required to be filed, and have timely paid all federal, state and other material
Taxes (whether or not shown on a tax return), including in its capacity as a
withholding agent, levied or imposed upon it or its properties, income or assets
otherwise due and payable, except those Taxes which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, except in the case of
Subsidiaries that are not Loan Parties where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  There is no proposed material tax assessment or other claim
against, and no material tax audit with respect to, any Loan Party or any
Subsidiary.  Neither any Loan Party nor any Subsidiary thereof is party to any
tax sharing agreement.  Except as could not, individually or in the aggregate,
reasonably be reasonably expected to result in a Material Adverse Effect,
neither any Loan Party nor any of its Subsidiaries has ever “participated” in a
“listed transaction” within the meaning of Treasury Regulation Section 1.6011-4.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service or will be filed with
the Internal Revenue Service within the remedial amendment period.  To the best
knowledge of such Loan Party, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of such Loan Party, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except for any of the following which could
not reasonably be expected to result in a Material Adverse Effect (i) no ERISA
Event has occurred, and neither such Loan Party nor any ERISA Affiliate is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither such Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) neither such Loan
Party nor any

 

54

--------------------------------------------------------------------------------


 

ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither such Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 On the Closing Date, neither such Loan Party
nor any ERISA Affiliate maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan other than those listed on Schedule 5.12(d) hereto.

 

5.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, no Loan Party has any Subsidiaries other than as specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party or a Subsidiary thereof in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens other than Liens permitted
to exist under Section 7.01.  All of the outstanding Equity Interests in each
Loan Party have been validly issued and are fully paid and nonassessable.  Set
forth on Part (b) of Schedule 5.13 is a complete and accurate list of all Loan
Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its incorporation and the address of its principal place of business.  As of
the Closing Date, the copy of the charter of each Loan Party and each amendment
thereto provided pursuant to subsection (a)(v) of Article IV is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 Such Loan Party is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Immediately following the application of the proceeds of the Term
Loans not more than 25% of the value of the assets (either of such Loan Party
only or of the Loan Parties and their Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or subject to any restriction
contained in any agreement or instrument between such Loan Party and any Lender
or any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

(b)                                 None of the Parent, any Person Controlling
the Parent, or any Subsidiary of the Parent is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein,

 

55

--------------------------------------------------------------------------------


 

in the light of the circumstances under which they were made, not misleading;
provided that (a) with respect to projected financial information and other
forecasts, such Loan Party represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time and
(b) no representation is made hereunder with respect to any reports,
certificates of other information received by the Borrower or any other Loan
Party and delivered to the Administrative Agent or any Lender with respect to
the Eligible Assets.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Taxpayer Identification Number.  Each Loan Party’s
true and correct U.S. taxpayer identification number (or the equivalent thereof,
in the case of a Loan Party that is not organized under the laws of the United
States, any State thereof or the District of Columbia) is set forth on
Schedule 11.02.

 

5.18                        Intellectual Property; Licenses, Etc..  The Parent
and its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except in the case of Subsidiaries that are not Loan
Parties where the failure to possess same could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.19                        Solvency.  Each Loan Party is individually, and
together with its Subsidiaries on a consolidated basis, Solvent.

 

5.20                        Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.21                        [Intentionally Omitted].

 

5.22                        Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Liens permitted by Section 7.01) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein.  Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

 

56

--------------------------------------------------------------------------------


 

5.23                        Anti-Money Laundering and Economic Sanctions Laws.

 

(a)                                 No Loan Party, none of its Subsidiaries and,
to the knowledge of senior management of each Loan Party, none of its Affiliates
and none of the respective officers, directors, brokers or agents of such Loan
Party, such Subsidiary or Affiliate (i) has violated or is in violation of any
applicable Anti-Money Laundering Law or (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of offenses designated
in any applicable law, regulation or other binding measure implementing the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

 

(b)                                 No Loan Party, none of its Subsidiaries and,
to the knowledge of senior management of each Loan Party, none of its Affiliates
and none of the respective officers, directors, brokers or agents of such Loan
Party, such Subsidiary or such Affiliate that is acting or benefiting in any
capacity in connection with the Term Loans is an Embargoed Person.

 

(c)                                  Except as otherwise authorized by OFAC, no
Loan Party, none of its Subsidiaries and, to the knowledge of senior management
of each Loan Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Term Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person,
(ii) deals in, or otherwise engages in any transaction related to, any property
or interests in property blocked pursuant to any applicable Economic Sanctions
Laws or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the applicable prohibitions set forth in any Economic Sanctions Laws.

 

5.24                        REIT Status; Stock Exchange Listing.  Commencing
with the Parent’s initial taxable year ending on December 31, 2009, the Parent
has been organized and has operated in conformity with the requirements for
qualification and taxation as a REIT.  The shares of common Equity Interests of
the Parent are listed on the New York Stock Exchange.

 

5.25                        Eligible Assets. (a) Each of the transfer of
Eligible Assets to the Borrower, and the pledge of Eligible Assets by the
Borrower to the Administrative Agent pursuant to the Security Agreement, was
effected in compliance with the terms of the “Hilton Credit Agreement” and other
“Hilton Loan Documents” (as such terms are defined in the Security Agreement,
(b) the seller of such Eligible Assets received reasonably equivalent value in
consideration for the transfer of such Eligible Assets, (c) no such transfer was
made for or on account of an antecedent debt owed by such seller to the Borrower
or an Affiliate of the Borrower and (d) such transfer is not voidable or subject
to avoidance under the Bankruptcy Code.

 

57

--------------------------------------------------------------------------------


 

ARTICLE VI.  AFFIRMATIVE COVENANTS

 

So long as any Obligation hereunder shall remain unpaid or unsatisfied, each
Loan Party shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.11, 6.12, 6.14, 6.15and 6.16) cause each Subsidiary
thereof to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Parent (or, if earlier,
15 days after the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC)) (commencing with the fiscal year ended
December 31, 2010), a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b)                                 as soon as available, but in any event
within 50 days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent (or, if earlier, 5 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal quarter ending March 31, 2011), a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Parent’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  [intentionally omitted]; and

 

(d)                                 promptly, and in any event within three
(3) Business Days following the receipt thereof by any Loan Party, monthly
financial statements furnished to such Loan Party pursuant to the “Hilton Loan
Documents” (as defined in the Security Agreement).

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under subsections (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the

 

58

--------------------------------------------------------------------------------


 

information and materials described in subsections (a) and (b) above at the
times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 [intentionally omitted];

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ending
December 31, 2010), (i) a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent, (ii) a schedule listing all assets and liabilities excluded from the
calculation of the Leverage Ratio for the relevant Test Period, (iii) a schedule
(x) listing each of the Parent’s Subsidiaries and setting forth, with respect to
each Subsidiary, the total assets and gross revenues for such Subsidiary as a
percentage of the consolidated total assets and consolidated gross revenue,
respectively, of the Parent and its Subsidiaries for the applicable period and
(y) to the extent the foregoing schedule demonstrates that one or more Wholly
Owned Unrestricted Subsidiaries which are not Guarantors constitute a
Significant Subsidiary, identifying each Wholly Owned Unrestricted Subsidiary
that will become a Guarantor in accordance with the provisions of Section 6.12,
and (iv) a written certification from the Borrower and the Parent of the market
value of all Near Cash Securities as of the date of such financial statements,
in substantially the form attached hereto as Exhibit I, setting forth each of
the bids obtained from the applicable broker-dealers (by name), each of whom
shall be reasonably acceptable to the Administrative Agent, and showing all
calculations and supporting materials (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(c)                                  promptly after any reasonable request by
the Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Parent by independent
accountants in connection with the accounts or books of the Parent or any
Subsidiary, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto;

 

(e)                                  [intentionally omitted];

 

(f)                                   promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any

 

59

--------------------------------------------------------------------------------


 

investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(g)                                  as soon as available, the annual tax
returns of the Parent filed with the U.S. Internal Revenue Service;

 

(h)                                 promptly, and in any event, within five
(5) Business Days after receipt thereof by a Loan Party, any material
agreements, correspondence, documents or other information related to the
Eligible Assets and entered into or delivered after the Closing Date;

 

(i)                                     within three (3) Business Days following
each date that a Loan Party receives monthly financial statements furnished
pursuant to the “Hilton Loan Documents” (as defined in the Security Agreement),
the Borrower shall furnish to the Administrative Agent a written report that
includes reasonably detailed calculations of the Senior Debt Yield and the
Facility Debt Yield as of the last day of the applicable month; and

 

(j)                                    promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof (including, without limitation, forecasts of consolidated
balance sheets and statements of income or operations and cash flows of the
Parent and its Subsidiaries), or compliance with the terms of the Loan
Documents, or any information with respect to the Eligible Assets, in each case
as the Administrative Agent or any Lender may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Each Loan Party hereby acknowledges that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”).

 

60

--------------------------------------------------------------------------------


 

6.03                        Notices.  Notify the Administrative Agent and each
Lender promptly following its becoming aware of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including any
Material Adverse Effect that arises by virtue of (i) any breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Subsidiary thereof; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;

 

(c)                                  the occurrence of any default or event of
default under or related to the Eligible Assets;

 

(d)                                 the occurrence of any ERISA Event; and

 

(e)                                  any material change in accounting policies
or financial reporting practices by any Loan Party or any Subsidiary thereof.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and propose
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  (a) Except to the extent
the same are being contested in good faith by appropriate proceedings diligently
conducted (which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien) and adequate reserves
in accordance with GAAP are being maintained by the applicable Loan Party, pay
and discharge as the same shall become due and payable, (i) all material Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (ii) all lawful claims which, if unpaid, would by law
become a Lien not permitted by the provisions of Section 7.01 upon its property;
and (iii) all Indebtedness, as and when due and payable, unless the failure to
do so could not reasonably be expected to result in an Event of Default; and
(b) timely file all material tax returns required to be filed.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        [Intentionally Omitted].

 

61

--------------------------------------------------------------------------------


 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Loan Parties,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Loan Party or such Subsidiary,
as the case may be; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Loan Party or such
Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided the Borrower will have the right to be present
during any discussions with such accountants), all at the expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that (a) so long as no Event of Default exists the
Administrative Agent and the Lenders may not exercise the foregoing rights more
than two (2) times in any calendar year, and (b) so long as an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Term Loan
only to finance the purchase of the Eligible Assets by the Borrower.

 

6.12                        Additional Loan Parties.  In accordance with the
terms of this Section 6.12, cause each Wholly Owned Unrestricted Subsidiary of
the Parent (other than the Borrower) to be a Guarantor hereunder, other than
each Wholly Owned Unrestricted Subsidiary that, when taken together with all
other Wholly Owned Unrestricted Subsidiaries of the Parent that are not
Guarantors, is not a Significant Subsidiary.  Promptly and in any event within
10 Business Days following the date the Loan Parties become aware that one or
more Wholly Owned Unrestricted Subsidiaries which are not Guarantors constitute
a Significant Subsidiary (and in no event later than 10 Business Days after the
date the Loan Parties deliver a schedule as required by
Section 6.02(b) demonstrating that one or more Wholly Owned Unrestricted
Subsidiaries which are not Guarantors constitute a Significant Subsidiary), the
Loan Parties shall (i) cause one or more

 

62

--------------------------------------------------------------------------------


 

Wholly Owned Unrestricted Subsidiaries that are not already a Loan Party to
execute a joinder agreement to the Guaranty in form and substance reasonably
satisfactory to the Administrative Agent such that the Wholly Owned Unrestricted
Subsidiaries of the Parent which continue to not be Guarantors do not constitute
a Significant Subsidiary, (ii) deliver to the Administrative Agent the items
referenced in clauses (iv), (v) and (vi) of subsection (a) of Article IV with
respect to each such Person and (iii) provide the Administrative Agent with the
U.S. taxpayer identification for each such Person (or the equivalent thereof, in
the event any such Person is not organized under the laws of the United States,
any State thereof or the District of Columbia).

 

6.13                        Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties, in each case except to the extent that the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

6.14                        Further Assurances.  Promptly upon the reasonable
request by the Administrative Agent, or any Lender through the Administrative
Agent, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the full extent permitted by applicable Law, subject any Loan Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

 

6.15                        Maintenance of REIT Status; New York Stock Exchange
Listing.  The Parent will continue its method of operation so as to enable it to
meet the requirements for qualification and taxation as a REIT for its taxable
year ending on December 31, 2010 and thereafter.  The Parent will also at all
times be listed on the New York Stock Exchange.

 

63

--------------------------------------------------------------------------------


 

6.16                        Information Regarding Collateral.  (a) Not effect,
with respect to any Grantor, any change (i) in such Grantor’s legal name,
(ii) in the location of the Borrower’s chief executive office, (iii) in such
Grantor’s identity or organizational structure, (iv) in such Grantor’s Federal
Taxpayer Identification Number (or equivalent thereof) or organizational
identification number, if any, or (v) in such Grantor’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than 30 days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable.  The
Borrower agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

 

(b)                                 With respect to the Eligible Assets, the
Borrower shall take all action necessary or required by the Loan Documents or by
Law, or requested by the Administrative Agent, to perfect, protect and more
fully evidence the Borrower’s ownership of the Eligible Assets.

 

ARTICLE VII.  NEGATIVE COVENANTS

 

So long as any Obligation hereunder shall remain unpaid or unsatisfied:

 

7.01                        Liens.  (A)  The Borrower shall not, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Liens pursuant to any Loan Document.

 

(B)                               No Guarantor shall, nor shall it permit any of
its Subsidiaries (other than the Borrower) to, directly or indirectly create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than any of the
following:

 

(i)                                                                                    
Liens pursuant to any Loan Document;

 

(ii)                                                                                 
Liens, the incurrence or the existence of which, shall not result in a Material
Adverse Effect or an Event of Default; and

 

(iii)                                                                              
Liens securing Indebtedness permitted under Section 7.03(B).

 

7.02                        Investments.  (A)  The Borrower shall not, directly
or indirectly, make any Investments, except Eligible Assets and Investments held
(or deemed held) by the Borrower in the Collection Account.

 

(B)                               No Guarantor shall, nor shall it permit any of
its Subsidiaries (other than the Borrower) to, directly or indirectly, make any
Investment, except any of the following:

 

64

--------------------------------------------------------------------------------


 

(i)                                           Investments held by such Guarantor
or such Subsidiary in the form of Cash Equivalents and Near Cash Securities;

 

(ii)                                        Investments by the Guarantors and
such Subsidiaries in their respective Subsidiaries;

 

(iii)                                     Investments, the making of which, in
the reasonable opinion of the applicable Guarantor at the time of the making of
(or the commitment to make) such investment, shall not result in a Material
Adverse Effect or an Event of Default;

 

(iv)                                    the Guaranty;

 

(v)                                       to the extent any Investment
constitutes Indebtedness, such Indebtedness is permitted to be incurred pursuant
to Section 7.03(B); and

 

(vi)                                    any other Investment, provided, that,
taking into account the making of such Investment, the Loan Parties shall be in
compliance, on a pro forma basis, with the provisions of Section 7.12.

 

7.03                        Indebtedness.  (A)  The Borrower shall not, directly
or indirectly, create, incur, assume or suffer to exist any Indebtedness, except
Indebtedness under the Loan Documents.

 

(B)                               No Guarantor shall, nor shall it permit any of
its Subsidiaries (other than the Borrower) to, directly or indirectly, create,
incur, assume or suffer to exist any Indebtedness, except any of the following:

 

(i)                                           Indebtedness under the Loan
Documents;

 

(ii)                                        Indebtedness outstanding on the
Closing Date and any refinancings, refundings, renewals or extensions thereof;
provided, that taking into account such refinancing, refunding, renewal or
extension, the Loan Parties shall be in compliance, on a pro forma basis, with
the provisions of Section 7.12; and

 

(iii)                                     any other Indebtedness, provided,
that, taking into account the incurrence of such Indebtedness, the Loan Parties
shall be in compliance, on a pro forma basis, with the provisions of
Section 7.12.

 

7.04                        Fundamental Changes.  (A)  The Borrower shall not,
directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, other than a Disposition
consummated at least 90 days following the Closing Date that consists of an
exchange of Eligible Assets as described in clause (ii) of the definition
thereof.

 

(B)                               No Guarantor shall, nor shall it permit any of
its Subsidiaries (other than the Borrower) to, directly or indirectly, merge,
dissolve, liquidate, consolidate with or into another

 

65

--------------------------------------------------------------------------------


 

Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default has occurred and is continuing or would result therefrom:

 

(i)                                     any Loan Party (other than the Borrower)
may Dispose of all or substantially all of its assets (including any Disposition
that is in the nature of a liquidation, dissolution, merger or consolidation) to
another Loan Party (other than the Borrower);

 

(ii)                                  any Subsidiary that is not a Loan Party
may dispose of all or substantially all its assets (including any Disposition
that is in the nature of a liquidation, dissolution, merger or consolidation) to
(i) another Subsidiary that is not a Loan Party or (ii) to a Loan Party (other
than the Borrower);

 

(iii)                               any Subsidiary (other than the Borrower) may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it; provided, however, that in each case,
immediately after giving effect thereto in the case of any such merger to which
any Loan Party (other than the Borrower) is a party, the survivor is, or upon
such merger will by operation of law or otherwise be, a Loan Party; and

 

(iv)                              any Disposition (including any Disposition of
Equity Interests) that is permitted by clause (B)(ii) or (B)(iv) of
Section 7.05.

 

7.05                        Dispositions.  (A)  The Borrower shall not, directly
or indirectly, make any Disposition or enter into any agreement to make any
Disposition, other than a Disposition consummated at least 90 days following the
Closing Date that consists of an exchange of Eligible Assets as described in
clause (ii) of the definition thereof.

 

(B)                               No Guarantor shall, nor shall it permit any of
its Subsidiaries (other than the Borrower) to, directly or indirectly, make any
Disposition or enter into any agreement to make any Disposition, except:

 

(i)                                     Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(ii)                                  Dispositions of property by any Subsidiary
(other than the Borrower) to a Guarantor; provided that if the transferor of
such property is a Guarantor, the transferee thereof must be a Guarantor;

 

(iii)                               Dispositions permitted by clause (B)(i),
(B)(ii) or (B)(iii) of  Section 7.04; and

 

(iv)                              any other Disposition of assets not
constituting Collateral, provided, that (i) such Disposition shall not, in the
reasonable opinion of the applicable Loan Party at the time of such Disposition
(or the commitment to enter into such Disposition), be reasonably expected to
result in a Material Adverse

 

66

--------------------------------------------------------------------------------


 

Effect, (ii) at the time of such Disposition, no Default shall have occurred and
be continuing or would result therefrom and (iii) taking into account such
Disposition, the Loan Parties shall be in compliance, on a pro forma basis, with
provisions of Section 7.12.

 

7.06                        Restricted Payments.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

 

(a)                                 each Subsidiary of the Parent may make
Restricted Payments to Subsidiaries that are Guarantors and any other Person
that owns a direct Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b)                                 the Parent and each Subsidiary thereof may
declare and make dividend payments or other distributions payable solely in the
common stock or other common Equity Interests of such Person;

 

(c)                                  so long as no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom, the Parent and each Subsidiary thereof may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;

 

(d)                                 the Parent shall be permitted to declare and
pay dividends on its Equity Interests or make distributions with respect thereto
in an amount for any fiscal year of the Parent equal to such amount as is
necessary for the Parent to maintain its status as a REIT; and

 

(e)                                  the Parent and each Subsidiary of the
Parent may make any other Restricted Payment of any asset not constituting
Collateral, provided, that (i) at the time of such Restricted Payment, no
Default shall have occurred and be continuing or would result therefrom and
(ii) taking into account such Restricted Payment, the Loan Parties shall be in
compliance, on a pro forma basis, with provisions of Section 7.12.

 

7.07                        Change in Nature of Business.  No Loan Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, engage
in any line of business which is not permitted to be engaged in by real estate
investment trusts or taxable REIT subsidiaries thereof.

 

7.08                        Transactions with Affiliates.  No Loan Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into any transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties not prohibited hereunder, (ii) Investments and Restricted Payments
not prohibited hereunder and (iii) transactions identified on Schedule 7.08.

 

7.09                        [Intentionally Omitted].

 

67

--------------------------------------------------------------------------------


 

7.10                        Use of Proceeds.  The Borrower shall not use the
proceeds of the Term Loans, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.11                        Amendments, Waivers and Terminations of Certain
Agreements.  No Loan Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, amend or otherwise change, cancel, terminate or
waive in any respect (A) the terms of any Contractual Obligation of a Loan Party
or a Subsidiary thereof except to the extent that same could not reasonably be
expected to have a Material Adverse Effect, (B) the terms of any Organization
Document of any Loan Party (other than the Borrower) or any Subsidiary thereof
except to the extent that same could not reasonably be expected to have a
material and adverse effect on the ability of any Loan Party to perform its
obligations under the Loan Documents or (C) the terms of any Organization
Document of the Borrower or any of the terms or provisions of any agreement
constituting or related to the Eligible Assets, other than amendments and
modifications that (1) do not have an adverse effect on the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party
or (2) are not adverse in any respect to the Administrative Agent or the
Lenders.

 

7.12                        Financial Covenants.  The Loan Parties shall not:

 

(a)                                 Minimum Liquidity.  At any time permit
(i) Cash Liquidity to be less than $10,000,000 or (ii) the sum of Cash Liquidity
and Near Cash Liquidity to be less than $30,000,000.

 

(b)                                 Fixed Charge Coverage Ratio.  Permit the
Fixed Charge Coverage Ratio for any Test Period to be less than 1.50:1.00.

 

(c)                                  Leverage Ratio.  Permit the Leverage Ratio
for any Test Period to be greater than 0.75:1.00, in each case adjusted to
remove the impact of FIN 46 and FAS 166 and 167 to the extent of related
transfers to special purpose entities in connection with bona fide
securitization transactions.

 

(d)                                 Tangible Net Worth.  Permit Tangible Net
Worth at any time to be less than the sum of (i) $750,000,000 plus (ii) 75% of
Net Cash Proceeds received by the Parent from issuances or sales of its Equity
Interests occurring after the Closing Date.

 

7.13                        Accounting or Tax Changes.  No Loan Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, (i) make any
change in accounting policies or reporting practices of the Parent or any of its
Subsidiaries that are permitted by but not required under, GAAP, in each case
without providing prompt written notice of such change to the Administrative
Agent or (ii) make any change in fiscal year except with the written consent of
the Administrative Agent.

 

68

--------------------------------------------------------------------------------


 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of the Term Loans, or (ii) within three (3) Business Days after the
same becomes due, any interest on the Term Loans, or any fee due hereunder, or
(iii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower or any
Loan Party, as applicable, fails to perform or observe any term, covenant or
agreement contained in any of Section 2.05, 6.01, 6.02, 6.03, 6.05, 6.10, 6.11,
6.12 or 6.15 or Article VII, or any Grantor fails to perform or observe any
term, covenant or agreement contained in the applicable Collateral Document; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect (except to the extent
that any such representation or warranty is already by its terms qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects as of such date after giving effect to
such qualification) when made or deemed made (or with respect to any
representation or warranty that is expressly stated to have been made as of a
specific date, as of such specific date); or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Significant Subsidiary thereof (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, or
(ii) there occurs under any Swap Contract an “Early Termination Date” (as
defined in such Swap Contract, or any similar term defined therein) resulting
from any event of default under such Swap Contract as to which a Loan Party is
the “Defaulting Party” (as defined in such Swap Contract, or any similar term
defined therein); provided, that a default, event, occurrence or condition
described in this subsection (e) shall not at any time constitute an Event of
Default

 

69

--------------------------------------------------------------------------------


 

unless, at such time, the aggregate outstanding amount of Indebtedness that is
subject to defaults, events, occurrences or conditions of the type described in
clause (i) above, together with the Swap Termination Value of all Swap Contracts
that are subject to defaults, events, occurrences or conditions of the type
described in clause (ii) above, exceeds in the aggregate the applicable
Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Significant Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Significant Subsidiary thereof becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or

 

(h)                                 Judgments.  There is entered (i) one or more
final judgments or orders for the payment of money against one or more Loan
Parties or Significant Subsidiaries thereof in an aggregate amount (with respect
to all such judgments and orders) exceeding the applicable Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of one or more Loan Parties or
Subsidiaries thereof to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount (with respect to all such ERISA Events) in excess of
$25,000,000, or (ii) one or more Loan Parties or ERISA Affiliates shall fail to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount (with respect to all
such failures) in excess of $25,000,000; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any

 

70

--------------------------------------------------------------------------------


 

or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof shall for any reason cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby; or

 

(m)                             REIT Status.  The Parent shall, for any reason,
lose or fail to maintain its status as a REIT.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the unpaid principal amount of all
outstanding Term Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(b)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it, the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Term Loans have
automatically become immediately due and payable as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.13, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

71

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

ARTICLE IX.  ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

72

--------------------------------------------------------------------------------


 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of the Term Loans on the
Closing Date that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of the Term Loans.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any

 

73

--------------------------------------------------------------------------------


 

such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, in each
case that has (or is a subsidiary of a holding company that has) combined
capital and surplus of at least $500,000,000.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                        [Intentionally Omitted].

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any

 

74

--------------------------------------------------------------------------------


 

Loan Party, the Administrative Agent (irrespective of whether the principal of
the Term Loans shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.07 and
11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon payment
in full of all Obligations (other than contingent indemnification obligations)
or (ii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders; and

 

(b)                                 to release the Borrower or any Guarantor
from its obligations under this Agreement or the Guaranty, as applicable, if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

75

--------------------------------------------------------------------------------


 

ARTICLE X.  CONTINUING GUARANTY

 

10.01                 Guaranty.  Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrower to the Secured Parties, and whether
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof).  The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations absent demonstrable error.  This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

 

Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Secured Parties that the obligations of each
Guarantor (other than the Parent) hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.  To that
end, but only in the event and to the extent that after giving effect to
Section 10.11, such Guarantor’s obligations with respect to the Obligations or
any payment made pursuant to such Obligations would, but for the operation of
the first sentence of this paragraph, be subject to avoidance or recovery in any
such proceeding under applicable Debtor Relief Laws after giving effect to
Section 10.11, the amount of such Guarantor’s obligations with respect to the
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under applicable Debtor Relief Laws, render such Guarantor’s
obligations with respect to the Obligations unenforceable or avoidable or
otherwise subject to recovery under applicable Debtor Relief Laws.  To the
extent any payment actually made pursuant to the Obligations exceeds the
limitation of the first sentence of this paragraph and is otherwise subject to
avoidance and recovery in any such proceeding under applicable Debtor Relief
Laws, the amount subject to avoidance shall in all events be limited to the
amount by which such actual payment exceeds such limitation, and the Obligations
as limited by the first sentence of this paragraph shall in all events remain in
full force and effect and be fully enforceable against such Guarantor.  The
first sentence of this paragraph is intended solely to preserve the rights of
the Secured Parties hereunder against such Guarantor in such proceeding to the
maximum extent permitted by applicable Debtor Relief Laws and neither such
Guarantor, the Borrower, any other Guarantor nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
applicable Debtor Relief Laws in such proceeding.

 

76

--------------------------------------------------------------------------------


 

10.02                 Rights of Lenders.  Each Guarantor consents and agrees
that the Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

10.03                 Certain Waivers.  Each Guarantor waives (a) any defense
arising by reason of any disability or other defense of the Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party, but excluding satisfaction thereof by way of
payment) of the liability of the Borrower; (b) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

10.04                 Obligations Independent.  The obligations of each
Guarantor hereunder are those of a primary obligor, and not merely as surety,
and are independent of the Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Guarantor to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.

 

10.05                 Subrogation.  Each Guarantor shall not exercise any right
of subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full.  If any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

10.06                 Termination; Reinstatement.  This Guaranty is a continuing
and irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in

 

77

--------------------------------------------------------------------------------


 

full in cash.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any other Guarantor is made, or any of the Secured
Parties exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Guarantors under this paragraph shall survive termination of
this Guaranty.

 

10.07                 Subordination.  Each Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Borrower owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower to such Guarantor as subrogee of the Secured
Parties or resulting from such Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations.  If the Secured
Parties so request, any such obligation or indebtedness of the Borrower to such
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

 

10.08                 Stay of Acceleration.  If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by a Guarantor
immediately upon demand by the Secured Parties.

 

10.09                 Condition of the Borrower.  Each Guarantor acknowledges
and agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other guarantor such information concerning
the financial condition, business and operations of the Borrower and any such
other guarantor as such Guarantor requires, and that none of the Secured Parties
has any duty, and such Guarantor is not relying on the Secured Parties at any
time, to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

 

10.10                 Limitations on Enforcement.  If, in any action to enforce
this Guaranty or any proceeding to allow or adjudicate a claim under this
Guaranty, a court of competent jurisdiction determines that enforcement of this
Guaranty against any Guarantor for the full amount of the Obligations is not
lawful under, or would be subject to avoidance under, Section 548 of the
Bankruptcy Code or any applicable provision of comparable state law, the
liability of such Guarantor under this Guaranty shall be limited to the maximum
amount lawful and not subject to avoidance under such law.

 

10.11                 Contribution.  At any time a payment in respect of the
Obligations is made under this Guaranty, the right of contribution of each
Guarantor (other than the Parent) against each

 

78

--------------------------------------------------------------------------------


 

other Guarantor (other than the Parent) shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Obligations under this Guaranty.  At any time that a
Relevant Payment is made by a Guarantor (other than the Parent) that results in
the aggregate payments made by such Guarantor in respect of the Obligations to
and including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors (other than the Parent) in respect of the Obligations to and
including the date of the Relevant Payment (such excess, the “Aggregate Excess
Amount”), each such Guarantor shall have a right of contribution against each
other Guarantor (other than the Parent) who either has not made any payments or
has made payments in respect of the Obligations to and including the date of the
Relevant Payment in an aggregate amount less than such other Guarantor’s
Contribution Percentage of the aggregate payments made to and including the date
of the Relevant Payment by all Guarantors (other than the Parent) in respect of
the Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors (other than the Parent) multiplied by
(y) the Aggregate Deficit Amount of such other Guarantor.  A Guarantor’s right
of contribution pursuant to the preceding sentences shall arise at the time of
each computation, subject to adjustment at the time of each computation;
provided, that no Guarantor may take any action to enforce such right until all
of the Obligations and any amounts payable under this Guaranty have been
indefeasibly paid and performed in full in immediately available funds, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 10.11 against any other
Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and liabilities in respect of the Obligations and any other
obligations owing under this Guaranty.  As used in this Section 10.11, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Obligations arising under this Guaranty) on such date.  All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 10.11, each Guarantor who makes any payment in
respect of the Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Obligations have been indefeasibly paid and performed in full in cash.  Each of
the Guarantors recognizes and acknowledges that the rights to contribution
arising hereunder shall constitute an asset in favor of the party entitled to
such contribution.  In this connection, each Guarantor has the right to waive
its contribution right against any Guarantor to the extent that after giving
effect to such waiver such Guarantor would remain solvent, in the determination
of the Required Lenders.

 

ARTICLE XI.  MISCELLANEOUS

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan

 

79

--------------------------------------------------------------------------------


 

Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that (i) the Administrative Agent may, without
the consent of any Lender, waive a covenant or other provision in, or a Default
or Event of Default under, this Agreement or any Loan Document if the
Administrative Agent determines in its sole discretion that such covenant,
provision, Default or Event of Default, as applicable, does not materially and
adversely affect the Lenders and (ii) notwithstanding the foregoing provisions
of this Section 11.01 (including the first proviso above), no such amendment,
waiver or consent shall:

 

(a)                                 waive any condition set forth in Article IV
without the written consent of each Lender;

 

(b)                                 extend (except as provided in Section 2.12)
or increase the Commitment of any Lender (or reinstate its Commitment) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (ii) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(f)                                   release the Borrower or any Guarantor from
its obligations under this Agreement or any other Loan Document, without the
written consent of each Lender, except as expressly provided in the Loan
Documents; or

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the

 

80

--------------------------------------------------------------------------------


 

consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to a Loan Party, the initial Lender
or the Administrative Agent, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by them, provided that approval of such
procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

81

--------------------------------------------------------------------------------


 

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
any Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices) purportedly given by or
on behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of a Loan Party and
believed by such Person in good faith to be genuine.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

82

--------------------------------------------------------------------------------


 

11.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable invoiced fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), provided, that the Borrower shall not be obliged to reimburse the
fees, charges and disbursements of more than one law firm for the Administrative
Agent and all Lenders in connection with the preparation, negotiation, execution
and delivery of this Agreement and the other Loan Documents, and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable invoiced fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all
documented fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Term Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

83

--------------------------------------------------------------------------------


 

(b)           Indemnification by the Borrower.  Subject to and without
duplication of the foregoing subsection (a), the Borrower hereby indemnifies the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and holds each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) the Term Loans or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee; and
provided, further that any indemnity with respect to Taxes shall be governed
solely by Section 3.01.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of the Administrative Agent, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent).  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and the Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages

 

84

--------------------------------------------------------------------------------


 

arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section; or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

85

--------------------------------------------------------------------------------


 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Term Loan at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Term Loan at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment or, if the Commitment is not then in
effect, the principal outstanding balance of the Term Loan of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,500,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)           Qualified Purchaser/Qualified Institutional Buyer. The assignee
shall be, and shall certify in the applicable Assignment and Assumption that it
is, both a “qualified purchaser” (within the meaning of the Investment Company
Act of 1940, as amended, and the rules and regulations thereunder) and a
“qualified institutional buyer” (within the meaning of Rule 144A under the
Securities Act of 1933, as amended).  Any failure to include such a
certification in an Assignment and Assumption shall render such Assignment and
Assumption void ab initio and of no force or effect for any purpose.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

 

86

--------------------------------------------------------------------------------


 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Parent or any of the Parent’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of the Term Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of the Term
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to compliance with the foregoing provisions of this subsection (b) and
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and

 

87

--------------------------------------------------------------------------------


 

circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Term Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent demonstrable error and
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person which is, and which certifies in writing to such Lender that it
is, both a “qualified purchaser” (within the meaning of the Investment Company
Act of 1940, as amended, and the rules and regulations thereunder) and a
“qualified institutional buyer” (within the meaning of Rule 144A under the
Securities Act of 1933, as amended) (but excluding a natural person, a
Defaulting Lender or the Borrower or the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Term Loan owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall include a certification by the participant that it is both a
“qualified purchaser” (within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended), and shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.11 as though it were
a Lender.

 

88

--------------------------------------------------------------------------------


 

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall retain a copy of each Participant’s
certification as to its status as a “qualified purchaser” and “qualified
institutional buyer” described above (and upon request of the Borrower shall
provide a copy thereof to the Borrower), and shall maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent demonstrable
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation and the participating Lender
would have been entitled to receive such greater payment.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Transfers to Non-Qualified Purchasers/Qualified Institutional
Buyers.  Notwithstanding anything herein to the contrary, in no event may any
Term Loan or any interest therein be assigned to or otherwise acquired by
(whether by assignment or participation or through a swap or other derivative
transaction) any Person which is not both a “qualified purchaser” (within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations thereunder) and a “qualified institutional buyer” (within the
meaning of Rule 144A under the Securities Act of 1933, as amended).  Any
assignment or acquisition not in compliance with the foregoing sentence shall be
void ab initio and of no force or effect, and shall not be effective to transfer
any interest whatsoever herein.

 

(h)           Certain Transactions.  Notwithstanding anything herein to the
contrary, no Lender will incur any indebtedness that it believes would subject
the Borrower (or any part of the Borrower) to the “taxable mortgage pool”
provisions under Code Section 7701(i) under the anti-avoidance rules of Treasury
Regulation Section 301.7701(i)-1(g).

 

11.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have

 

89

--------------------------------------------------------------------------------


 

jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Parent, the
Borrower or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary
thereof, provided that, in the case of information received from the Parent or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.13 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to

 

90

--------------------------------------------------------------------------------


 

the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as otherwise provided in Article IV, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of making any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

11.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or

 

91

--------------------------------------------------------------------------------


 

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Term Loan from the assignee and any amounts
payable by the Borrower pursuant to Section 3.01, 3.04 or 3.05 from the Borrower
(it being understood that the Assignment and Assumption relating to such
assignment shall provide that any interest and fees that accrued prior to the
effective date of the assignment shall be for the account of the replaced Lender
and such amounts that accrue on and after the effective date of the assignment
shall be for the account of the replacement Lender);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Term Loan) subject to such Assignment
and Assumption; provided that the failure of any such Lender to execute an
Assignment and

 

92

--------------------------------------------------------------------------------


 

Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES).

 

(b)           SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

93

--------------------------------------------------------------------------------


 

11.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent are arm’s-length
commercial transactions between such Loan Party and its Affiliates, on the one
hand, and the Administrative Agent, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any of its
Affiliates, or any other Person and (B) the Administrative Agent has no
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and the Administrative Agent has no obligation to disclose any of
such interests to the Loan Parties or any of their respective Affiliates.  To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

94

--------------------------------------------------------------------------------


 

11.18      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

 

 

SPT REAL ESTATE SUB II, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Andrew J. Sossen

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Andrew J. Sossen

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

SPT REAL ESTATE SUB I, LLC

 

 

 

 

 

By:

STARWOOD PROPERTY TRUST, INC.,
its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Andrew J. Sossen

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

SPT OPERATIONS, LLC

 

 

 

 

 

By:

STARWOOD PROPERTY TRUST, INC.,
its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Andrew J. Sossen

 

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

 

 

 

 

 

By:

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

 

88TH STREET PARTNERS LLC

 

 

 

 

 

By:

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

 

STARWOOD MORTGAGE WD, L.L.C.

 

 

 

By:

SPT REAL ESTATE SUB I, LLC,
its sole member

 

 

 

By:

STARWOOD PROPERTY TRUST, INC.,
its sole member

 

 

 

 

 

By:

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name: Eyal Namordi

 

 

 

Title: SVP - Real Estate Corporate Bank

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as

 

 

a Lender

 

 

 

 

 

By:

 

 

 

 

Name: Eyal Namordi

 

 

 

Title: SVP - Real Estate Corporate Bank

 

--------------------------------------------------------------------------------


 

Schedules to Credit Agreement

 

SCHEDULE I

Guarantors

 

SPT Operations, LLC

SPT Real Estate Sub I, LLC

Starwood Property Mortgage, LLC

88th Street Partners LLC

Starwood Mortgage WD, L.L.C.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

 

Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

$

125,195,000

 

100

%

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

Supplement to Interim Financial Statements

 

1.                   Master Repurchase and Securities Contract, dated as of
March 31, 2010, between Starwood Property Mortgage Sub-1, L.L.C., as seller, and
Wells Fargo Bank, National Association, as buyer, with an outstanding balance of
$276,425,953

 

2.                   Guarantee Agreement, dated as of March 31, 2010, made by
Starwood Property Trust, Inc. in favor of Wells Fargo Bank, National Association
in connection with transaction described in item 1 above.

 

3.                   Master Repurchase and Securities Contract, dated as of
August 6, 2010, between Starwood Property Mortgage Sub-2, L.L.C., as seller, and
Wells Fargo Bank, National Association, as buyer with an outstanding balance of
$5,000,000.

 

4.                   Guarantee and Security Agreement, dated as of August 6,
2010, made by Starwood Property Trust, Inc. in favor of Wells Fargo Bank,
National Association in connection with transaction described in item 3 above.

 

5.                   Pledge Agreement, dated as of August 6, 2010, made by
Starwood Property Trust, Inc. in favor of Wells Fargo Bank, National Association
in connection with transaction described in item 3 above and covering a pledge
of outstanding equity interests of Starwood Property Mortgage Sub-2, L.L.C.

 

6.                   ISDA Mater Agreement, dated as of March 1, 2010, between
Deutsche Bank AG and Starwood Property Trust, Inc. (DB” ISDA”)

 

7.                   1 LIBOR Hedge executed on March 1, 2010 under the DB ISDA
in a notional amount of $275,776,218

 

8.                   13 FX Forwards executed on May 24, 2010 under the DB ISDA
in an aggregate notional amount of GBP 70,668,641

 

9.                   5 FX Forwards executed on July 15, 2010 under the DB ISDA
in an aggregate notional amount of GBP 31,283,016

 

10.            Customer Agreement (the “Customer Agreement”), dated as of
August 3, 2009 among Deutsche Bank Securities Inc., as dealer, SPT-VIII TALF,
L.L.C., as borrower, and Starwood U.S. Opportunity Fund VIII-1, L.P., Starwood
U.S. Opportunity Fund VIII-2, L.P., Starwood Global Opportunity Fund VIII, L.P.
and Starwood Property Trust, Inc., as guarantors

 

a.              TALF indebtedness pursuant to the Customer Agreement with an
outstanding balance of $171,305,496

 

11.            An unfunded commitment totaling $3.7 million related to an
investment in C-III Holdings II LLC

 

12.            An unfunded commitment totaling $62,281,592 related to a loan
secured by the Hyatt Regence located in New Orleans, LA

 

13.             In connection with Starwood Property Trust, Inc.’s initial
public offering, Starwood Property Trust, Inc. is required to pay $27.2 million
of underwriters’ fees if Core Earnings exceed an 8% performance threshold over
four consecutive quarters as defined in the purchase agreement entered into with
Starwood Property Trust, Inc.’s underwriters

 

14.            Collateralized debt obligation in a securitization trust in an
amount equal to $54,305,000

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 5.12(d)

Pension Plans

 

None.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 5.13
Subsidiaries; Equity Interests

 

PART (a)

 

1.              Starwood Property Trust, Inc. has following subsidiaries:

 

·                  SPT Operations, LLC (100%)

 

·                  SPT Real Estate Sub I, LLC (100%)

 

·                  SPT Real Estate Sub II, LLC (100%)

 

·                  SPT TALF Sub I, LLC (100%)

 

2.              SPT Real Estate Sub I, LLC has the following subsidiaries:

 

·                  Starwood Property Mortgage, LLC (100%)

 

·                  88th Street Partners, LLC (100%)

 

·                  SPT-HII-VIII Partners II, LLC (100%)

 

·                  Starwood Mortgage WD, L.L.C. (100%)

 

·                  SPT-VIII Partners, L.L.C. (75%)

 

·                  SPT-HII-VIII Partners, L.L.C. (75%)

 

3.              SPT TALF Sub I LLC has the following subsidiaries:

 

·                  SPT-HII-VIII-TALF, L.L.C. (75%)

 

·                  SPT TALF Sub II, L.L.C. (100%)

 

·                  SPT-VIII-TALF, L.L.C. (75%)

 

4.              Starwood Property Mortgage, L.L.C. has the following
subsidiaries:

 

·                  Starwood Property Mortgage Holdings I, L.L.C. (100%)

 

·                  Starwood Property Mortgage Sub-2, L.L.C. (100%)

 

·                  Starwood Property Mortgage Sub-1, L.L.C. (100%)

 

·                  SPTA CA Fundings, LLC (100%)

 

·                  Starwood Property Mortgage BC, LLC (100%)

 

5.              SPT-VIII Partners, L.L.C. has the following subsidiary:

 

5

--------------------------------------------------------------------------------


 

·                  SPT-VIII CA Fundings, L.L.C. (100%)

 

6.              SPT-HII-VIII L.L.C. has the following subsidiary:

 

·                  SPT-HII-VIII CA Fundings, L.L.C. (100%)

 

7.              Starwood Property Mortgage BC, LLC has the following
subsidiaries:

 

·                  CorAmerica Realty Financing Company, LLC (99%)

 

·                  Starwood Property Mortgage Sub-3, LLC (100%)

 

PART (b)

 

Loan Parties:

 

SPT Real Estate Sub II, LLC, a Delaware limited liability company

 

Starwood Property Trust, Inc., a Maryland corporation

 

SPT Real Estate Sub I, LLC, a Delaware limited liability company

 

SPT Operations, LLC, a Delaware limited liability company

 

Starwood Property Mortgage, LLC, a Delaware limited liability company

 

88th Street Partners LLC, a Delaware limited liability company

 

Starwood Mortgage WD, L.L.C, a Delaware limited liability company

 

The principal place of business of each Loan Party is located at 591 West Putnam
Avenue, Greenwich, Connecticut 06830

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

Transactions with Affiliates

 

1.              Management Agreement, dated as of August 17, 2009, between
Starwood Property Trust, Inc. and SPT Management, LLC

 

2.              Investments made pursuant to the Co-Investment and Allocation
Agreement dated as of August 17, 2009, by and among Starwood Property
Trust, Inc., SPT Management, LLC and Starwood Capital Group Global, L.P.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

If to any Loan Party:

 

[Name of entity]

c/o Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut  06830

Attention:  Andrew J. Sossen

Tel: (203) 422-8191

Fax: (203) 422-8192

Email: asossen@starwood.com

 

If to the initial Lender or the Administrative Agent:

 

Bank of America, N.A.
135 S. LaSalle St

IL4-135-12-25

Chicago, IL 60642
Attention:  Eyal Namordi
Tel:  (312) 828-2575  
Fax:  (415) 503-5142

Email: eyal.namordi@baml.com

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                        ,         

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 3, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SPT Real Estate Sub II, LLC, a Delaware limited
liability company (the “Borrower”), Starwood Property Trust, Inc., a Maryland
corporation (the “Parent”), the Subsidiaries of the Parent party thereto as
guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Term
Loans                                                                                          
o  A conversion of the Term Loans or a Borrowing

 

o  A continuation of Eurodollar Rate Loans

 

1.

On                                                                                                 
(a Business Day).

 

 

 

2.

In the amount of $                                             .

 

 

 

 

3.

Comprised of                                                    .

 

[Type of Term Loan/Borrowing requested]

 

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of             months.

 

 

 

 

5.

The Term Loans, if any, borrowed hereunder shall be disbursed to the following
deposit account:

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

 

SPT REAL ESTATE SUB II, LLC

 

 

 

 

 

By:

 

 

Name: Andrew J. Sossen

 

Title: Authorized Signatory

 

A-2

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF NOTE

 

, 20    

 

FOR VALUE RECEIVED, SPT REAL ESTATE SUB II, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term Loan made by the Lender to the Borrower under that
certain Credit Agreement, dated as of December 3, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, Starwood Property Trust, Inc. (the “Parent”), the
subsidiaries of the Parent from time to time party thereto as guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date hereof until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The Term Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Term Loan and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS,
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

 

 

SPT REAL ESTATE SUB II, LLC

 

 

 

 

 

 

By:

 

 

Name: Andrew J. Sossen

 

Title: Authorized Signatory

 

B-2

--------------------------------------------------------------------------------


 

TERM LOAN AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Term Loan
Made

 

Amount of
Term Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as December 3, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SPT Real Estate Sub II, LLC, a Delaware limited
liability company (the “Borrower”), Starwood Property Trust, Inc., a Maryland
corporation (the “Parent”), the Subsidiaries of the Parent party thereto as
guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

 

The undersigned Responsible Officer of the Parent hereby certifies as of the
date hereof that he/she is the                                  (1) of the
Parent, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the Parent,
and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Loan Parties have delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Loan Parties ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Loan Parties have delivered the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Loan Parties ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by such financial
statements.

 

--------------------------------------------------------------------------------

(1)           Pursuant to the Agreement, the Compliance Certificate shall be
executed by the chief executive officer, chief financial officer, treasurer or
controller of the Parent.

 

C-1

--------------------------------------------------------------------------------


 

3.             A review of the activities of the Loan Parties during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

--or--

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.             The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                             ,                           .

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate

 

I.

 

Section 7.12(a) — Minimum Liquidity.

 

 

 

 

 

 

 

 

 

A.

 

1.

 

 Cash Liquidity at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 Minimum required:

 

$10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 Excess (deficient) for covenant compliance (Line I.A.1–I.A.2):

 

$

 

 

 

 

 

 

 

 

 

 

 

B.

 

1.

 

 Cash Liquidity at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 Near Cash Liquidity at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 Liquidity (Line I.B.1 + I.B.2):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 Minimum required:

 

$30,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 Excess (deficient) for covenant compliance (Line I.B.3–I.B.4):

 

$

 

 

 

 

 

 

 

 

 

II.

 

Section 7.12 (b) — Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

 

 

A.

 

EBITDA for the applicable Test Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Net Income (or loss) (prior to any impact from minority interests or joint
venture net income and before deduction of any dividends on preferred stock) for
such Test Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Depreciation and amortization expense during such Test Period (to the extent
actually included in determination of Net Income (or loss)):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Interest Expense during such Test Period (to the extent actually included in
determination of Net Income (or loss)):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Income tax expense during such Test Period (to the extent actually included in
determination of Net Income (or loss)):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Extraordinary or non-recurring gains and losses during such Test Period (to the
extent actually included in determination of Net Income (or loss)):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

Parent’s and its Subsidiaries’ proportionate share of Net Income of the joint
venture investments and unconsolidated Affiliates of the Parent and its

 

 

 

C-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Subsidiaries during such Test Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

Amounts deducted in accordance with GAAP in respect of other non-cash expenses
in determining Net Income for the Parent and its Subsidiaries during such Test
Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7):

 

$

 

 

 

 

 

 

 

 

 

 

 

B.

 

Fixed Charges for the applicable Test Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Debt service:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

All preferred dividends:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Capital Lease Obligations paid or accrued during such Test Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Capital expenditures:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Any amounts payable under any Ground Lease:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

Fixed Charges (Lines II.B.1 +2 +3 +4 +5 ):

 

$

 

 

 

 

 

 

 

 

 

 

 

C.

 

Fixed Charge Coverage Ratio (Line II.A.8 ¸ Line II.B.6):

 

          to 1.00

 

 

 

 

 

 

 

 

 

 

 

Minimum required:

 

1.50 to 1.00

 

 

 

 

 

 

 

 

 

III.

 

Section 7.12 (c) — Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

 

Total Indebtedness of the Parent at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.

 

Total Assets of the Parent at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

C.

 

Leverage Ratio (Line III.A ¸ Line III.B):

 

          to 1.00

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

0.75 to 1.00(2)

 

 

 

 

 

 

 

 

 

IV.

 

Section 7.12(d) — Tangible Net Worth.

 

 

 

 

 

 

 

 

 

A.

 

Actual Tangible Net Worth at Statement Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

All amounts which would be included under capital or shareholder’s equity (or
any like caption) on a balance sheet of the Parent and its Subsidiaries on
Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Amounts owing to the Parent and its Subsidiaries from any Affiliate thereof, or
from officers, employees, partners, members, directors, shareholders or other
Persons similarly

 

 

 

--------------------------------------------------------------------------------

(2)           [In each case adjusted to remove the impact of FIN 46 and FAS 166
and 167 to the extent of related transfers to special purpose entities in
connection with bona fide securitization transactions.]

 

C-4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

affiliated with the Parent or its Subsidiaries or any Affiliate thereof as of
the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Intangible Assets as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Prepaid taxes and/or expenses on the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Tangible Net Worth (Line I.A.1 - 2 - 3 - 4):

 

$

 

 

 

 

 

 

 

 

 

 

 

B.

 

75% of Net Cash Proceeds received by the Parent from issuances or sales of its
Equity Interests occurring after the Closing Date:

 

$

 

 

 

 

 

 

 

 

 

C.

 

Minimum required Tangible Net Worth: ($750,000,000 + Line IV.B):

 

$

 

 

 

 

 

 

 

 

 

D.

 

Excess (deficient) for covenant compliance (Line IV.A.5 - IV.C):

 

$

 

C-5

--------------------------------------------------------------------------------

 


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](3) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](4) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](5) hereunder are several and not joint.](6) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(3)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(4)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(5)  Select as appropriate.

 

(6)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D-1-1

--------------------------------------------------------------------------------


 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrower:                  SPT Real Estate Sub II, LLC, a Delaware limited
liability company

 

 

4.

Administrative Agent:                         Bank of America, N.A., as the
administrative agent under the Credit Agreement

 

 

5.

Credit Agreement:                                             Credit Agreement,
dated as of December 3, 2010, among Borrower, Starwood Property Trust, Inc. (the
“Parent”), the subsidiaries of the Parent from time to time party thereto as
guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](7)

 

Assignee[s](8)

 

Aggregate
Amount of
Commitment/Term
Loans
for all Lenders(9)

 

Amount of
Commitment/
Term Loan
Assigned

 

Percentage
Assigned of
Commitment/
Term Loan(10)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.

Trade Date:

 

](11)

 

 

--------------------------------------------------------------------------------

(7)  List each Assignor, as appropriate.

 

(8)  List each Assignee, as appropriate.

 

(9)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Term
Loans of all Lenders thereunder.

 

(11)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1-2

--------------------------------------------------------------------------------


 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](12) Accepted:

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to:(13)

 

 

 

SPT REAL ESTATE SUB II, LLC, as Borrower

 

 

 

 

 

By:

 

 

Name: Andrew J. Sossen

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------

(12)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(13)  To be added only if the consent of Borrower is required by the terms of
the Credit Agreement.

 

D-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, the Parent, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, the Parent, any of their respective Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it is both a “qualified purchaser” (within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations
thereunder) and a “qualified institutional buyer” (within the meaning of
Rule 144A under the Securities Act of 1933, as amended), and it meets all the
requirements to be an assignee under Section 11.06(b)(ii), (iii) and (v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent,

 

D-1-4

--------------------------------------------------------------------------------


 

[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-1-5

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See Attached.

 

D-2-1

--------------------------------------------------------------------------------

 


 

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, chief financial officer of STARWOOD PROPERTY TRUST, INC., a
Maryland corporation (the “Parent”), DO HEREBY CERTIFY on behalf of the Loan
Parties that:

 

1.             This certificate is furnished pursuant to Article IV(a)(xi) of
the Credit Agreement, (as in effect on the date of this certificate; the
capitalized terms defined therein being used herein as therein defined) dated as
of December 3, 2010, among SPT Real Estate Sub II, LLC, the Parent, certain
Subsidiaries of the Parent party thereto, as guarantors, Bank of America, N.A.,
as Administrative Agent, and the Lenders party thereto (as from time to time in
effect, the “Credit Agreement”).

 

2.             Immediately following the consummation of the transactions
contemplated by the Credit Agreement and immediately following the making of the
Term Loans, if any, on the date hereof and after giving effect to the
application of the proceeds of the Term Loans, (a) the fair value of the
property of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) is greater than the total amount of liabilities, including
contingent liabilities, of such Loan Party, (b) the present fair salable value
of the assets of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) each
Loan Party (individually and on a consolidated basis with its Subsidiaries) does
not intend to, and does not believe it will, incur debts or liabilities beyond
its ability to pay such debts and liabilities as they mature, (d) each Loan
Party (individually and on a consolidated basis with its Subsidiaries) is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Loan Party’s property would constitute an
unreasonably small capital, and (e) each Loan Party (individually and on a
consolidated basis with its Subsidiaries) is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.

 

[Signature Page Follows]

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this [  ] day of
[                  ], 20[      ].

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

G-2

--------------------------------------------------------------------------------

 


 

EXHIBIT H-1

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), dated as of December 3, 2010, by and among SPT Real Estate Sub II,
LLC, a Delaware limited liability company (the “Borrower”), Starwood Property
Trust, Inc., a Maryland corporation (the “Parent”), the Subsidiaries of the
Parent party thereto as guarantors, Bank of America, N.A., as Administrative
Agent, and the Lenders party thereto.  Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Term
Loan (as well as any Note(s) evidencing such Term Loan) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Parent or the Borrower
within the meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and (v) no
payments in connection with any Loan Document are effectively connected with a
United States trade or business conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent, the Borrower and the
other Loan Parties with a certificate of its non-U.S. person status on Internal
Revenue Service Form W-8BEN.  By executing this certificate, the undersigned
agrees that (1) if the information provided on any of these certificates
(including Form W-8BEN) changes, the undersigned shall promptly so inform the
Borrower, the other Loan Parties and the Administrative Agent in writing and
(2) the undersigned shall furnish the Borrower, the other Loan Parties and the
Administrative Agent  properly completed and currently effective certificates in
either the calendar year in which payment is to be made by the Borrower, any of
the Loan Parties or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding such payment.

 

[Signature Page Follows]

 

H-1

--------------------------------------------------------------------------------


 

 

 

 

[Lender]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Address]

 

 

Dated:                        , 20[  ]

 

H-2

--------------------------------------------------------------------------------

 


 

EXHIBIT H-2

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), dated as of December 3, 2010, by and among SPT Real Estate Sub II,
LLC, a Delaware limited liability company (the “Borrower”), Starwood Property
Trust, Inc., a Maryland corporation (the “Parent”), the Subsidiaries of the
Parent party thereto as guarantors, Bank of America, N.A., as Administrative
Agent, and the Lenders party thereto.  Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Term Loan (as well
as any Note(s) evidencing such Term Loan) in respect of which it is providing
this certificate, (ii) its partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Term Loan), (iii) neither
the undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Parent or the Borrower within the meaning of Code Section 881(c)(3)(B), (v) none
of its partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned or its partners/members.

 

The undersigned has furnished the Administrative Agent, the Borrower and the
other Loan Parties with Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN from each of its partners/members claiming
the portfolio interest exemption, provided that, for the avoidance of doubt, the
foregoing shall not limit the obligation of the Lender to provide, in the case
of a partner/member not claiming the portfolio interest exemption, a
Form W-8ECI, Form W-9 or Form W-8IMY (including appropriate underlying
certificates from each interest holder of such partner/member), in each case
establishing such partner/member’s available exemption from U.S. federal
withholding tax.  By executing this certificate, the undersigned agrees that
(1) if the information provided on any of these certificates (including
Form W-8BEN or W-8ECI) changes, the undersigned shall promptly so inform the
Borrower, the other Loan Parties and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower, the other Loan
Parties, and the Administrative Agent in writing with  properly completed and
currently effective certificates in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[Signature Page Follows]

 

H-3

--------------------------------------------------------------------------------


 

 

 

[Lender]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:

 

, 20[  ]

 

 

 

H-4

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), dated as of December 3, 2010, by and among SPT Real Estate Sub II,
LLC, a Delaware limited liability company (the “Borrower”), Starwood Property
Trust, Inc., a Maryland corporation (the “Parent”), the Subsidiaries of the
Parent party thereto as guarantors, Bank of America, N.A., as Administrative
Agent, and the Lenders party thereto.  Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Parent or the Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN.  By executing
this certificate, the undersigned (1) agrees that if the information provided on
any of these certificates (including Form W-8BEN) changes, the undersigned shall
promptly so inform such participating Lender in writing, (2) agrees that the
undersigned shall have at all times furnished such participating Lender with
properly completed and currently effective certificates in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments and (3) acknowledges that such
participating Lender will be furnishing all of these certificates (including the
Form W-8BEN) to the Administrative Agent, the Borrower and the other Loan
Parties, in accordance with Section 3.01(e) of the Agreement.

 

[Signature Page Follows]

 

H-5

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:

 

, 20[  ]

 

 

 

H-6

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), dated as of December 3, 2010, by and among SPT Real Estate Sub II,
LLC, a Delaware limited liability company (the “Borrower”), Starwood Property
Trust, Inc., a Maryland corporation (the “Parent”), the Subsidiaries of the
Parent party thereto as guarantors, Bank of America, N.A., as Administrative
Agent, and the Lenders party thereto.  Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Parent or the Borrower within the meaning of Code
Section 881(c)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned or its partners/members.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption, provided
that, for the avoidance of doubt, the foregoing shall not limit the obligation
of the undersigned to provide, in the case of a partner/member not claiming the
portfolio interest exemption, a Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned (1) agrees that if the information provided on any of these
certificates (including Form W-8BEN or W-8ECI) changes, the undersigned shall
promptly so inform such participating Lender in writing, (2) agrees that the
undersigned shall have at all times furnished such participating Lender with
properly completed and currently effective certificates in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments and (3) acknowledges that such
participating Lender will be furnishing all of these certificates (including the
Form W-8BEN) to the Administrative Agent, the Borrower and the other Loan
Parties, in accordance with Section 3.01(e) of the Agreement.

 

[Signature Page Follows]

 

H-7

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:

 

, 20[  ]

 

 

 

H-8

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

 

CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

 

 

 

 

FAX #

 

 

 

 

 

I.  Borrower Name:

 

 

 

 

 

 

 

$

Type of Credit Facility

 

 

 

II. Legal Name of Lender of Record for Signature Page:

 

 

 

·                  Signing Credit Agreement

o YES

o NO

·                  Coming in via Assignment

o YES

o NO

 

III. Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?   o YES   o NO

 

GRAPHIC [g161891kk47i001.gif]

 

1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

 

CONFIDENTIAL

 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

 

(Bank Name)

 

 

 

 

 

(ABA #)

 

 

 

 

 

(Account #)

 

 

 

 

 

(Attention)

 

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(ABA#)

(City/State)

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

2

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

 

CONFIDENTIAL

 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):                           -

 

Tax Withholding Form Delivered to Bank of America*:

 

o W-9

 

o W-8BEN

 

o W-8ECI

 

o W-8EXP

 

o W-8IMY

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

3

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

 

CONFIDENTIAL

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

X. Bank of America Payment Instructions:

 

Pay to:

Bank of America, N.A.

 

New York, NY

 

3/1/07 Revision

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of December 3, 2010 (as amended, restated, modified
and/or supplemented from time to time, this “Agreement”), made by STARWOOD
PROPERTY TRUST, INC. (the “Pledgor”), in favor of BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, together with any successors and assigns
in such capacity, the “Administrative Agent”) for the benefit of the Secured
Parties.

 

W I T N E S S E T H :

 

WHEREAS, SPT Real Estate Sub II, LLC, a Delaware limited liability company (the
“Borrower”), the affiliates of the Borrower that are guarantors thereunder, the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent have entered into a Credit Agreement, dated as of the date of this
Agreement (as amended, modified, restated and/or supplemented from time to time,
the “Credit Agreement”), providing for the making of Term Loans to the Borrower,
all as contemplated therein.

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the making of the Term Loans thereunder that the Pledgor shall
have executed and delivered to the Administrative Agent this Agreement.

 

WHEREAS, the Pledgor desires to execute this Agreement to satisfy the condition
described in the preceding paragraph.

 

NOW, THEREFORE, in consideration of the benefits accruing to the Pledgor, the
receipt and sufficiency of which are hereby acknowledged, the Pledgor hereby
makes the following representations and warranties to the Administrative Agent,
for the benefit of the Secured Parties, and hereby covenants and agrees with the
Administrative Agent, for the benefit of the Secured Parties, as follows:

 

1.                                      SECURITY FOR OBLIGATIONS.  This
Agreement is made by the Pledgor for the benefit of the Secured Parties to
secure the Obligations.

 

2.                                      DEFINITIONS.  All capitalized terms used
herein and not otherwise defined herein shall have the meanings specified in the
Credit Agreement.  The following capitalized terms used herein shall have the
definitions specified below:

 

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning provided in Section 3.1 of this Agreement.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Administrative Agent in the name of the Pledgor to which Collateral may
be credited.

 

--------------------------------------------------------------------------------


 

“Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.

 

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

 

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

 

“Location” of the Pledgor has the meaning determined in accordance with
Section 9-307 of the UCC.

 

“Membership Interest” shall mean the entire membership interest at any time
owned by the Pledgor in the Borrower.

 

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

 

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

 

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

 

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

 

“Termination Date” has the meaning specified in Section 18(a) of this Agreement.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date of this Agreement.

 

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

 

3.                                      GRANT OF SECURITY, PLEDGE OF
SECURITIES, ETC.

 

3.1                               Grant of Security.  As security for the
payment and performance in full of the Obligations, the Pledgor does hereby
grant, pledge, hypothecate, mortgage, charge and assign to the Administrative
Agent for the benefit of the Secured Parties, and does hereby grant and create a
continuing security interest in favor of the Administrative Agent for the
benefit of the Secured Parties in, all of its right, title and interest in and
to the following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

 

(i)                                     all Membership Interests owned or held
by the Pledgor from time to time and all options and warrants owned by the
Pledgor from time to time to purchase

 

2

--------------------------------------------------------------------------------


 

Membership Interests (and all certificates or instruments evidencing such
Membership Interests);

 

(ii)                                  all of the Pledgor’s right, title and
interest in the Borrower, including, without limitation:

 

(a)                                 all the capital thereof and its interest in
all profits, losses and other distributions to which the Pledgor shall at any
time be entitled in respect of the Membership Interests;

 

(b)                                 all other payments due or to become due to
the Pledgor in respect of the Membership Interests, whether under the limited
liability company agreement of the Borrower or otherwise, whether as contractual
obligations, damages, insurance proceeds or otherwise;

 

(c)                                  all of its claims, rights, powers,
privileges, authority, options, security interests, liens and remedies, if any,
under the limited liability company agreement of the Borrower or at law or
otherwise in respect of the Membership Interests;

 

(d)                                 all present and future claims, if any, of
the Pledgor against the Borrower for moneys loaned or advanced, for services
rendered or otherwise;

 

(e)                                  all of the Pledgor’s rights under any
limited liability company agreement or at law to exercise and enforce every
right, power, remedy, authority, option and privilege of the Pledgor relating to
the Membership Interests, including any power to terminate, cancel or modify the
limited liability company agreement of the Borrower, to execute any instruments
and to take any and all other action on behalf of and in the name of the Pledgor
in respect of the Membership Interests and the Borrower to make determinations,
to exercise any election (including, but not limited to, election of remedies)
or option or to give or receive any notice, consent, amendment, waiver or
approval, together with full power and authority to demand, receive, enforce or
collect any of the foregoing, to enforce or execute any checks or other
instruments or orders, to file any claims and to take any action in connection
with any of the foregoing; and

 

(f)                                   all other property hereafter delivered in
substitution for or in addition to any of the foregoing interests or other
assets or property described in any of sub clauses (a) through (e) above, all
certificates and instruments representing or evidencing such other property and
all cash, securities, interest, dividends, rights and other property at any time
and from time to time received, receivable or otherwise distributed in respect
of or in exchange for any or all thereof;

 

(iii)                               each Collateral Account, including any and
all assets of whatever type or kind deposited by the Pledgor in any such
Collateral Account, whether now owned or hereafter acquired, existing or arising
(including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments or interests therein of any type

 

3

--------------------------------------------------------------------------------


 

or nature deposited or required by the Credit Agreement or any other Loan
Document to be deposited in such Collateral Account, and all investments and all
certificates and other instruments (including depository receipts, if any) from
time to time representing or evidencing the same, and all dividends, interest,
distributions, cash and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing);

 

(iv)                              all Security Entitlements owned by the Pledgor
from time to time in any and all of the foregoing assets or property described
in any of clauses (i) through (iii) above; and

 

(v)                                 all Proceeds of any and all of the foregoing
assets or property described in any of clauses (i) through (iv) above.

 

3.2                               Procedures.  (a) To the extent that the
Pledgor at any time or from time to time owns, acquires or obtains any right,
title or interest in any Collateral, such Collateral shall automatically (and
without the taking of any action by the Pledgor) be pledged pursuant to
Section 3.1 of this Agreement and, in addition thereto, the Pledgor shall
forthwith take the following actions as set forth below:

 

(i)                                     with respect to a Certificated Security
(other than a Certificated Security credited on the books of a Clearing
Corporation or Securities Intermediary), the Pledgor shall physically deliver
such Certificated Security to the Administrative Agent, endorsed to the
Administrative Agent or endorsed in blank;

 

(ii)                                  with respect to an Uncertificated Security
(other than an Uncertificated Security credited on the books of a Clearing
Corporation or Securities Intermediary), the Pledgor shall cause the issuer of
such Uncertificated Security to duly authorize, execute, and deliver to the
Administrative Agent an agreement for the benefit of the Administrative Agent
and the other Secured Parties substantially in the form of Annex A hereto
(appropriately completed to the reasonable satisfaction of the Administrative
Agent and with such modifications, if any, as shall be reasonably satisfactory
to the Administrative Agent);

 

(iii)                               with respect to any Collateral consisting of
a Certificated Security, Uncertificated Security, Partnership Interest or
Membership Interest credited on the books of a Clearing Corporation or
Securities Intermediary (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), the Pledgor shall promptly notify the
Administrative Agent thereof and shall promptly take (x) all actions required
(i) to comply with the applicable rules of such Clearing Corporation or
Securities Intermediary and (ii) to perfect the security interest of the
Administrative Agent under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such
other actions as the Administrative Agent reasonably deems necessary or
desirable to effect the foregoing; and

 

(iv)                              with respect to a Membership Interest (other
than a Membership Interest credited on the books of a Clearing Corporation or
Securities Intermediary), (1) if such

 

4

--------------------------------------------------------------------------------


 

Membership Interest is represented by a certificate and is a “Security” for
purposes of the UCC, the procedure set forth in Section 3.2(a)(i) of this
Agreement; and (2) if such Partnership Interest or Membership Interest is not
represented by a certificate or is not a “Security” for purposes of the UCC, the
procedure set forth in Section 3.2(a)(ii) of this Agreement.

 

(b)                                 In addition to the actions required to be
taken pursuant to Section 3.2(a) of this Agreement, the Pledgor shall take the
following additional actions with respect to the Collateral:

 

(i)                                     with respect to all Collateral of the
Pledgor whereby or with respect to which the Administrative Agent may obtain
“control” thereof within the meaning of Section 8-106 of the UCC (or under any
provision of the UCC as same may be amended or supplemented from time to time,
or under the laws of any relevant State other than the State of New York), the
Pledgor shall take all actions as may be reasonably requested from time to time
by the Administrative Agent so that “control” of such Collateral is obtained and
at all times held by the Administrative Agent; and

 

(ii)                                  the Pledgor shall from time to time cause
appropriate financing statements (on appropriate forms) under the Uniform
Commercial Code as in effect in the various relevant jurisdictions, covering all
Collateral hereunder (with the form of such financing statements to be
reasonably satisfactory to the Administrative Agent), to be filed in the
relevant filing offices so that at all times the Administrative Agent’s security
interest in all Investment Property constituting Collateral and other Collateral
which can be perfected by the filing of such financing statements (in each case
to the maximum extent perfection by filing may be obtained under the laws of the
relevant jurisdictions, including, without limitation, Section 9-312(a) of the
UCC) is so perfected.

 

3.3                               Subsequently Acquired Collateral.  If the
Pledgor shall acquire (by purchase, dividend or otherwise) any additional
Collateral at any time or from time to time after the date of this Agreement,
the Pledgor will forthwith thereafter take (or cause to be taken) all actions
with respect to such Collateral in accordance with the procedures set forth in
Section 3.2 of this Agreement.

 

3.4                               Ownership.  The Pledgor represents, warrants
and covenants that the Membership Interests constitute and will continue to
constitute one hundred percent (100%) the entire ownership interest of the
Borrower.

 

4.                                      APPOINTMENT OF SUB-AGENTS;
ENDORSEMENTS, ETC.  With respect to any Collateral consisting of a Certificated
Security, the Administrative Agent shall have the right to appoint one or more
sub-agents for the purpose of retaining physical possession of such Collateral,
which may be held (in the discretion of the Administrative Agent) in the name of
the Pledgor, endorsed or assigned in blank or in favor of the Administrative
Agent or any nominee or nominees of the Administrative Agent or a sub-agent
appointed by the Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

5.                                      VOTING, ETC., WHILE NO EVENT OF
DEFAULT.  Unless and until there shall have occurred and be continuing an Event
of Default, the Pledgor shall be entitled to exercise all voting rights
attaching to any and all Membership Interests owned by it, and to give consents,
waivers or ratifications in respect thereof, provided that no vote shall be cast
or any consent, waiver or ratification given or any action taken which would
violate, result in breach of any covenant contained in, or be inconsistent with,
any of the terms of this Agreement, the Credit Agreement or any other Loan
Document, or which would have the effect of materially impairing the value of
the Collateral or any part thereof or the security interest of the
Administrative Agent, for the benefit of the Secured Parties, therein.  All such
rights of the Pledgor to vote and to give consents, waivers and ratifications
shall cease upon the occurrence and during the continuance of an Event of
Default, whereupon Section 7 of this Agreement shall become applicable.

 

6.                                      DIVIDENDS AND OTHER DISTRIBUTIONS. 
Unless and until an Event of Default shall have occurred and be continuing, all
cash dividends, distributions or other amounts payable in respect of the
Membership Interests shall be paid to the Pledgor, provided that all dividends,
distributions or other amounts payable in respect of the Membership Interests
which are determined by the Administrative Agent, in its absolute discretion, to
represent in whole or in part an extraordinary, liquidating or other
distribution in return of capital not permitted by the Credit Agreement shall be
paid, to the extent so determined to represent an extraordinary, liquidating or
other distribution in return of capital not permitted by the Credit Agreement,
to the Administrative Agent and retained by it as part of the Collateral (unless
such cash dividends or distributions are applied to repay the Obligations
pursuant to Section 9 of this Agreement).  The Administrative Agent shall also
be entitled to receive directly, and to retain as part of the Collateral:

 

(i)                                     all other or additional stock, notes,
membership interests, partnership interests or other securities or property
(other than cash) paid or distributed by way of dividend or otherwise in respect
of the Collateral;

 

(ii)                                  all other or additional stock, notes,
membership interests, partnership interests or other securities or property
(including cash) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and

 

(iii)                               all other or additional stock, notes,
membership interests, partnership interests or other securities or property
(including cash) which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Administrative Agent’s right to receive the proceeds of the Collateral in any
form in accordance with Section 3 of this Agreement.  All dividends,
distributions or other payments which are received by the Pledgor contrary to
the provisions of this Section 6 or Section 7 of this Agreement shall be
received in trust for the benefit of the Administrative Agent and shall be
forthwith paid over to the Administrative Agent as Collateral in the same form
as so received (with any necessary endorsement).

 

6

--------------------------------------------------------------------------------


 

7.                                      REMEDIES IN CASE OF AN EVENT OF
DEFAULT.  If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall be entitled to exercise all of the rights, powers and
remedies (whether vested in it by this Agreement or any other Loan Document or
by law) for the protection and enforcement of its rights in respect of the
Collateral, including, without limitation, all the rights and remedies of a
secured creditor upon default under the UCC, and the Administrative Agent shall
be entitled, without limitation, to exercise any or all of the following rights,
which the Pledgor hereby agrees to be commercially reasonable:

 

(i)                                     to receive all amounts payable in
respect of the Collateral otherwise payable under Section 6 of this Agreement to
the Pledgor,

 

(ii)                                  to transfer all or any part of the
Collateral into the Administrative Agent’s name or the name of its nominee or
nominees;

 

(iii)                               to vote all or any part of the Collateral
(whether or not transferred into the name of the Administrative Agent) and give
all consents, waivers and ratifications in respect of the Collateral and
otherwise act with respect thereto as though it were the outright owner thereof
(the Pledgor hereby irrevocably constituting and appointing the Administrative
Agent the proxy and attorney-in-fact of the Pledgor, with full power of
substitution to do so);

 

(iv)                              to set off any and all Collateral against any
and all Obligations, and to withdraw any and all cash or other Collateral from
any and all Collateral Accounts and to apply such cash and other Collateral to
the payment of any and all Obligations; and

 

(v)                                 at any time or from time to time to sell,
assign and deliver, or grant options to purchase, all or any part of the
Collateral, or any interest therein, at any public or private sale, without
demand of performance, advertisement or notice of intention to sell or of the
time or place of sale or adjournment thereof or to redeem or otherwise (all of
which are hereby waived by the Pledgor), for cash, on credit or for other
property, for immediate or future delivery without any assumption of credit
risk, and for such price or prices and on such terms as the Administrative Agent
in its absolute discretion may determine, provided that at least 10 days’ notice
of the time and place of any such sale shall be given to the Pledgor.  The
Administrative Agent shall not be obligated to make such sale of Collateral
regardless of whether any such notice of sale has theretofore been given.  Each
purchaser at any such sale shall hold the property so sold absolutely free from
any claim or right on the part of the Pledgor, and the Pledgor hereby waives and
releases to the full extent permitted by law any right or equity of redemption
with respect to the Collateral, whether before or after sale hereunder, all
rights, if any, of marshalling the Collateral and any other security for the
Obligations or otherwise, and all rights, if any, of stay and/or appraisal which
it now has or may at any time in the future have under rule of law or statute
now existing or hereafter enacted.  At any such sale, unless prohibited by
applicable law, the Administrative Agent on behalf of all Secured Parties (or
certain of them) may bid for and purchase (by bidding in Obligations or
otherwise) all or any part of the Collateral so sold free from any such right or
equity of redemption.  Neither the Administrative Agent nor any Secured Party
shall be liable for failure to

 

7

--------------------------------------------------------------------------------


 

collect or realize upon any or all of the Collateral or for any delay in so
doing nor shall it be under any obligation to take any action whatsoever with
regard thereto.

 

8.                                      REMEDIES, ETC., CUMULATIVE.  Each right,
power and remedy of the Administrative Agent provided for in this Agreement or
any other Loan Document, or now or hereafter existing at law or in equity or by
statute shall be cumulative and concurrent and shall be in addition to every
other such right, power or remedy.  The exercise or beginning of the exercise by
the Administrative Agent or any other Secured Party of any one or more of the
rights, powers or remedies provided for in this Agreement or any other Loan
Document or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the
Administrative Agent or any other Secured Party of all such other rights, powers
or remedies, and no failure or delay on the part of the Administrative Agent or
any other Secured Party to exercise any such right, power or remedy shall
operate as a waiver thereof.  Unless otherwise required by the Loan Documents,
no notice to or demand on the Pledgor in any case shall entitle it to any other
or further notice or demand in similar other circumstances or constitute a
waiver of any of the rights of the Administrative Agent or any other Secured
Party to any other further action in any circumstances without demand or
notice.  This Agreement may be enforced only by the action of the Administrative
Agent and no other Secured Party shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby.

 

9.                                      APPLICATION OF PROCEEDS.  (a) All moneys
collected by the Administrative Agent upon any sale or other disposition of the
Collateral, together with all other moneys received by the Administrative Agent
hereunder, shall be applied in accordance with Section 8.03 of the Credit
Agreement.

 

(b)                                 It is understood that the Pledgor shall
remain jointly and severally liable to the extent of any deficiency between
(x) the amount of the Obligations for which it is liable directly or as a
Guarantor that are satisfied with proceeds of the Collateral and (y) the
aggregate outstanding amount of the Obligations.

 

10.                               PURCHASERS OF COLLATERAL.  Upon any sale of
the Collateral by the Administrative Agent hereunder (whether by virtue of the
power of sale herein granted, pursuant to judicial process or otherwise), the
receipt of the Administrative Agent shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Administrative Agent or be answerable in any way
for the misapplication or nonapplication thereof.

 

11.                               INDEMNITY.  The Pledgor agrees (i) to
indemnify and hold harmless the Administrative Agent and the other Secured
Parties from and against any and all claims, demands, losses, judgments and
liabilities (including liabilities for penalties) of whatsoever kind or nature
arising under or out of, in connection with, or as a result of, this Agreement,
and (ii) to reimburse (x) the Administrative Agent for all reasonable
out-of-pocket costs and expenses, including reasonable attorneys’ fees, arising
in connection with any amendment, waiver or modification to this Agreement and
(y) the Administrative Agent and the other Secured Parties for all out-of-pocket
costs and expenses (including reasonable, invoiced attorney’s fees) growing

 

8

--------------------------------------------------------------------------------


 

out of or resulting from the exercise by the Administrative Agent of any right
or remedy granted to it hereunder or under any other Loan Document, except, with
respect to clause (i) above, for those arising from such Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  In no event shall the
Administrative Agent be liable, in the absence of gross negligence or willful
misconduct on its part (as determined by a court of competent jurisdiction in a
final and non-appealable decision), for any matter or thing in connection with
this Agreement other than to account for moneys or other property actually
received by it in accordance with the terms of this Agreement.  If and to the
extent that the obligations of the Pledgor under this Section 11 are
unenforceable for any reason, the Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.

 

12.                               FURTHER ASSURANCES; POWER OF ATTORNEY.  (a) 
The Pledgor agrees that it will join with the Administrative Agent in executing
and, at the Pledgor’s own expense, file and refile under the Uniform Commercial
Code such financing statements, continuation statements and other documents in
such offices as the Administrative Agent may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Administrative Agent’s security interest in the Collateral
hereunder and hereby authorizes the Administrative Agent to file financing
statements and amendments thereto relative to all or any part of the Collateral
without the signature of the Pledgor where permitted by law, and agrees to do
such further acts and things and to execute and deliver to the Administrative
Agent such additional conveyances, assignments, agreements and instruments as
the Administrative Agent may reasonably require or deem advisable to carry into
effect the purposes of this Agreement or to further assure and confirm unto the
Administrative Agent its rights, powers and remedies hereunder or thereunder.

 

(b)                                 The Pledgor hereby appoints the
Administrative Agent, the Pledgor’s attorney-in-fact, with full authority in the
place and stead of the Pledgor and in the name of the Pledgor or otherwise, from
time to time after the occurrence and during the continuance of an Event of
Default, in the Administrative Agent’s reasonable discretion to take any action
and to execute any instrument which the Administrative Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement.

 

13.                               THE ADMINSTRATIVE AGENT AS COLLATERAL AGENT. 
The Administrative Agent will hold in accordance with this Agreement all items
of the Collateral at any time received under this Agreement.  It is expressly
understood and agreed that the obligations of the Administrative Agent as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement.  The Administrative Agent shall act hereunder on the terms
and conditions set forth herein and in Article IX of the Credit Agreement.  If
the Pledgor fails to perform or comply with any of its agreements contained in
this Agreement and the Administrative Agent, as provided for by the terms of
this Agreement or any other Loan Document, shall itself perform or comply, or
otherwise cause performance or compliance, with such agreement, the expenses of
the Administrative Agent incurred in connection with such performance or
compliance, together with interest thereon at the rate then in effect in respect
of the Base Rate Loans, shall be payable by the Pledgor to the Administrative
Agent on demand and shall constitute Obligations secured by the Collateral.

 

9

--------------------------------------------------------------------------------


 

14.                               TRANSFER BY THE PLEDGOR.  The Pledgor will not
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge or otherwise encumber any of the Collateral or any interest therein.

 

15.                               REPRESENTATIONS, WARRANTIES AND COVENANTS OF
THE PLEDGOR.  (a) The Pledgor represents, warrants and covenants that:

 

(i)                                     it is the legal, beneficial and record
owner of, and has good and marketable title to, all Membership Interests pledged
by it hereunder, subject to no pledge, lien, mortgage, hypothecation, security
interest, charge, option or other encumbrance whatsoever, except the Lien
created by this Agreement;

 

(ii)                                  it has all requisite power and authority
to pledge all the Collateral pledged by it pursuant to this Agreement;

 

(iii)                               this Agreement has been duly authorized,
executed and delivered by the Pledgor and constitutes a legal, valid and binding
obligation of the Pledgor enforceable against the Pledgor in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

 

(iv)                              except to the extent already obtained or made,
no consent of any other party (including, without limitation, any stockholder,
limited or general partner, member or creditor of the Pledgor) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required to be obtained by the Pledgor in connection with (a) the execution,
delivery or performance of this Agreement, (b) the validity or enforceability of
this Agreement, (c)  except for the filing of UCC financing statements, the
perfection or enforceability of the Administrative Agent’s security interest in
the Collateral or (d) except for compliance with or as may be required by
applicable securities laws, the exercise by the Administrative Agent of any of
its rights or remedies provided herein;

 

(v)                                 the execution, delivery and performance of
this Agreement by the Pledgor  has been duly authorized by all necessary
corporate or other organizational action, and does not and will not
(a) contravene the terms of any of the Pledgor’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Pledgor is a party or affecting the Pledgor or the
properties of the Pledgor or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Pledgor or its
property is subject; or (c) violate any applicable Laws; except, in each case
referred to in clause (b)(i), to the extent that such conflict or violation
could not reasonably be expected to have a Material Adverse Effect;

 

(vi)                              [Reserved];

 

(vii)                           [Reserved];

 

10

--------------------------------------------------------------------------------


 

(viii)                        it is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under the
limited liability company agreement of the Borrower, and the Pledgor is not in
violation of any other provision of such limited liability company agreement, or
otherwise in default or violation thereunder; No Membership Interest is subject
to any defense, offset or counterclaim, nor have any of the foregoing been
asserted or alleged against the Pledgor by any Person with respect thereto and
as of the Closing Date, there are no certificates, instruments, documents or
other writings (other than certificates, if any, delivered to the Administrative
Agent) which evidence any of the Membership Interests;

 

(ix)                              the pledge and assignment of the Membership
Interests pursuant to this Agreement, together with the relevant filings,
consents or recordings (which filings, consents and recordings have been made or
obtained), creates a valid, perfected and continuing first priority security
interest in such Membership Interests and the proceeds thereof, subject to no
other Lien or encumbrance or to any agreement purporting to grant to any third
party a Lien or other encumbrance on such Membership Interests or proceeds
thereof;

 

(x)                                 there are no currently effective financing
statements under the UCC covering any property which is now or hereafter may be
included in the Collateral and the Pledgor will not, without the prior written
consent of the Administrative Agent, execute and, until the Termination Date (as
hereinafter defined), allow there to be on file in any public office, any
enforceable financing statement or statements covering any or all of the
Collateral, except financing statements filed or to be filed in favor of the
Administrative Agent as secured party;

 

(xi)                              it shall give the Administrative Agent prompt
notice of any written claim relating to the Collateral and shall deliver to the
Administrative Agent a copy of each other demand, notice or document received by
it which may adversely affect the Administrative Agent’s security interest in
the Collateral promptly upon, but in any event within 10 days after, the
Pledgor’ s receipt thereof;

 

(xii)                           it shall not withdraw as a member of the
Borrower, or file or pursue or take any action which may, directly or
indirectly, cause a dissolution or liquidation of or with respect to the
Borrower or seek a partition of any property of the Borrower;

 

(xiii)                        as of the date of this Agreement, all of the
Membership Interests are uncertificated and the Pledgor covenants and agrees
that it will not approve any action by the Borrower to convert such
uncertificated interests into certificated interests;

 

(xiv)                       it will take no action which would have the effect
of impairing the security interest of the Administrative Agent, for the benefit
of the Secured Parties, in the Collateral other than as expressly permitted by
the Loan Documents; and

 

(xv)                          “control” (as defined in Section 8-106 of the UCC)
has been obtained by the Administrative Agent over all of the Pledgor’s
Collateral with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC.

 

11

--------------------------------------------------------------------------------


 

16.                               PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The
obligations of the Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation:

 

(i)                                     any renewal, extension, amendment or
modification of, or addition or supplement to or deletion from any of the Loan
Documents, or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof,

 

(ii)                                  any waiver, consent, extension, indulgence
or other action or inaction under or in respect of any such agreement or
instrument or this Agreement;

 

(iii)                               any furnishing of any additional security to
the Administrative Agent or its assignee or any acceptance thereof or any
release of any security by the Administrative Agent or its assignee;

 

(iv)                              any limitation on any party’s liability or
obligations under any such instrument or agreement or any invalidity or
unenforceability, in whole or in part, of any such instrument or agreement or
any term thereof; or

 

(v)                                 any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
the Pledgor shall have notice or knowledge of any of the foregoing.

 

17.                               REGISTRATION, ETC.  If at any time when the
Administrative Agent shall determine to exercise its right to sell all or any
part of the Membership Interests pursuant to Section 7 of this Agreement, and
such Membership Interests or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Administrative Agent may, in its sole and absolute discretion,
sell such Membership Interests or part thereof by private sale in such manner
and under such circumstances as the Administrative Agent may deem necessary or
advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Administrative Agent, in its sole and absolute discretion, (i) may
proceed to make such private sale notwithstanding that a registration statement
for the purpose of registering such Membership Interests or part thereof shall
have been filed under such Securities Act, (ii) may approach and negotiate with
a single possible purchaser to effect such sale and (iii) may restrict such sale
to a purchaser who will represent and agree that such purchaser is purchasing
for its own account, for investment, and not with a view to the distribution or
sale of such Membership Interests or part thereof.  In the event of any such
sale, the Administrative Agent shall incur no responsibility or liability for
selling all or any part of the Membership Interests at a price which the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.

 

12

--------------------------------------------------------------------------------


 

18.                               TERMINATION.  After the Termination Date (as
defined below), this Agreement shall terminate (provided that all indemnities
set forth herein and the other Loan Documents including, without limitation, in
Section 11 of this Agreement shall survive any such termination) and the
Administrative Agent, at the request and expense of the Pledgor, will, if
requested by the Pledgor, execute and deliver to the Pledgor a proper instrument
or instruments acknowledging the satisfaction and termination of this Agreement
as provided above, and will duly assign, transfer and deliver to the Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Administrative Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Administrative Agent
hereunder and a termination of the agreement relating thereto executed and
delivered by the Borrower pursuant to Section 3.2(a)(iv)(2) of this Agreement. 
As used in this Agreement, “Termination Date” shall mean the date upon which all
Obligations have been paid in full in cash.

 

19.                               NOTICES, ETC.  All notices and other
communications hereunder shall be in writing (including telegraphic, telex,
telecopier, facsimile or cable communication) and shall be delivered,
telegraphed, telexed, telecopied, faxed, cabled, or mailed (by first class mail,
postage prepaid):

 

(i)                                     if to the Pledgor, at its address set
forth opposite its signature below;

 

(ii)                                  if to the Administrative Agent, at its
address set forth on Schedule 11.02 of the Credit Agreement.

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

20.                               WAIVER; AMENDMENT.  None of the terms and
conditions of this Agreement may be changed, waived, modified or varied in any
manner whatsoever unless in writing duly signed by the Administrative Agent
(with the consent of the Required Lenders or all of the Lenders, to the extent
required by Section 11.01 of the Credit Agreement) and the Pledgor.

 

21.                               ADMINISTRATIVE AGENT NOT BOUND.  (a) Nothing
herein shall be construed to make the Administrative Agent or any other Secured
Party liable as a member of the Borrower, and neither the Administrative Agent
nor any Secured Party by virtue of this Agreement or otherwise (except as
referred to in the following sentence) shall have any of the duties, obligations
or liabilities of a member of the Borrower.  The parties hereto expressly agree
that, unless the Administrative Agent shall become the absolute owner of a
Membership Interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture or membership agreement among the
Administrative Agent, any other Secured Party and/or the Pledgor.

 

(b)                                 The Administrative Agent shall have only
those powers set forth herein and shall assume none of the duties, obligations
or liabilities of a member of the Borrower or of the Pledgor.

 

(c)                                  The Administrative Agent shall not be
obligated to perform or discharge any obligation of the Pledgor as a result of
the collateral assignment hereby effected.

 

13

--------------------------------------------------------------------------------


 

(d)                                 The acceptance by the Administrative Agent
of this Agreement, with all the rights, powers, privileges and authority so
created, shall not at any time or in any event obligate the Administrative Agent
to appear in or defend any action or proceeding relating to the Collateral to
which it is not a party, or to take any action hereunder or thereunder, or to
expend any money or incur any expenses or perform or discharge any obligation,
duty or liability under the Collateral.

 

22.                               MISCELLANEOUS.  This Agreement shall create a
continuing security interest in the Collateral and shall (i) remain in full
force and effect, subject to release and/or termination as set forth in
Section 18 of this Agreement, (ii) be binding upon the Pledgor, its successors
and assigns; provided that the Pledgor shall not assign any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent (with the prior written consent of the Required Lenders or all of the
Lenders, to the extent required by Section 11.01 of the Credit Agreement, ), and
(iii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent, the other Secured Parties
and their respective successors, transferees and assigns.  The headings of the
several sections and subsections in this Agreement are for purposes of reference
only and shall not limit or define the meaning of this Agreement.  This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.  In the
event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.

 

23.                               GOVERNING LAW, ETC.  (a) THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE SECURED PARTIES AND OF THE UNDERSIGNED
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS, BUT
OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b)                                 SUBMISSION TO JURISDICTION.  THE PLEDGOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY 

 

14

--------------------------------------------------------------------------------


 

OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE PLEDGOR OR ANY OTHER PERSON OR ANY OF THEIR
REPSECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE PLEDGOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 23. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 19 OF THIS AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

24.                               COUNTERPARTS.  This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

25.                               LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER
A REGISTERED ORGANIZATION);  JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.  The Pledgor shall
not change its legal name, its type of organization or its status as a
Registered Organization (in the case of a Registered Organization), as the case
may be, its jurisdiction of organization, its Location, or its organizational
identification number (if any), except that any

 

15

--------------------------------------------------------------------------------


 

such changes shall be permitted (so long as not in violation of the applicable
requirements of the Loan Documents and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) the Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Administrative Agent not less than 30 days’ prior written notice of each change
to its legal name, its type of organization, whether or not it is a Registered
Organization, its jurisdiction of organization, its Location and its
organizational identification number (if any), and (ii) in connection with the
respective change or changes, it shall have taken all action reasonably
requested by the Administrative Agent to maintain the security interests of the
Administrative Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect.  In addition, to the extent
that the Pledgor does not have an organizational identification number on the
date of this Agreement and later obtains one, the Pledgor shall promptly
thereafter deliver a written notification to the Administrative Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Administrative Agent to the extent necessary to maintain the
security interest of the Administrative Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

 

26.                               SEVERABILITY.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

27.                               HEADINGS DESCRIPTIVE.  The headings of the
several Sections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

 

*   *   *   *

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF THIS AGREEMENT, the Pledgor and the Administrative Agent have
caused this Agreement to be executed and delivered by their duly authorized
officers as of the date first above written.

 

 

 

STARWOOD PROPERTY TRUST, INC.,

 

as the Pledgor

 

 

 

 

By:

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

c/o Starwood Capital Group

 

591 West Putnam Avenue

 

Greenwich, Connecticut 06830

 

Attention: Andrew J. Sossen

 

Tel: (203) 422-8191

 

Fax: (203) 422-8192

 

Email: asossen@starwood.com

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Eyal Namordi

 

 

 

Title: SVP - Real Estate Corporate Bank

 

 

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Form of Agreement Regarding Membership Interests.

 

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of December 3, 2010, among STARWOOD PROPERTY
TRUST, INC. (the “Pledgor”), BANK OF AMERICA, N.A., not in its individual
capacity but solely as Administrative Agent (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”), and SPT
REAL ESTATE SUB II, LLC, as the issuer of the Membership Interests (as defined
below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor and the Administrative Agent have entered into a Pledge
Agreement, dated as of December 3, 2010 (as amended, modified, restated and/or
supplemented from time to time, the “Pledge Agreement”),(1) under which, among
other things, in order to secure the payment of the Obligations, the Pledgor has
pledged or will pledge to the Administrative Agent for the benefit of the
Secured Parties, and grant a security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in, all of the right, title and
interest of the Pledgor in and to any and all Membership Interests, from time to
time by the Issuer, whether now existing or hereafter from time to time acquired
by the Pledgor (with all of such Membership Interests being herein collectively
called the “Issuer Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Administrative Agent under the Pledge
Agreement in the Issuer Pledged Interests, to vest in the Administrative Agent
control of the Issuer Pledge Interests and to provide for the rights of the
parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                                      The Pledgor hereby irrevocably
authorizes and directs the Issuer, and the Issuer hereby agrees, to comply with
any and all instructions and orders originated by the Administrative Agent (and
its successors and assigns) regarding any and all of the Issuer Pledged
Interests without the further consent by the registered owner (including the
Pledgor), and, following its receipt of a notice from the Administrative Agent
stating that the Administrative Agent is exercising exclusive control of the
Issuer Pledged Interests, not to comply with any instructions or orders
regarding any or all of the Issuer Pledged Interests originated by any person or
entity other than the Administrative Agent (and its successors and assigns) or a
court of competent jurisdiction.

 

--------------------------------------------------------------------------------

(1)                                 Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Pledge Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      The Issuer hereby certifies that (i) no
notice of any security interest, lien or other encumbrance or claim affecting
the Issuer Pledged Interests (other than the security interest of the
Administrative Agent) has been received by it, and (ii) the security interest of
the Administrative Agent in the Issuer Pledged Interests has been registered in
the books and records of the Issuer.

 

3.                                      The Issuer hereby represents and
warrants that the pledge by the Pledgor of, and the granting by the Pledgor of a
security interest in, the Issuer Pledged Interests to the Administrative Agent,
for the benefit of the Secured Parties, does not violate the charter, membership
agreement or any other formation or organizational agreement governing the
Issuer or the Issuer Pledged Interests.

 

4.                                      All notices, statements of accounts,
reports, prospectuses, financial statements and other communications to be sent
to the Pledgor by the Issuer in respect of the Issuer will also be sent to the
Administrative Agent at the following address:

 

Bank of America, N.A.
135 S. LaSalle St

IL4-135-12-25

Chicago, IL 60642
Attention:  Eyal Namordi
Tel:  (312) 828-2575  
Fax:  (415) 503-5142

 

5.                                      Following its receipt of a notice from
the Administrative Agent stating that the Administrative Agent is exercising
exclusive control of the Issuer Pledged Interests and until the Administrative
Agent shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Administrative Agent only by wire transfers to such account as the
Administrative Agent shall instruct.

 

6.                                      Except as expressly provided otherwise
in Sections 4 and 5 above, all notices, instructions, orders and communications
hereunder shall be sent or delivered by mail, telegraph, telex, telecopy, cable
or overnight courier service and all such notices and communications shall, when
mailed, telexed, telecopied, cabled or sent by overnight courier, be effective
when deposited in the mails or delivered to overnight courier, prepaid and
properly addressed for delivery on such or the next Business Day, or sent by
telex or telecopier, except that notices and communications to the
Administrative Agent or the Issuer shall not be effective until received.  All
notices and other communications shall be in writing and addressed as follows:

 

(a)                                 if to the Pledgor, at:

 

Starwood Property Trust, Inc.

c/o Starwood Capital Group

591 West Putnam Avenue

 

--------------------------------------------------------------------------------


 

Greenwich, Connecticut  06830

Attention:  Andrew J. Sossen

Tel: (203) 422-8191

Fax: (203) 422-8192

Email: asossen@starwood.com

 

(b)                                 if to the Administrative Agent, at the
address given in Section 4 above;

 

(c)                                  if to the Issuer, at:

 

SPT Real Estate Sub II, LLC

c/o Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut  06830

Attention:  Andrew J. Sossen

Tel: (203) 422-8191

Fax: (203) 422-8192

Email: asossen@starwood.com

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

7.                                      This Agreement shall be binding upon the
successors and assigns of the Pledgor and the Issuer and shall inure to the
benefit of and be enforceable by the Administrative Agent and its successors and
assigns.  This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument. 
In the event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto. 
None of the terms and conditions of this Agreement may be changed, waived,
modified or varied in any manner whatsoever except in writing signed by the
Administrative Agent, the Issuer and the Pledgor.

 

8.                                      This Agreement shall be governed by and
construed in accordance with the law of the State of New York (including
Section 5-1401 of the General Obligations Laws, but otherwise without regard to
conflicts of law principles).

 

--------------------------------------------------------------------------------


 

IN WITNESS OF THIS AGREEMENT, the Pledgor, the Administrative Agent and the
Issuer have caused this Agreement to be executed by their duly elected officers
duly authorized as of the date first above written.

 

 

STARWOOD PROPERTY TRUST, INC.,

 

 

as Pledgor

 

 

 

 

 

 

 

By:

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

 

SPT REAL ESTATE SUB II, LLC, as
Issuer

 

 

 

By:

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

Signature page to Agreement Regarding Membership Interests

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

not in its individual capacity but solely

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:  Eyal Namordi

 

 

Title:  SVP - Real Estate Corporate Bank

 

Signature page to Agreement Regarding Membership Interests

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

 

 FORM OF SECURITY AGREEMENT

 

Between

 

SPT REAL ESTATE SUB II, LLC,

as Pledgor

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

Dated as of December 3, 2010

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

PREAMBLE

1

 

 

RECITALS

1

 

 

AGREEMENT

1

 

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

 

 

SECTION 1.1.

DEFINITIONS

1

SECTION 1.2.

INTERPRETATION

5

SECTION 1.3.

RESOLUTION OF DRAFTING AMBIGUITIES

5

 

 

 

ARTICLE II

 

GRANT OF SECURITY

 

 

SECTION 2.1.

GRANT OF SECURITY INTEREST

5

 

 

ARTICLE III

 

PERFECTION; FURTHER ASSURANCES

 

 

 

SECTION 3.1.

FILINGS

7

SECTION 3.2.

PROCEDURES

8

SECTION 3.3.

TRANSFER OR REGISTRATION TO ADMINISTRATIVE AGENT

10

SECTION 3.4.

MAINTENANCE OF PERFECTED SECURITY INTEREST

10

SECTION 3.5.

DEPOSIT ACCOUNTS

10

SECTION 3.6.

SECURITIES ACCOUNTS

10

SECTION 3.7.

FURTHER ASSURANCES

11

 

 

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

SECTION 4.1.

TITLE

12

SECTION 4.2.

VALIDITY OF SECURITY INTEREST

12

SECTION 4.3.

DEFENSE OF CLAIMS; TRANSFERABILITY OF COLLATERAL

12

SECTION 4.4.

OTHER FINANCING STATEMENTS

12

SECTION 4.5.

INITIAL COLLATERAL

12

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

 

SECTION 4.6.

CONSENTS, ETC.

13

SECTION 4.7.

COLLATERAL

13

SECTION 4.8.

NO DEFENSES

13

SECTION 4.9.

QUALIFICATION

13

 

 

 

ARTICLE V

 

ADDITIONAL COLLATERAL; VOTING RIGHTS; DISTRIBUTIONS

 

 

 

SECTION 5.1.

PLEDGE OF ADDITIONAL COLLATERAL

13

SECTION 5.2.

VOTING RIGHTS; DISTRIBUTIONS; ETC.

14

 

 

 

ARTICLE VI

 

NOTE PLEDGE

 

 

 

SECTION 6.1.

NOTE PLEDGE

15

 

 

 

ARTICLE VII

 

RECORDS; COMPLIANCE; COMMUNICATIONS

 

 

 

SECTION 7.1.

MAINTENANCE OF RECORDS

15

SECTION 7.2.

COMPLIANCE WITH COLLATERAL OBLIGATIONS

15

 

 

 

ARTICLE VIII

 

TRANSFERS

 

 

 

SECTION 8.1.

TRANSFERS OF COLLATERAL

16

 

 

 

ARTICLE IX

 

REMEDIES

 

 

 

SECTION 9.1.

REMEDIES

16

SECTION 9.2.

NOTICE OF SALE

18

SECTION 9.3.

WAIVER OF NOTICE AND CLAIMS

18

SECTION 9.4.

CERTAIN SALES OF COLLATERAL

18

SECTION 9.5.

NO WAIVER; CUMULATIVE REMEDIES

19

 

 

 

ARTICLE X

 

APPLICATION OF PROCEEDS

 

 

 

SECTION 10.1.

APPLICATION OF PROCEEDS

20

 

ii

--------------------------------------------------------------------------------


 

 

Page

ARTICLE XI

 

MISCELLANEOUS

 

 

 

SECTION 11.1.

CONCERNING ADMINISTRATIVE AGENT

20

SECTION 11.2.

ADMINISTRATIVE AGENT MAY PERFORM; ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT

21

SECTION 11.3.

CONTINUING SECURITY INTEREST; ASSIGNMENT

22

SECTION 11.4.

TERMINATION

22

SECTION 11.5.

MODIFICATION IN WRITING

22

SECTION 11.6.

NOTICES

23

SECTION 11.7.

GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL

23

SECTION 11.8.

SEVERABILITY OF PROVISIONS

23

SECTION 11.9.

EXECUTION IN COUNTERPARTS

23

SECTION 11.10.

BUSINESS DAYS

23

SECTION 11.11.

NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION

23

SECTION 11.12.

[RESERVED]

23

SECTION 11.13.

NO RELEASE

23

SECTION 11.14.

OBLIGATIONS ABSOLUTE

24

 

 

 

SIGNATURES

 

S-1

 

 

 

EXHIBIT 1

Form of Pledge Amendment

 

 

 

 

SCHEDULE 1

Filing Locations

 

 

iii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of December 3, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), is made between SPT REAL ESTATE
SUB II, LLC, a Delaware limited liability company (the “Pledgor”), and BANK OF
AMERICA, N.A. (“BofA”), in its capacity as administrative agent pursuant to the
Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Administrative Agent”).

 

R E C I T A L S :

 

A.                                    The Pledgor, Starwood Property Trust, Inc.
(the “Parent”), certain subsidiaries of the Parent, the Administrative Agent and
the lending institutions listed therein have, in connection with the execution
and delivery of this Agreement, entered into that certain Credit Agreement,
dated as of the date hereof (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.                                    This Agreement is given by the Pledgor in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the payment and performance of all of the Obligations.

 

C.                                    It is a condition to the obligations of
the Lenders to make the Term Loans under the Credit Agreement that the Pledgor
execute and deliver the applicable Loan Documents, including this Agreement.

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Administrative Agent hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.                  Definitions.

 

(a)                                 Unless otherwise defined herein or in the
Credit Agreement, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC; provided that in any event,
the following terms shall have the meanings assigned to them in the UCC:

 

--------------------------------------------------------------------------------


 

“Account”; “Bank”; “Certificated Security”; “Clearing Corporation”; “Document”;
“Entitlement Order”; “Financial Asset”; “Investment Property”; “Money”; “Payment
Intangible”; “Proceeds”; “Securities Account”; “Securities Intermediary”;
“Security Entitlement”; “Supporting Obligation”; and “Uncertificated Security.”

 

(b)                                 Terms used but not otherwise defined herein
that are defined in the Credit Agreement shall have the meanings given to them
in the Credit Agreement.  Sections 1.02 and 1.03 of the Credit Agreement shall
apply herein mutatis mutandis.

 

(c)                                  The following terms shall have the
following meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

 

“BofA” shall have the meaning assigned to such term in the Preamble hereof.

 

“Co-Lender Agreement” shall have the meaning assigned to such term in the Trust
Agreement.

 

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC and (ii) in the case of any
Certificated Security, Uncertificated Security or Security Entitlement,
“control,” as such term is defined in Section 8-106 of the UCC.

 

“Control Agreements” shall mean, collectively, all Deposit Account Control
Agreements and Securities Account Control Agreements.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

 

“Deposit Accounts” shall mean, collectively, (i) all “deposit accounts” as such
term is defined in the UCC and in any event shall include the Collection Account
and all accounts and sub-accounts relating to any of the foregoing accounts and
(ii) all cash, funds, checks, notes and instruments from time to time on deposit
in any of the accounts or sub-accounts described in clause (i) of this
definition.

 

2

--------------------------------------------------------------------------------


 

“Distributions” shall mean, collectively, all cash, rights, instruments,
distributions, returns of principal, income, interest and other property,
interests (debt or equity) or proceeds from time to time received, receivable or
otherwise distributed to or for the benefit of the Pledgor in respect of or in
exchange for any or all of the Hilton Loan Interest, any Pass-Through
Certificates or any other Collateral.

 

“General Intangibles” shall mean, collectively, all “general intangibles,” as
such term is defined in the UCC, of the Pledgor and, in any event, shall include
(i) all of the Pledgor’s rights, title and interest in, to and under the Hilton
Credit Agreement, any other Hilton Loan Document or any Trust Document
(including all voting rights and all rights and remedies relating to monetary
damages, including indemnification rights and remedies, and claims for damages
or other relief pursuant to or in respect of the Hilton Credit Agreement, any
other Hilton Loan Document or any Trust Document), (ii) any and all other
rights, claims, choses-in-action and causes of action of the Pledgor against any
other person and the benefits of any and all collateral or other security given
by any other person in connection therewith, (iii) all guarantees, endorsements
and indemnifications on, or of, any of the Collateral and (iv) all lists, books,
records, correspondence, ledgers, printouts, files (whether in printed form or
stored electronically), tapes and other papers or materials containing
information relating to any of the Collateral, including all media in which or
on which any of the information or knowledge or data or records may be recorded
or stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data.

 

“Hilton Credit Agreement” shall mean that certain Loan Agreement, dated as of
October 24, 2007, by and among initially Bear Stearns Commercial Mortgage, Inc.,
BofA, German American Capital Corporation, Goldman Sachs Mortgage Company,
Morgan Stanley Mortgage Capital Holdings LLC, Merrill Lynch Mortgage
Lending, Inc. and Lehman Brothers Holdings Inc., as lenders, the various
affiliates of Hilton Worldwide, Inc. (formerly known as Hilton Hotels
Corporation) party thereto, as borrowers, and Bear, Stearns International
Limited, as amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Hilton Custodial Agreement” shall mean that certain Custodial Agreement, dated
as of October 24, 2007, by and among BofA (as successor by merger to LaSalle
Bank National Association), as custodian, the lenders party thereto and BofA, as
servicer, or any successor custodial agreement, in each instance, as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“Hilton Loan Documents” shall mean the “Loan Documents” as defined in the Hilton
Credit Agreement and shall include, in any event, the Co-Lender Agreement.

 

“Hilton Loan Interest” shall mean any portion of the loans made under the Hilton
Credit Agreement (or any interest therein, including a participation interest)
now or hereafter owned by the Pledgor.

 

“Hilton Note” shall mean, collectively, all promissory notes now owned or
hereafter acquired by the Pledgor under or with respect to the Hilton Credit
Agreement (including, without limitation, the promissory note assigned by BofA
to the Pledgor pursuant to the Assignment and Assumption Agreement, dated as of
the date hereof, between BofA and the

 

3

--------------------------------------------------------------------------------


 

Pledgor) and all amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof.

 

“Hilton Note Custodian” shall mean BofA (as successor by merger to LaSalle Bank
National Association), in its capacity as the custodian under the Hilton
Custodial Agreement, and any successor custodian thereunder.

 

“Instruments” shall mean, collectively, all “instruments,” as such term is
defined in Article 9, rather than Article 3, of the UCC, and shall include in
any event all promissory notes (including, without limitation, the Hilton Note),
drafts, bills of exchange or acceptances.

 

“Investment Property” shall mean a security, whether certificated or
uncertificated, a Security Entitlement or a Securities Account.

 

“Parent” shall have the meaning assigned to such term in Recital A hereof.

 

“Pass-Through Certificate” shall mean a “Certificate” as defined in the Trust
Agreement.

 

“Pass-Through Certificate Collateral” shall have the meaning assigned to such
term in Section 2.1 hereof.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

 

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.

 

“Trust Agreement” shall mean that certain Trust Agreement, dated as of
November 22, 2010, between Banc of America Large Loan, Inc., as depositor, Wells
Fargo Bank, N.A., as trustee, BofA, as trust servicer, and TriMont Real Estate
Advisors, Inc., as certificateholder consultant, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Trust Documents” shall mean the Trust Agreement and any and all documents,
agreements and instruments at any time executed and/or delivered in connection
therewith and shall include, in any event, the Co-Lender Agreement.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other

 

4

--------------------------------------------------------------------------------


 

jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

SECTION 1.2.                  Interpretation.  The rules of interpretation
specified in the Credit Agreement (including Section 1.03 thereof) shall be
applicable to this Agreement.

 

SECTION 1.3.                  Resolution of Drafting Ambiguities.  The Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Administrative Agent) shall not be employed in the
interpretation hereof.

 

ARTICLE II

 

GRANT OF SECURITY

 

SECTION 2.1.                  Grant of Security Interest.  As collateral
security for the payment and performance in full of all the Obligations, the
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties a lien on and security interest in all of the right, title
and interest of the Pledgor in, to and under the following property, wherever
located, and whether now existing or hereafter arising or acquired from time to
time (collectively, the “Collateral”):

 

(i)                   the Hilton Loan Interest, all promissory notes now or
hereafter issued to evidence or represent the Hilton Loan Interest or any
portion thereof (including the Hilton Note) and all rights to receive any
payments under or with respect to any of the foregoing;

 

(ii)                all other rights, benefits and remedies under or with
respect to any of the Hilton Loan Documents as they relate to any or all of the
Hilton Loan Interest, including, without limitation, all rights to consent,
approve or otherwise vote as to any matters under or with respect to any of the
Hilton Loan Documents and all rights to receive payments under or with respect
to any of the Hilton Loan Documents, including rights to indemnification and
reimbursement;

 

(iii)             all rights to exchange all or any part of the Hilton Loan
Interest for one or more Pass-Through Certificates (or interests therein,
whether beneficial or otherwise) and all rights under any trust asset transfer
agreement entered into by the Pledgor with respect to any exchange by the
Pledgor of all or any part of the Hilton Loan Interest for one or more
Pass-Through Certificates (or interests therein, whether beneficial or
otherwise);

 

(iv)            all Pass-Through Certificates (or interests therein, whether
beneficial or otherwise) at any time received or receivable in exchange for the
Hilton

 

5

--------------------------------------------------------------------------------


 

Loan Interest (or any portion thereof) and any Pass-Through Certificates or
other assets or property at any time received or receivable in exchange,
replacement or substitution for any of the foregoing Pass-Through Certificates
(or interests therein), or any portion thereof, or otherwise received or
receivable in connection with any of the foregoing Pass-Through Certificates (or
interests therein), or any portion thereof, and all rights to receive any
payments under or with respect to any of the foregoing (collectively, the
“Pass-Through Certificate Collateral”);

 

(v)               all other rights, benefits and remedies under or with respect
to any of the Pass-Through Certificate Collateral or any of the Trust Documents
as they relate to any or all of the Pass-Through Certificate Collateral,
including, without limitation, all rights to consent, approve or otherwise vote
as to any matters under or with respect to any of the  Pass-Through Certificate
Collateral or any of the Trust Documents as they relate to any or all of the
Pass-Through Certificate Collateral and all rights to receive payments under or
with respect to any of the Pass-Through Certificate Collateral or any of the
Trust Documents as they relate to any or all of the Pass-Through Certificate
Collateral, including rights to indemnification and reimbursement;

 

(vi)            the Collection Account and all other Deposit Accounts, now or
hereafter existing, into which any payments of or with respect to any Collateral
are at any time deposited or required by the terms of the Credit Agreement or
any of the other Loan Documents to be deposited, all account or sub-accounts,
now or hereafter existing, relating to any of the foregoing Deposit Accounts,
all cash, funds, checks, notes, instruments and other assets or property from
time to time on deposit in the Collection Account, any such other Deposit
Account or any such account or sub-account, all investments of any such cash,
funds, checks, notes, instruments or other assets or property and all interest,
distributions, cash and other assets or property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing;

 

(vii)         all Securities Accounts holding or otherwise to which are credited
any Pass-Through Certificate Collateral or any other Collateral or into which
any assets or property constituting Pass-Through Certificate Collateral or any
other Collateral are deposited, remitted or credited or are required by the
terms of the Credit Agreement or any of the other Loan Documents to be
deposited, remitted or credited, all accounts or sub-accounts, now or hereafter
existing, relating to any of the foregoing Securities Accounts, all cash, funds,
checks, notes, instruments and other assets or property of whatever type or kind
from time to time on deposit in or credited to any such Securities Account or
any such account or sub-account (including, without limitation, all Financial
Assets and Investment Property), all investments of any such cash, funds,
checks, notes, instruments or other assets or property, all interest,
distributions, cash and other assets or

 

6

--------------------------------------------------------------------------------


 

property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any of the foregoing and all certificates and
other instruments (including custodial or depositary receipts, if any) from time
to time representing or evidencing any of the foregoing;

 

(viii)      all other assets or property hereafter delivered or credited in
substitution for or in addition to any of the foregoing assets or property
described in any of clauses (i) through (vii) above, all certificates and
instruments representing or evidencing any such other assets or property and all
cash, securities, interest, rights and other assets or property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any of the foregoing;

 

(ix)            all Collateral Support for any of the foregoing assets or
property described in any of clauses (i) through (viii) above;

 

(x)               all Accounts, Documents, Financial Assets, General
Intangibles, Instruments, Investment Property, Money, Payment Intangibles,
Security Entitlements and Supporting Obligations, now existing or hereafter
arising or acquired, in or with respect to any of the foregoing assets or
property described in any of clauses (i) through (ix) above;

 

(xi)            all books and records relating to any of the assets or property
described in any of clauses (i) through (x) above or in clause (xii) below; and

 

(xii)         to the extent not covered by clauses (i) through (xi) of this
sentence, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable from time to time with respect to any of the foregoing.

 

ARTICLE III

 

PERFECTION; FURTHER ASSURANCES

 

SECTION 3.1.                  Filings.  (a)  The Pledgor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any relevant jurisdiction any financing statements and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including (i) whether the Pledgor is an
organization, the type of organization and any organizational identification
number issued to the Pledgor and (ii) any financing or continuation statements
or other documents without the signature of the Pledgor where permitted by law,
including the filing of a financing statement describing the Collateral as “all
assets now owned or hereafter acquired by the Pledgor or in which Pledgor
otherwise has rights” or similar language.  The Pledgor agrees to provide all

 

7

--------------------------------------------------------------------------------


 

information described in the immediately preceding sentence to the
Administrative Agent promptly upon request by the Administrative Agent.

 

(b)                                 The Pledgor hereby ratifies its
authorization for the Administrative Agent to file in any relevant jurisdiction
any financing statements relating to the Collateral if filed prior to the date
hereof.

 

(c)                                  The Pledgor hereby further authorizes the
Administrative Agent to file any other filings or other documents with the
appropriate governmental authorities reasonably necessary or appropriate for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by the Pledgor hereunder.

 

SECTION 3.2.                  Procedures.  (a)  To the extent that the Pledgor
at any time or from time to time owns, acquires or obtains any right, title or
interest in any Collateral, such Collateral shall automatically (and without the
taking of any action by the Pledgor) be pledged pursuant to Section 2.1 hereof
and subject to the lien and security interest granted pursuant to such
Section and, in addition thereto, the Pledgor shall forthwith take the following
actions as set forth below:

 

(i)                                     with respect to a Certificated Security
(other than a Certificated Security credited on the books of a Clearing
Corporation or Securities Intermediary) or an Instrument (other than the Hilton
Note to the extent held by the Hilton Note Custodian pursuant to the Hilton
Custodial Agreement), the Pledgor shall promptly (but in any event within three
(3) Business Days after receipt thereof by the Pledgor) physically deliver such
Certificated Security or Instrument to the Administrative Agent, in suitable
form for transfer by delivery or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Administrative Agent; provided that any such Certificated
Security or Instrument that is in existence on the date hereof shall be
delivered to the Administrative Agent on the date hereof in the foregoing
required form or accompanied by the foregoing required instrument of transfer or
assignment;

 

(ii)                                  with respect to the Hilton Note to the
extent held by the Hilton Note Custodian pursuant to the Hilton Custodial
Agreement, the Pledgor shall promptly (but in any event within three
(3) Business Days after receipt thereof by the Pledgor) physically deliver the
Custodial Trust Receipt (as defined in the Hilton Custodial Agreement) therefor
to the Administrative Agent, in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent,
together with an undated Notice to the Custodian, substantially in the form set
forth in Exhibit 4 to the Hilton Custodial Agreement, with respect to the Hilton
Note duly executed in blank by the Pledgor;

 

(iii)                               with respect to an Uncertificated Security
(other than an Uncertificated Security credited on the books of a Clearing
Corporation or Securities Intermediary), the Pledgor shall cause the issuer of
such Uncertificated Security to promptly (but in any event within three
(3) Business Days after the Pledgor acquires an interest in such Uncertificated
Security) duly authorize, execute, and deliver to the Administrative Agent an
agreement for the benefit of the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative

 

8

--------------------------------------------------------------------------------


 

Agent, pursuant to which such issuer agrees to comply with any and all
instructions originated by the Administrative Agent without further consent by
the registered owner and not to comply with instructions regarding such
Uncertificated Security originated by any other person;

 

(iv)                              with respect to any Collateral consisting of a
Certificated Security or Uncertificated Security credited on the books of a
Clearing Corporation or Securities Intermediary (including a Federal Reserve
Bank, Participants Trust Company or The Depository Trust Company), the Pledgor
shall promptly (but in any event within one (1) Business Day after the Pledgor
acquires an interest, beneficial or otherwise, in such Certificated Security or
Uncertificated Security) notify in writing the Administrative Agent thereof and
shall promptly (but in any event within three (3) Business Days after the
Pledgor acquires an interest, beneficial or otherwise, in such Certificated
Security or Uncertificated Security) take (x) all actions required (i) to comply
with the applicable rules of such Clearing Corporation or Securities
Intermediary and (ii) to perfect the security interest of the Administrative
Agent therein under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8-106 of the UCC) and (y) such other
actions as the Administrative Agent reasonably deems necessary or desirable to
effect the foregoing;

 

(v)                                 with respect to cash proceeds from any, or
otherwise constituting, Collateral, the Pledgor shall promptly (but in any event
within two (2) Business Days after receipt thereof by the Pledgor) deposit such
cash in the Collection Account or, if agreed to in writing by the Administrative
Agent, (i) the Pledgor may establish another Deposit Account in the name of the
Pledgor over which the Administrative Agent shall have Control and (ii) the
Pledgor shall promptly (but in any event within two (2) Business Days after
receipt thereof by the Pledgor) deposit such cash in such Deposit Account; and

 

(vi)                              with respect to any other Collateral, the
Pledgor shall promptly take, or cause to be taken, such actions and shall
promptly execute and deliver, or cause to be executed and delivered, such
agreements, in each instance, as the Administrative Agent reasonably deems
necessary or desirable to perfect the security interest of the Administrative
Agent therein and maintain a first priority perfected security interest therein.

 

(b)                                 In addition to the actions required to be
taken pursuant to Section 3.2(a) hereof, with respect to all Collateral whereby
or with respect to which the Administrative Agent may obtain Control thereof,
the Pledgor shall take all actions as may be reasonably requested from time to
time by the Administrative Agent so that Control of such Collateral is obtained
and at all times held by the Administrative Agent.

 

(c)                                  If the Pledgor shall acquire (by purchase,
exchange or otherwise) any additional Collateral at any time or from time to
time after the date hereof, the Pledgor will forthwith thereafter take (or cause
to be taken) all action with respect to such Collateral in accordance with the
procedures set forth in this Section 3.2, and will promptly deliver to the
Administrative Agent all information and other items reasonably requested with
respect thereto.

 

(d)                                 The Administrative Agent shall have the
right to appoint one or more sub-agents or bailees for the purpose of retaining
physical possession of any Collateral, which may be held (in the discretion of
the Administrative Agent) in the name of the Pledgor, endorsed or

 

9

--------------------------------------------------------------------------------


 

assigned in blank or in favor of the Administrative Agent or any nominee or
nominees of the Administrative Agent or a sub-agent or bailee appointed by the
Administrative Agent.

 

SECTION 3.3.                  Transfer or Registration to Administrative Agent. 
The Administrative Agent shall have the right, at any time upon the occurrence
and during the continuance of any Event of Default, to endorse, assign or
otherwise transfer to or to register in the name of the Administrative Agent or
any of its nominees or endorse for negotiation any or all of the Collateral,
without any indication that such Collateral is subject to the security interest
hereunder.  In addition, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right at any time to
exchange certificates representing or evidencing any Collateral for certificates
of smaller or larger denominations.

 

SECTION 3.4.                  Maintenance of Perfected Security Interest.  The
Pledgor agrees that at the sole cost and expense of the Pledgor, the Pledgor
will maintain the security interest created by this Agreement in the Collateral
as a perfected first priority security interest.

 

SECTION 3.5.                  Deposit Accounts.  The Pledgor shall at all times
maintain the Collection Account.  The Pledgor shall not establish and maintain
any other Deposit Account without the prior written consent of the
Administrative Agent.  The Pledgor shall have no right to direct the disposition
of funds from time to time credited to the Collection Account or to any other
Deposit Account of the Pledgor subject to a Control Agreement or any withdrawal
rights with respect to funds from time to time credited to the Collection
Account or to any such other Deposit Account.  The Pledgor agrees that the
Pledgor shall not give any instructions or orders with respect to any such
Deposit Account, including, without limitation, instructions for distribution or
transfer of any funds in such Deposit Account.  The Pledgor shall not grant
Control of any Deposit Account to any person other than the Administrative
Agent.

 

SECTION 3.6.                  Securities Accounts.  (a)  The Pledgor shall not
establish and maintain any Securities Account with any Securities Intermediary
unless (1) the Pledgor shall have given the Administrative Agent 30 days’ (or
such lesser number of days as the Administrative Agent shall agree to in its
sole discretion) prior written notice of the Pledgor’s intention to establish
such new Securities Account with such Securities Intermediary, (2) such
Securities Intermediary shall be reasonably acceptable to the Administrative
Agent, (3) such Securities Intermediary and the Pledgor shall have duly executed
and delivered a Control Agreement with respect to such Securities Account and
(4) the Pledgor shall have acquired (or, within such 30 or less day period, will
acquire) beneficial ownership interests in one or more Pass-Through Certificates
(and not have received or to receive or be entitled to receive physical
Pass-Through Certificates) and all such ownership interests in Pass-Through
Certificates shall, upon acquisition thereof, be credited to such Securities
Account.  The Pledgor shall accept any cash and Investment Property in trust for
the benefit of the Administrative Agent and, within two (2) Business Days of
receipt thereof, deposit any and all cash and Investment Property received by it
into the Collection Account (in the case of cash) or a Securities Account (in
the case of Investment Property) subject to the Administrative Agent’s Control. 
The Pledgor shall have no right to give any instructions or directions to any
Securities Intermediary with respect to the Securities Account maintained with
such Securities Intermediary, and shall not exercise any withdrawal or dealing
rights with respect to such Securities Account.  The Pledgor agrees that the
Pledgor shall not give any instructions or orders with respect to any Securities
Account,

 

10

--------------------------------------------------------------------------------


 

including, without limitation, instructions for investment, distribution or
transfer of any Investment Property or financial asset maintained in such
Securities Account.  The Pledgor shall not grant Control over any Investment
Property to any person other than the Administrative Agent.

 

(b)           As between the Administrative Agent and the Pledgor, the Pledgor
shall bear the investment risk with respect to the Investment Property and other
Collateral, and the risk of loss of, damage to, or the destruction of the
Investment Property and other Collateral, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, the Pledgor or any
other person.

 

SECTION 3.7.                  Further Assurances.  The Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder, to
carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s security
interest in the Collateral or permit the Administrative Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any
Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Administrative
Agent and in such offices wherever required by law to perfect, continue and
maintain the validity, enforceability and priority of the security interest in
the Collateral as provided herein and to preserve the other rights and interests
granted to the Administrative Agent hereunder, as against third parties, with
respect to the Collateral.  Without limiting the generality of the foregoing,
the Pledgor shall make, execute, endorse, acknowledge, file or refile and/or
deliver to the Administrative Agent from time to time upon reasonable request by
the Administrative Agent such lists, schedules, descriptions and designations of
the Collateral, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Administrative Agent shall reasonably request.  If an Event of Default has
occurred and is continuing, the Administrative Agent may institute and maintain,
in its own name or in the name of the Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be necessary or expedient
to prevent any impairment of the security interest in or the perfection thereof
in the Collateral.  All of the foregoing shall be at the sole cost and expense
of the Pledgor.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Pledgor represents, warrants and covenants as follows:

 

11

--------------------------------------------------------------------------------


 

SECTION 4.1.                  Title.  Except for the security interest granted
to the Administrative Agent for the benefit of the Secured Parties pursuant to
this Agreement, the Pledgor owns and has rights and, as to Collateral acquired
by it from time to time after the date hereof, will own and have rights in each
item of Collateral pledged by it hereunder, free and clear of any and all Liens
or claims of others.

 

SECTION 4.2.                  Validity of Security Interest.  The security
interest in and Lien on the Collateral granted to the Administrative Agent for
the benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Collateral securing the payment and performance of
the Obligations, and (b) subject to the filings and other actions described in
Sections 3.1 and 3.2 hereto, a perfected security interest in all the
Collateral.  The security interest and Lien granted to the Administrative Agent
for the benefit of the Secured Parties pursuant to this Agreement in and on the
Collateral will at all times constitute a first priority perfected, continuing
security interest therein.  The Administrative Agent has a first priority
security interest in the Collection Account, each other Deposit Account, if any,
of the Pledgor and each Securities Account, if any, of the Pledgor, which
security interest is perfected by Control.  Schedule 1 hereto sets forth the
correct governmental office in which a financing statement naming the Pledgor,
as debtor, and the Administrative Agent, as secured party, must be filed under
the UCC in order to perfect the security interest of the Administrative Agent in
the Collateral granted herein, to the extent that such security interest can be
perfected by filing.

 

SECTION 4.3.                  Defense of Claims; Transferability of Collateral. 
The Pledgor shall, at its own cost and expense, defend title to the Collateral
pledged by it hereunder and the security interest therein and Lien thereon
granted to the Administrative Agent and the priority thereof against all claims
and demands of all persons, at its own cost and expense, at any time claiming
any interest therein adverse to the Administrative Agent or any other Secured
Party.  Except for the Hilton Loan Documents or the Trust Documents, there is no
agreement, order, judgment or decree, and the Pledgor shall not enter into any
agreement or take any other action, that would prohibit the transferability of
any of the Collateral or otherwise conflict with the Pledgor’s obligations
hereunder.

 

SECTION 4.4.                  Other Financing Statements.  The Pledgor has not
filed, nor authorized any third party to file, any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Collateral, except such as have been filed in favor of the
Administrative Agent pursuant to this Agreement.  The Pledgor shall not execute,
authorize or permit to be filed in any public office any effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) relating to any Collateral.

 

SECTION 4.5.                  Initial Collateral.  On the date hereof, the
Pledgor has no interest in any Certificated Security, Uncertificated Security,
Instrument, Security Entitlement, Financial Asset or Investment Property or in
any certificate, Document or Instrument evidencing or representing any
Collateral (other than the Hilton Note) and the Hilton Note is, or promptly
after issuance, will be, in the possession of the Hilton Note Custodian subject
to the terms of the Hilton Custodial Agreement.  The Pledgor has no Deposit
Accounts on the date hereof other than

 

12

--------------------------------------------------------------------------------


 

the Collection Account.  The Collection Account is subject to a Deposit Account
Control Agreement.  The Pledgor has no Securities Accounts on the date hereof.

 

SECTION 4.6.                  Consents, etc.  In the event that the
Administrative Agent desires to exercise any remedies, voting or consensual
rights or attorney-in-fact powers set forth in this Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other person therefor, then, upon the reasonable request of the
Administrative Agent, the Pledgor agrees to use commercially reasonably efforts
to assist and aid the Administrative Agent to obtain as soon as practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.

 

SECTION 4.7.                  Collateral.  All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party in connection with
this Agreement, in each case, relating to the Collateral, is accurate and
complete in all material respects.

 

SECTION 4.8.                  No Defenses.  No defense, offset or counterclaim
has been asserted or alleged in writing against any of the Collateral or the
Pledgor by any person with respect thereto.

 

SECTION 4.9.                  Qualification.  The Pledgor is (x) a Qualified
Institutional Lender and a Qualified Purchaser (as such terms are defined in the
Co-Lender Agreement) and (y) an Institutional Accredited Investor or a QIB (as
such terms are defined in the Trust Agreement).

 

ARTICLE V

 

ADDITIONAL COLLATERAL; VOTING RIGHTS; DISTRIBUTIONS

 

SECTION 5.1.                  Pledge of Additional Collateral.  The Pledgor
shall, upon obtaining any Certificated Security, Uncertificated Security,
Securities Entitlement, Financial Asset, Investment Property or Instrument,
accept the same in trust for the benefit of the Administrative Agent and
promptly (but in any event within five days after receipt thereof) deliver to
the Administrative Agent a pledge amendment, duly executed by the Pledgor, in
substantially the form of Exhibit 1 hereto (each, a “Pledge Amendment”), and the
certificates and other documents, if any, required under Section 3.2 hereof in
respect of the additional Collateral which are to be pledged pursuant to this
Agreement, and confirming the attachment of the Lien hereby created on and in
respect of such additional Collateral.  The Pledgor hereby authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement and
agrees that all Collateral listed on any Pledge Amendment delivered to the
Administrative Agent shall for all purposes hereunder be considered Collateral. 
Notwithstanding the foregoing, the failure of the Pledgor to deliver a Pledge
Amendment with respect to any additional Collateral shall not affect the
security interest and Lien of the Administrative Agent therein.

 

13

--------------------------------------------------------------------------------


 

SECTION 5.2.                  Voting Rights; Distributions; etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing, the Pledgor shall be entitled to exercise any and
all voting and other consensual rights pertaining to the Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
Credit Agreement or any other Loan Document; provided, however, that the Pledgor
shall not in any event (i) exercise such rights in any manner which could
reasonably be expected to materially impair the value of the Collateral or any
part thereof or the security interest of the Administrative Agent therein for
the benefit of the Secured Parties or which could reasonably be expected to have
a Material Adverse Effect or (ii) without the prior written consent of the
Administrative Agent, consent to or approve any action that is a Majority
Decision (as defined in the Co-Lender Agreement), a Two-Thirds Majority Decision
(as defined in the Co-Lender Agreement), a Super Majority Decision (as defined
in the Co-Lender Agreement) or any other action contemplated to be taken by the
Co-Lender Agreement in which a vote of the Pledgor is required.

 

(b)                                 So long as no Event of Default shall have
occurred and be continuing, the Administrative Agent shall be deemed without
further action or formality to have granted to the Pledgor all necessary
consents relating to voting rights which it is entitled to exercise pursuant to
Section 5.2(a) hereof and shall, if necessary, upon written request of the
Pledgor and at the sole cost and expense of the Pledgor, from time to time
execute and deliver (or cause to be executed and delivered) to the Pledgor all
such instruments as the Pledgor may reasonably request in order to permit the
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a) hereof.

 

(c)                                  Upon the occurrence and during the
continuance of any Event of Default, all rights of the Pledgor to exercise the
voting and other consensual rights it would otherwise be entitled to exercise
pursuant to Section 5.2(a) hereof shall immediately cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall thereupon
have the sole right to exercise such voting and other consensual rights.

 

(d)                                 The Pledgor shall, at its sole cost and
expense, from time to time execute and deliver to the Administrative Agent
appropriate instruments as the Administrative Agent may reasonably request in
order to permit the Administrative Agent to exercise the voting and other rights
which it may be entitled to exercise pursuant to Section 5.2(c) hereof.

 

(e)                                  All Distributions which are received by the
Pledgor (other than cash Distributions that have been deposited into the
Collection Account and thereafter remitted to the Pledgor from the Collection
Account in accordance with the terms of the Credit Agreement) shall be received
in trust for the benefit of the Administrative Agent and shall immediately be
paid over to the Administrative Agent as Collateral in the same form as so
received (with any necessary endorsement) or, with respect to cash
Distributions, deposited into the Collection Account.  The Pledgor shall, at its
sole cost and expense, from time to time execute and deliver to the
Administrative Agent appropriate instruments as the Administrative Agent may
reasonably request in order to permit the Administrative Agent to receive
directly all Distributions from the obligor or payor thereof.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NOTE PLEDGE

 

SECTION 6.1.                  Note Pledge.  The Pledgor agrees to promptly (but
in any event within three (3) Business Days after the Closing Date) deliver to
the other Co-Lenders and any Servicer (as such terms are defined in the
Co-Lender Agreement) (with a copy to the Administrative Agent) notice, pursuant
to Section 19(f) of the Co-Lender Agreement, of the pledge of the Hilton Note to
the Administrative Agent (including the name of the Administrative Agent and its
address).

 

ARTICLE VII

 

RECORDS; COMPLIANCE; COMMUNICATIONS

 

SECTION 7.1.                  Maintenance of Records.  The Pledgor shall keep
and maintain at its own cost and expense complete records of the Collateral, in
a manner consistent with prudent business practice, including records of all
payments received.  The Pledgor shall, at the Pledgor’s sole cost and expense,
upon the Administrative Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible Collateral
in the Pledgor’s possession, including all documents evidencing or representing
any Collateral and any books and records relating to any Collateral, to the
Administrative Agent or to its representatives (copies of which may be retained
by the Pledgor).

 

SECTION 7.2.                  Compliance with Collateral Obligations.  The
Pledgor shall timely fulfill all material obligations on its part to be
fulfilled under or in connection with any of the Collateral.

 

SECTION 7.3                     Communications.  The Pledgor shall promptly
deliver to the Administrative Agent copies of all notices, reports, statements
and other written communications that it receives from time to time with respect
to any of the Collateral, including, without limitation, any notices with
respect to proposals to take (or not take) action under any of the Hilton Loan
Documents or any of the Trust Documents and any voting packages.  Further, the
Pledgor agrees, promptly upon acquiring any Pass-Through Certificate or interest
(beneficial or otherwise) therein, to deliver to each of the trustee and
certificateholder consultant under the Trust Agreement an Investor Certification
(as defined in the Trust Agreement) in order that, among other things, the
Pledgor shall have the right to receive directly certain reports, statements,
communications or other information required or permitted to be provided or
distributed to a Certificateholder (as defined in the Trust Agreement) under the
Trust Agreement and have access to the Trustee’s internet website with respect
to the transactions contemplated by the Trust Agreement.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TRANSFERS

 

SECTION 8.1.                  Transfers of Collateral.  The Pledgor shall not
sell, convey, assign or otherwise dispose of, or grant any option with respect
to, any of the Collateral except as expressly permitted by the Credit Agreement.

 

ARTICLE IX

 

REMEDIES

 

SECTION 9.1.                  Remedies.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent may from time to
time exercise in respect of the Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it, the following
remedies:

 

(i)                            Personally, or by agents or attorneys,
immediately take possession of the Collateral or any part thereof from the
Pledgor or any other person who then has possession of any part thereof with or
without notice or process of law, and for that purpose may enter upon the
Pledgor’s premises where any of the Collateral is located, remove such
Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Collateral and use in connection
with such removal and possession any and all services, supplies, aids and other
facilities of the Pledgor;

 

(ii)                         Demand, sue for, collect or receive any money or
property at any time payable or receivable in respect of any of the Collateral
including instructing any obligor, agent, servicer, sub-servicer or other payor
on, under or with respect to any agreement, instrument or other obligation
constituting part of or related to the Collateral to make any payment required
by the terms of such agreement, instrument or other obligation directly to the
Administrative Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to the Pledgor prior to receipt by any such obligor, agent, servicer,
sub-servicer or other payor of such instruction, the Pledgor shall hold all
amounts received pursuant thereto in trust for the benefit of the Administrative
Agent and shall promptly (but in no event later than two (2) Business Days after
receipt thereof) pay such amounts to the Administrative Agent;

 

(iii)                      Sell, assign or otherwise liquidate, or direct the
Pledgor to sell, assign or otherwise liquidate, any and all Collateral
(including, without limitation,  investments made in whole or in part with the
Collateral or any part thereof or otherwise constituting part of the
Collateral), and take possession of the proceeds of any such sale, assignment or
liquidation;

 

(iv)                     Take possession of the Collateral or any part thereof,
by directing the Pledgor (or, if applicable, the Hilton Note Custodian or any
other person holding possession of

 

16

--------------------------------------------------------------------------------


 

such Collateral on behalf of the Pledgor) in writing to deliver, or cause to be
delivered, the same to the Administrative Agent at any place or places so
designated by the Administrative Agent, in which event the Pledgor shall at its
own expense (or such other person shall at the Pledgor’s expense) forthwith
cause the same to be delivered to the Administrative Agent to the place or
places designated by the Administrative Agent.  The Pledgor’s obligation to
deliver the Collateral as contemplated in this Section 9.1(iv) is of the essence
hereof.  Upon application to a court of equity having jurisdiction, the
Administrative Agent shall be entitled to a decree requiring specific
performance by the Pledgor of such obligation;

 

(v)                        Withdraw all moneys, instruments, securities and
other assets or property in the Collection Account, in any other Deposit Account
or Securities Account subject to a Control Agreement or in any other bank,
financial securities, deposit or other account of the Pledgor constituting
Collateral for application to the Obligations as provided in Article X hereof;

 

(vi)                     Retain and apply the Distributions to the Obligations
as provided in Article X hereof;

 

(vii)                  Exercise any and all rights as beneficial and legal owner
of the Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and

 

(viii)               Exercise all the rights and remedies of a secured party on
default under the UCC, and the Administrative Agent may also in its sole
discretion, without notice except as specified in Section 9.2 hereof, sell,
assign or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable.  The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, assignee or recipient of the Collateral or any part thereof at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or otherwise disposed of at such sale, to use and
apply any of the Obligations owed to such person as a credit on account of the
purchase price of the Collateral or any part thereof payable by such person at
such sale.  Each purchaser, assignee or recipient at any such sale shall acquire
the property sold, assigned or otherwise disposed of absolutely free from any
claim or right on the part of the Pledgor, and the Pledgor hereby waives, to the
fullest extent permitted by law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  The Administrative Agent shall not
be obligated to make any sale of the Collateral or any part thereof regardless
of notice of sale having been given.  The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  The Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Administrative Agent
arising by reason of the fact that the price at which the Collateral or any part
thereof may have been sold, assigned or otherwise disposed of at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.

 

17

--------------------------------------------------------------------------------


 

SECTION 9.2.                  Notice of Sale.  The Pledgor acknowledges and
agrees that, to the extent notice of sale or other disposition of the Collateral
or any part thereof shall be required by law, ten (10) days’ prior notice to the
Pledgor of the time and place of any public sale or of the time after which any
private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters.  No notification need be
given to the Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.

 

SECTION 9.3.                  Waiver of Notice and Claims.  The Pledgor hereby
waives, to the fullest extent permitted by applicable law, notice or judicial
hearing in connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which the Pledgor would otherwise have under law,
and the Pledgor hereby further waives, to the fullest extent permitted by
applicable law:  (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law.  The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence or willful
misconduct on the part of the Administrative Agent.  Any sale of, or the grant
of options to purchase, or any other realization upon, any Collateral shall
operate to divest all right, title, interest, claim and demand, either at law or
in equity, of the Pledgor therein and thereto, and shall be a perpetual bar both
at law and in equity against the Pledgor and against any and all persons
claiming or attempting to claim the Collateral so sold, optioned or realized
upon, or any part thereof, from, through or under the Pledgor.

 

SECTION 9.4.                  Certain Sales of Collateral.

 

(a)                                 The Pledgor recognizes that, by reason of
certain prohibitions contained in law, rules, regulations or orders of any
Governmental Authority, the Administrative Agent may be compelled, with respect
to any sale of all or any part of the Collateral, to limit purchasers to those
who meet the requirements of such Governmental Authority.  The Pledgor
acknowledges that any such sales may be at prices and on terms less favorable to
the Administrative Agent than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable law, the Administrative
Agent shall have no obligation to engage in public sales.

 

(b)                                 The Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Administrative Agent may be compelled, with respect to any
sale of all or any part of the Collateral, to limit purchasers to persons who
will agree, among other things, to acquire such Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof.  The Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable to the Administrative Agent than those obtainable
through a public sale without such restrictions (including a public offering
made pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have

 

18

--------------------------------------------------------------------------------


 

been made in a commercially reasonable manner and that the Administrative Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

 

(c)                                  [Reserved].

 

(d)                                 If the Administrative Agent determines to
exercise its right to sell any or all of the Collateral, upon written request,
the Pledgor shall from time to time furnish to the Administrative Agent all such
information as the Administrative Agent may reasonably request in order to
determine the number of securities included in the Collateral which may be sold
by the Administrative Agent as exempt transactions under the Securities Act and
the rules of the Securities and Exchange Commission thereunder, as the same are
from time to time in effect.

 

(e)                                  The Pledgor recognizes that, by reason of
certain prohibitions contained in the Hilton Loan Documents or the Trust
Documents, as applicable, the Administrative Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who meet the requirements of the Hilton Loan Documents or the Trust
Documents, as applicable.  The Pledgor acknowledges that any such sales may be
at prices and on terms less favorable to the Administrative Agent than those
obtainable through a sale without such prohibitions, and, notwithstanding such
circumstances, agrees that any such sale shall be deemed to have been made in a
commercially reasonable manner.

 

(f)                                   The Pledgor further agrees that a breach
of any of the covenants contained in this Section 9.4 will cause irreparable
injury to the Administrative Agent and the other Secured Parties, that the
Administrative Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 9.4 shall be specifically enforceable against
the Pledgor, and the Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing.

 

SECTION 9.5.                  No Waiver; Cumulative Remedies.

 

(a)                                 No failure on the part of the Administrative
Agent to exercise, no course of dealing with respect to, and no delay on the
part of the Administrative Agent in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, privilege or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy; nor shall the Administrative Agent be required to look
first to, enforce or exhaust any other security, collateral or guaranties.  All
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies provided by law or otherwise available.

 

(b)                                 In the event that the Administrative Agent
shall have instituted any proceeding to enforce any right, power, privilege or
remedy under this Agreement or any other Loan Document by foreclosure, sale,
entry or otherwise, and such proceeding shall have been

 

19

--------------------------------------------------------------------------------


 

discontinued or abandoned for any reason or shall have been determined adversely
to the Administrative Agent, then and in every such case, the Pledgor, the
Administrative Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies, privileges and powers of the Administrative Agent and
the other Secured Parties shall continue as if no such proceeding had been
instituted.

 

ARTICLE X

 

APPLICATION OF PROCEEDS

 

SECTION 10.1.           Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with the Credit Agreement.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1.           Concerning Administrative Agent.

 

(a)                                 The Administrative Agent has been appointed
as administrative agent pursuant to the Credit Agreement.  The actions of the
Administrative Agent hereunder are subject to the provisions of the Credit
Agreement.  The Administrative Agent shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking action (including the release or substitution of
the Collateral), in accordance with this Agreement and the Credit Agreement. 
The Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith.  The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement.  Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement.  After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.

 

(b)                                 The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially
equivalent to that which the Administrative Agent, in its

 

20

--------------------------------------------------------------------------------


 

individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Administrative Agent nor any
of the Secured Parties shall have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Administrative
Agent or any other Secured Party has or is deemed to have knowledge of such
matters or (ii) taking any necessary steps to preserve rights against any person
with respect to any Collateral.

 

(c)                                  The Administrative Agent shall be entitled
to rely upon any written notice, statement, certificate, order or other document
or any telephone message believed by it to be genuine and correct and to have
been signed, sent or made by the proper person, and, with respect to all matters
pertaining to this Agreement and its duties hereunder, upon advice of counsel
selected by it.

 

(d)                                 If any item of Collateral also constitutes
collateral granted to the Administrative Agent under any other deed of trust,
mortgage, security agreement, pledge or instrument of any type, in the event of
any conflict between the provisions hereof and the provisions of such other deed
of trust, mortgage, security agreement, pledge or instrument of any type in
respect of such collateral, the Administrative Agent, in its sole discretion,
shall select which provision or provisions shall control.

 

(e)                                  The Administrative Agent may rely on advice
of counsel as to whether any or all UCC financing statements of the Pledgor need
to be amended as a result of any of the changes described in Section 6.16(a) of
the Credit Agreement.  If the Pledgor fails to provide information to the
Administrative Agent about such changes on a timely basis, the Administrative
Agent shall not be liable or responsible to any party for any failure to
maintain a perfected security interest in the Pledgor’s property constituting
Collateral for which the Administrative Agent needed to have information
relating to such changes.  The Administrative Agent shall have no duty to
inquire about such changes if the Pledgor does not inform the Administrative
Agent of such changes, the parties acknowledging and agreeing that it would not
be feasible or practical for the Administrative Agent to search for information
on such changes if such information is not provided by the Pledgor.

 

SECTION 11.2.           Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact.  If the Pledgor shall fail to perform any covenants
contained in this Agreement or if any representation or warranty on the part of
the Pledgor contained herein shall be breached, the Administrative Agent may
(but shall not be obligated to) do the same or cause it to be done or remedy any
such breach, and may expend funds for such purpose; provided, however, that the
Administrative Agent shall in no event be bound to inquire into the validity of
any tax, Lien, imposition or other obligation which the Pledgor fails to pay or
perform as and when required hereby and which the Pledgor does not contest in
accordance with the provisions of the Credit Agreement.  Any and all amounts so
expended by the Administrative Agent shall be paid by the Pledgor in accordance
with the provisions of Section 11.04 of the Credit Agreement.  Neither the
provisions of this Section 11.2 nor any action taken by the Administrative Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default.  The Pledgor
hereby appoints the Administrative Agent its attorney-in-fact, with full power
and authority in the place and stead of the Pledgor and

 

21

--------------------------------------------------------------------------------


 

in the name of the Pledgor, or otherwise, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument consistent with the terms of the Credit Agreement, this Agreement and
the other Loan Documents which the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof (but the Administrative Agent shall
not be obligated to and shall have no liability to the Pledgor or any third
party for failure to so do or take action).  The foregoing grant of authority is
a power of attorney coupled with an interest and such appointment shall be
irrevocable for the term hereof.  The Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.

 

SECTION 11.3.           Continuing Security Interest; Assignment.  This
Agreement shall create a continuing security interest in the Collateral and
shall (i) be binding upon the Pledgor, its successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns.  No
other persons (including any other creditor of the Pledgor) shall have any
interest herein or any right or benefit with respect hereto.  Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement.  The Pledgor agrees
that its obligations hereunder and the security interest created hereunder shall
continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of all or any part of the Obligations is rescinded
or must otherwise be restored by the Secured Party upon the bankruptcy or
reorganization of the Pledgor or otherwise.

 

SECTION 11.4.           Termination.  Upon payment in full in cash of all
Obligations, this Agreement shall terminate (provided that all indemnities set
forth herein and in the other Loan Documents shall survive any such
termination).  Upon termination of this Agreement, the Collateral shall be
released from the Lien of this Agreement.  Upon such release, the Administrative
Agent shall, upon the request and at the sole cost and expense of the Pledgor,
assign, transfer and deliver to the Pledgor, against receipt and without
recourse to or warranty by the Administrative Agent except as to the fact that
the Administrative Agent has not encumbered the released assets, such of the
Collateral or any part thereof to be released as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Collateral, proper
documents and instruments (including UCC-3 termination financing statements or
releases) acknowledging the termination hereof or the release of such
Collateral, as the case may be.

 

SECTION 11.5.           Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by the Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Administrative Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by the Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given.  Except where notice is specifically
required by this

 

22

--------------------------------------------------------------------------------


 

Agreement or any other document evidencing the Obligations, no notice to or
demand on the Pledgor in any case shall entitle the Pledgor to any other or
further notice or demand in similar or other circumstances.

 

SECTION 11.6.           Notices.  Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to the Pledgor, addressed to it at the address of the
Pledgor set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address of the Administrative Agent set forth in the
Credit Agreement, or in each case at such other address as shall be designated
by such party in a written notice to the other party complying as to delivery
with the terms of this Section 11.6.

 

SECTION 11.7.           Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial.  Sections 11.14 and 11.15 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.

 

SECTION 11.8.           Severability of Provisions.  Any provision hereof which
is invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

 

SECTION 11.9.           Execution in Counterparts.  This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement. 
Delivery of any executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 11.10.    Business Days.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.

 

SECTION 11.11.    No Credit for Payment of Taxes or Imposition.  The Pledgor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.

 

SECTION 11.12.    [Reserved].

 

SECTION 11.13.    No Release.  Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Administrative Agent of any of the rights
or remedies hereunder, shall relieve the Pledgor from the performance of any
term, covenant, condition or agreement on the Pledgor’s part to be performed or
observed under or in respect of any of the

 

23

--------------------------------------------------------------------------------


 

Collateral or from any liability to any person under or in respect of any of the
Collateral or shall impose any obligation on the Administrative Agent or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on the Pledgor’s part to be so performed or observed or shall impose
any liability on the Administrative Agent or any other Secured Party for any act
or omission on the part of the Pledgor relating thereto or for any breach of any
representation or warranty on the part of the Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Collateral or made in connection herewith or therewith.  Anything
herein to the contrary notwithstanding, neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any contracts,
agreements and other documents included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent or any other Secured Party be
obligated to perform any of the obligations or duties of the Pledgor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Collateral hereunder.  The obligations of the
Pledgor contained in this Section 11.13 shall survive the termination hereof and
the discharge of the Pledgor’s other obligations under this Agreement, the
Credit Agreement and the other Loan Documents.

 

SECTION 11.14.    Obligations Absolute.  All obligations of the Pledgor
hereunder shall be absolute and unconditional irrespective of:

 

(i)                  any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any other person;

 

(ii)               any lack of validity or enforceability of the Credit
Agreement or any other Loan Document, any Collateral or any other agreement or
instrument relating to any of the foregoing;

 

(iii)            any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any other
Loan Document or any other agreement or instrument relating thereto;

 

(iv)           any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Obligations;

 

(v)              any exercise, non-exercise or waiver of any right, remedy,
power or privilege under or in respect hereof, the Credit Agreement or any other
Loan Document except as specifically set forth in a waiver granted pursuant to
the provisions of Section 11.5 hereof; or

 

(vi)           any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Pledgor.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

 

SPT REAL ESTATE SUB II, LLC, as Pledgor

 

 

 

 

 

 

By:

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

Signature Page to Security Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name: Eyal Namordi

 

 

Title: SVP - Real Estate Corporate Bank

 

Signature Page to Security Agreement

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

[Form of]

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of [                    ], is delivered pursuant
to Section 5.1 of the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of December 3, 2010,
made  between SPT REAL ESTATE SUB II, LLC, a Delaware limited liability company
(the “Pledgor”),  and BANK OF AMERICA, N.A., as administrative agent (in such
capacity and together with any successors in such capacity, the “Administrative
Agent”).  The undersigned hereby agrees that this Pledge Amendment may be
attached to the Security Agreement and that the Certificated Securities,
Uncertificated Securities, Securities Entitlements, Financial Assets, Investment
Property and Instruments listed on this Pledge Amendment shall be deemed to be
and shall become part of the Collateral and shall secure all Obligations.

 

[DESCRIBE COLLATERAL]

 

--------------------------------------------------------------------------------


 

 

SPT REAL ESTATE SUB II, LLC, as Pledgor

 

 

 

 

 

 

By:

 

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

2

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name: Eyal Namordi

 

 

Title: SVP - Real Estate Corporate Bank

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FILING LOCATIONS

 

Secretary of State for the State of Delaware

 

--------------------------------------------------------------------------------